        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 1 of 281. PageID #: 1



                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

RANDY F. ROYAL IN HIS OFFICIAL                Case No.
CAPACITY AS THE SHERIFF OF WARE
COUNTY, GEORGIA,                              COMPLAINT AND JURY TRIAL
                                              DEMANDED
                           Plaintiff,

            vs.

PURDUE PHARMA L.P., PURDUE
PHARMA INC., THE PURDUE FREDERICK
COMPANY, INC., RICHARD S. SACKLER,
JONATHAN D. SACKLER, MORTIMER
D.A. SACKLER, KATHE A. SACKLER,
ILENE SACKLER LEFCOURT, BEVERLY
SACKLER, THERESA SACKLER, DAVID
A. SACKLER, TRUST FOR THE BENEFIT
OF MEMBERS OF THE RAYMOND
SACKLER FAMILY, ENDO HEALTH
SOLUTIONS INC., ENDO
PHARMACEUTICALS, INC., PAR
PHARMACEUTICAL, INC., PAR
PHARMACEUTICAL COMPANIES, INC.,
JANSSEN PHARMACEUTICALS, INC.,
JANSSEN PHARMACEUTICA, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.,
NORAMCO, INC., ORTHO-MCNEIL-
JANSSEN PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.,
JOHNSON & JOHNSON, TEVA
PHARMACEUTICAL INDUSTRIES LTD.,
TEVA PHARMACEUTICALS USA, INC.,
CEPHALON, INC., ALLERGAN PLC f/k/a
ACTAVIS PLC, ALLERGAN FINANCE
LLC, f/k/a ACTAVIS, INC., f/k/a WATSON
PHARMACEUTICALS, INC., WATSON
LABORATORIES, INC., ACTAVIS LLC,
ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA, INC., INSYS THERAPEUTICS,
INC., MALLINCKRODT PLC,
MALLINCKRODT LLC, SPECGX LLC,
CARDINAL HEALTH, INC., McKESSON
CORPORATION, and



1706122.1
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 2 of 281. PageID #: 2



AMERISOURCEBERGEN CORPORATION,

                           Defendants.




1706122.1
         Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 3 of 281. PageID #: 3


                                                      TABLE OF CONTENTS

                                                                                                                                              Page

INTRODUCTION ......................................................................................................................... 2
JURISDICTION AND VENUE .................................................................................................... 9
PARTIES ..................................................................................................................................... 10
I.          Plaintiff ............................................................................................................................ 10
II.         Defendants ....................................................................................................................... 11
            A.         Marketing Defendants. ......................................................................................... 11
                       1.          Purdue Entities ......................................................................................... 12
                       2.          Sackler Family ......................................................................................... 13
                       3.          Actavis Entities ........................................................................................ 15
                       4.          Cephalon Entities ..................................................................................... 16
                       5.          Janssen Entities ........................................................................................ 16
                       6.          Endo Entities ............................................................................................ 19
                       7.          Insys Therapeutics, Inc. ........................................................................... 20
                       8.          Mallinckrodt Entities ............................................................................... 21
            B.         Distributor Defendants ......................................................................................... 24
                       1.          Cardinal Health, Inc. ................................................................................ 25
                       2.          McKesson Corporation ............................................................................ 25
                       3.          AmerisourceBergen Drug Corporation .................................................... 25
            C.         Agency and Authority .......................................................................................... 26
FACTUAL ALLEGATIONS ...................................................................................................... 26
III.        Facts Common to All Claims ........................................................................................... 26
            A.         Opioids and Their Effects .................................................................................... 26
            B.         The Resurgence of Opioid Use in the United States............................................ 30
                       1.          The Sackler Family Integrated Advertising and Medicine ...................... 30
                       2.          The Sackler Family .................................................................................. 32
                                   b.         The Sackler Defendants Oversee and Direct Purdue’s
                                              Unlawful Conduct ........................................................................ 35
                                   c.         Sackler Families Were Aware of the Abuse Potential of
                                              OxyContin from at Least Summer 1999 ...................................... 37
                                   d.         The Sackler Families Continued to Oversee Purdue’s
                                              Wrongdoing Even After Repeated Warnings and Fines .............. 38


1706122.1                                                                -i-
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 4 of 281. PageID #: 4


                                            TABLE OF CONTENTS
                                                (continued)

                                                                                                                                    Page

                 3.      Purdue and the Development of OxyContin ............................................ 45
                 4.      Other Marketing Defendants Leapt at the Opioid Opportunity ............... 50
            C.   Defendants’ Conduct Created an Abatable Public Nuisance ............................... 52
            D.   The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
                 Habits and Public Perception and Increase Demand for Opioids ........................ 53
                 1.      The Marketing Defendants Promoted Multiple Falsehoods About
                         Opioids ..................................................................................................... 54
                         a.         Falsehood #1: The risk of addiction from chronic opioid
                                    therapy is low ............................................................................... 55
                                    i.         Purdue’s misrepresentations regarding addiction
                                               risk.................................................................................... 56
                                    ii.        Endo’s misrepresentations regarding addiction risk ........ 62
                                    iii.       Janssen’s misrepresentations regarding addiction
                                               risk.................................................................................... 64
                                    iv.        Cephalon’s misrepresentations regarding addiction
                                               risk.................................................................................... 65
                                    v.         Actavis’s misrepresentations regarding addiction
                                               risk.................................................................................... 66
                                    vi.        Mallinckrodt’s misrepresentations regarding
                                               addiction risk .................................................................... 67
                         b.         Falsehood #2: To the extent there is a risk of addiction, it
                                    can be easily identified and managed .......................................... 69
                         c.         Falsehood #3: Signs of addictive behavior are
                                    “pseudoaddiction,” requiring more opioids ................................. 72
                         d.         Falsehood #4: Opioid withdrawal can be avoided by
                                    tapering ........................................................................................ 75
                         e.         Falsehood #5: Opioid doses can be increased without limit
                                    or greater risks.............................................................................. 76
                         f.         Falsehood #6: Long-term opioid use improves functioning ........ 78
                         g.         Falsehood #7: Alternative forms of pain relief pose greater
                                    risks than opioids ......................................................................... 83
                         h.         Falsehood #8: OxyContin provides twelve hours of pain
                                    relief ............................................................................................. 87



                                                              -ii-
1706122.1
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 5 of 281. PageID #: 5


                                   TABLE OF CONTENTS
                                       (continued)

                                                                                                                          Page

                     i.     Falsehood #9: New formulations of certain opioids
                            successfully deter abuse ............................................................... 92
                            i.         Purdue’s deceptive marketing of reformulated
                                       OxyContin and Hysingla ER ........................................... 93
                            ii.        Endo’s deceptive marketing of reformulated Opana
                                       ER .................................................................................... 96
                            iii.       Other Marketing Defendants’ misrepresentations
                                       regarding abuse deterrence ............................................ 102
               2.    The Marketing Defendants Disseminated Their Misleading
                     Messages About Opioids Through Multiple Channels .......................... 104
                     a.     The Marketing Defendants Directed Front Groups to
                            Deceptively Promote Opioid Use .............................................. 104
                            i.         American Pain Foundation ............................................ 106
                            ii.        American Academy of Pain Medicine and the
                                       American Pain Society ................................................... 109
                            iii.       FSMB ............................................................................. 112
                            iv.        The Alliance for Patient Access ..................................... 113
                            v.         The U.S. Pain Foundation (“USPF”) ............................. 117
                            vi.        American Geriatrics Society (“AGS”) ........................... 118
                     b.     The Marketing Defendants Paid Key Opinion Leaders to
                            Deceptively Promote Opioid Use .............................................. 119
                            i.         Dr. Russell Portenoy ...................................................... 121
                            ii.        Dr. Lynn Webster........................................................... 124
                            iii.       Dr. Perry Fine................................................................. 126
                            iv.        Dr. Scott Fishman .......................................................... 128
                     c.     The Marketing Defendants Disseminated Their
                            Misrepresentations Through Continuing Medical Education
                            Programs .................................................................................... 130
                     d.     The Marketing Defendants Used “Branded” Advertising to
                            Promote Their Products to Doctors and Consumers .................. 133
                     e.     The Marketing Defendants Used “Unbranded” Advertising
                            to Promote Opioid Use for Chronic Pain Without FDA
                            Review ....................................................................................... 134



                                                     -iii-
1706122.1
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 6 of 281. PageID #: 6


                                            TABLE OF CONTENTS
                                                (continued)

                                                                                                                                Page

                          f.         The Marketing Defendants Funded, Edited And
                                     Distributed Publications That Supported Their
                                     Misrepresentations ..................................................................... 134
                          g.         The Marketing Defendants Used Detailing to Directly
                                     Disseminate Their Misrepresentations to Prescribers ................ 136
                          h.         Marketing Defendants Used Speakers’ Bureaus and
                                     Programs to Spread Their Deceptive Messages......................... 141
                 3.       The Marketing Defendants Targeted Vulnerable Populations............... 142
                 4.       Insys Employed Fraudulent, Illegal, and Misleading Marketing
                          Schemes to Promote Subsys .................................................................. 144
                 5.       The Marketing Defendants’ Scheme Succeeded, Creating a Public
                          Health Epidemic..................................................................................... 148
                          a.         Marketing Defendants Dramatically Expanded Opioid
                                     Prescribing and Use ................................................................... 148
                          b.         Marketing Defendants’ deception in expanding their market
                                     created and fueled the opioid epidemic ..................................... 151
            E.   Defendants Throughout the Supply Chain Deliberately Disregarded Their
                 Duties to Maintain Effective Controls and to Identify, Report, and Take
                 Steps to Halt Suspicious Orders......................................................................... 152
                 1.       All Defendants Have a Duty to Report Suspicious Orders and Not
                          to Ship Those Orders Unless Due Diligence Disproves Their
                          Suspicions .............................................................................................. 154
                 2.       Defendants Were Aware of and Have Acknowledged Their
                          Obligations to Prevent Diversion and to Report and Take Steps to
                          Halt Suspicious Orders .......................................................................... 159
                 3.       Defendants Worked Together to Inflate the Quotas of Opioids
                          They Could Distribute............................................................................ 162
                 4.       Defendants Kept Careful Track of Prescribing Data and Knew
                          About Suspicious Orders and Prescribers .............................................. 171
                 5.       Defendants Failed to Report Suspicious Orders or Otherwise Act
                          to Prevent Diversion .............................................................................. 178
                 6.       Defendants Delayed a Response to the Opioid Crisis by Pretending
                          to Cooperate with Law Enforcement ..................................................... 181
            F.   The Opioid Epidemic in Georgia and the County ............................................. 185




                                                             -iv-
1706122.1
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 7 of 281. PageID #: 7


                                                   TABLE OF CONTENTS
                                                       (continued)

                                                                                                                                        Page

            G.        The Defendants Conspired to Engage in the Wrongful Conduct
                      Complained of Herein and Intended to Benefit Both Independently and
                      Jointly from Their Conspiracy ........................................................................... 189
                      1.        Conspiracy Among Marketing Defendants ........................................... 189
                      2.        Conspiracy Among All Defendants ....................................................... 192
            H.        Statutes of Limitations Are Tolled and Defendants Are Estopped from
                      Asserting Statutes of Limitations as Defenses ................................................... 193
                      1.        Continuing Conduct. .............................................................................. 193
                      2.        Equitable Estoppel, Fraudulent Concealment, and Tolling Pursuant
                                to O.C.G.A. § 9-3-99 ............................................................................. 194
            I.        Facts Pertaining to Punitive Damages ............................................................... 197
                      1.        The Marketing Defendants Persisted in Their Fraudulent Scheme
                                Despite Repeated Admonitions, Warnings, and Even Prosecutions...... 198
                                a.         FDA Warnings to Janssen Failed to Deter Janssen’s
                                           Misleading Promotion of Duragesic .......................................... 198
                                b.         Governmental Action, Including Large Monetary Fines,
                                           Failed to Stop Cephalon from Falsely Marketing Actiq for
                                           Off-Label Uses ........................................................................... 199
                                c.         FDA Warnings Did Not Prevent Cephalon from Continuing
                                           False and Off-Label Marketing of Fentora ................................ 200
                                d.         A Guilty Plea and a Large Fine Did Not Deter Purdue from
                                           Continuing Its Fraudulent Marketing of OxyContin ................. 201
                      2.        Repeated Admonishments and Fines Did Not Stop Defendants
                                from Ignoring Their Obligations to Control the Supply Chain and
                                Prevent Diversion................................................................................... 202
IV.         Facts Pertaining to Claims Under Racketeer-Influenced and Corrupt
            Organizations (“RICO”) Act.......................................................................................... 208
            A.        The Opioid Marketing Enterprise ...................................................................... 208
                      1.        The Common Purpose and Scheme of the Opioid Marketing
                                Enterprise ............................................................................................... 208
                      2.        The Conduct of the Opioid Marketing Enterprise violated Civil
                                RICO ...................................................................................................... 213
                      3.        The RICO Marketing Defendants Controlled and Paid Front
                                Groups and KOLs to Promote and Maximize Opioid Use .................... 217
                      4.        Pattern of Racketeering Activity ............................................................ 217

                                                                     -v-
1706122.1
         Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 8 of 281. PageID #: 8


                                                 TABLE OF CONTENTS
                                                     (continued)

                                                                                                                                Page

            B.      The Opioid Supply Chain Enterprise ................................................................. 221
            C.      Effect of Opioid Marketing Enterprise and Opioid Supply Chain
                    Enterprise on the Plaintiff .................................................................................. 232
CLAIMS FOR RELIEF ............................................................................................................. 233
FIRST CLAIM FOR RELIEF Violation of RICO, 18 U.S.C. § 1961 et seq. and the
      Georgia RICO Act, O.C.G.A. § 16-14-1 et seq. – Opioid Marketing Enterprise
      (Against Defendants Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the
      “RICO Marketing Defendants”)) ................................................................................... 233
SECOND CLAIM FOR RELIEF Violation of RICO, 18 U.S.C. § 1961 et seq. and the
     Georgia RICO Act, O.C.G.A. § 16-14-1 et seq. – Opioid Supply Chain Enterprise
     (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
     Cardinal, and AmerisourceBergen – (the “RICO Supply Chain Defendants”)) ............ 244
THIRD CLAIM FOR RELIEF Nuisance Under Georgia Law Against All Defendants………251
FOURTH CLAIM FOR RELIEF Negligence Against the Marketing Defendants ................... 254
FIFTH CLAIM FOR RELIEF Negligence Against All Defendants ......................................... 256
SIXTH CLAIM FOR RELIEF Negligence Per Se Against all Defendants ............................. .259
SEVENTH CLAIM FOR RELIEF Fraud and Fraudulent Misrepresentation
     Against All Defendants………………………………………………………………...261
EIGHTH CLAIM FOR RELIEF Deceptive Trade Practices (O.C.G.A. § 10-1-370, et seq.)
     Against All Defendants………………………………………………………………...263
NINTH CLAIM FOR RELIEF Georgia Drug Dealer Liability Act
     Against All Defendants…………………………………………………………...……266
TENTH CLAIM FOR RELIEF Punitive Damages Against All Defendants ............................ 268
ELEVENTH CLAIM FOR RELIEF Attorneys’ Fees Against All Defendants………………. 269
TWELFTH CLAIM FOR RELIEF Civil Conspiracy Against All Defendants ........................ 269
PRAYER FOR RELIEF ............................................................................................................ 271
JURY DEMAND ....................................................................................................................... 272




                                                                 -vi-
1706122.1
        Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 9 of 281. PageID #: 9



            1.   Plaintiff Randy F. Royal in his Official Capacity as the Sheriff of Ware County,

Georgia (“Plaintiff” or the “Sheriff”) brings this action against Defendants: Purdue Pharma L.P.,

Purdue Pharma Inc., The Purdue Frederick Company, Inc., Richard A. Sackler, Jonathan D.

Sackler, Mortimer D.A. Sackler, Kathe A. Sackler, Ilene Sackler Lefcourt, Beverly Sackler,

Theresa Sackler, David A. Sackler, Trust for the Benefit of Members of the Raymond Sackler

Family, Endo Health Solutions Inc., Endo Pharmaceuticals, Inc., Par Pharmaceutical, Inc., Par

Pharmaceutical Companies, Inc., Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc.

n/k/a Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.

n/k/a Janssen Pharmaceuticals, Inc., Johnson & Johnson, Teva Pharmaceutical Industries Ltd.,

Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Allergan PLC f/k/a Actavis PLC, Allergan

Finance LLC, f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc., Watson Laboratories, Inc.,

Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Insys Therapeutics, Inc.,

Mallinckrodt PLC, Mallinckrodt LLC, SpecGx LLC, Cardinal Health, Inc., McKesson

Corporation and AmerisourceBergen Corporation, to prevent future harm and to redress past

wrongs. Plaintiff asserts two categories of claims: (1) claims against the pharmaceutical

manufacturers of prescription opioid drugs that engaged in a massive false marketing campaign

to drastically expand the market for such drugs and their own market share, and (2) claims

against entities in the supply chain that reaped enormous financial rewards by refusing to

monitor and restrict the improper distribution of those drugs.

            2.   Like most cities and counties across the United States, Ware County, Georgia (the

“County”) has been forced to deal with the opioid epidemic that plagues the nation.

            3.   Plaintiff brings this suit in his official capacity as the Sheriff of Ware County,

Georgia.



                                                   -1-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 10 of 281. PageID #: 10



            4.    The Office of Sheriff in Georgia is created by the Constitution for the State of

Georgia. Ga. Const. Art. IX, § 1, ¶ III.

            5.    The Office of Sheriff in Georgia is not a division or subunit of a Georgia county

or the County’s governing body. Ga. Const. Art. IX, § 2, ¶ 1(c)(1).

            6.    The Office of Sheriff in Georgia is a separate constitutional office, independent

from a county and the county’s governing body. Ga. Const. Art. IX, § 2, ¶ 1(c)(1).

            7.    Sheriff Royal brings this action to recover the damages and other remedies that

Georgia law and common law make recoverable by the Sheriff.

            8.    Nothing in this suit is intended to recover any damages or other remedies that are

solely recoverable by any other person, entity, or government entity, including Ware County.

            9.    Therefore, Sheriff Royal does not assert any claims, nor does the Sheriff seek, any

damages or other remedies, for which Ware County is the proper party plaintiff.

            10.   To protect and serve the citizens of the County, Georgia and enforce the law in

the County, the Sheriff has unexpectedly had to spend funds on a wide range of services to fight

the opioid epidemic’s staggering, unanticipated, and far-reaching effects. Like other Sheriffs

across the state of Georgia and the nation, the Sheriff does not have adequate resources to

provide the full range of services that he would like to provide to fight the opioid epidemic. As

detailed herein, the opioid epidemic was caused by the malicious conduct of the Defendants

motivated by the corporate need for ever greater profit. The Sheriff brings this suit in order to

force the Defendants to share in shouldering the costs with which they have burdened the Sheriff.

                                           INTRODUCTION

            11.   This case arises from the worst man-made epidemic in modern medical history—




                                                   -2-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 11 of 281. PageID #: 11



the misuse, abuse, and over-prescription of opioids.1

            12.   By now, most Americans have been affected, either directly or indirectly, by the

opioid disaster. But few realize that this crisis arose from the opioid manufacturers’ deliberately

deceptive marketing strategy to expand opioid use, together with the distributors’ equally

deliberate efforts to evade restrictions on opioid distribution. Manufacturers and distributors

alike acted without regard for the lives that would be trammeled in pursuit of profit.2

            13.   Since the push to expand prescription opioid use began in the late 1990s, the

death toll has steadily climbed, with no sign of slowing. The number of opioid overdoses in the

United States rose from 8,000 in 1999 to over 20,000 in 2009, and over 33,000 in 2015.3 In the

twelve months that ended in September 2017, opioid overdoses claimed 45,000 lives.

            14.   From 1999 through 2016, overdoses killed more than 350,000 Americans.4 Over

200,000 of them, more than were killed in the Vietnam War, died from opioids prescribed by

doctors to treat pain.5 These opioids include brand-name prescription medications such as

OxyContin, Opana ER, Vicodin, Subsys, and Duragesic, as well as generics like oxycodone,

hydrocodone, and fentanyl.

            15.   Most of the overdoses from non-prescription opioids are also directly related to



1
  Unless otherwise indicated, as used herein, the term “opioid” refers to the entire family of
opiate drugs including natural, synthetic and semi-synthetic opiates.
2
  Overdose Death Rates, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-
topics/trends-statistics/overdose-death-rates (last updated Sept. 2017).
3
  Understanding the Epidemic, Ctrs. for Disease Control and Prevention,
https://www.cdc.gov/drugoverdose/epidemic/index.html (last updated Aug. 30, 2017).
4
  Prescription Opioid Overdose Data, Ctrs. for Disease Control and Prevention,
https://www.cdc.gov/drugoverdose/data/overdose.html (last updated Aug. 1, 2017).
5
  Examining the Growing Problems of Prescription Drug and Heroin Abuse Ctrs. for Disease
Control and Prevention (Apr. 29, 2014),
http://www.cdc.gov.washington/testimony/2014/t20140429.htm; see also, Letter from Vivek H.
Murthy, M.D., M.B.A., 19th U.S. Surgeon General, Turn the Tide RX (Aug. 2016),
http://turnthetiderx.org.

                                                  -3-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 12 of 281. PageID #: 12



prescription pills. Many opioid users, having become addicted to but no longer able to obtain

prescription opioids, have turned to heroin. According to the American Society of Addiction

Medicine, 80% of people who initiated heroin use in the past decade started with prescription

opioids—which, at the molecular level and in their effect, closely resemble heroin. In fact,

people who are addicted to prescription opioids are 40 times more likely to become addicted to

heroin. The Centers for Disease Control and Prevention (“CDC”) has identified addiction to

prescription opioids as the strongest risk factor for heroin addiction.

            16.   As a result, in part, of the proliferation of opioid pharmaceuticals between the late

1990s and 2015, the life expectancy for Americans decreased for the first time in recorded

history. Drug overdoses are now the leading cause of death for Americans under 50.

            17.   In the words of Robert Anderson, who oversees death statistics at the Centers for

Disease Control and Prevention, “I don’t think we’ve ever seen anything like this. Certainly not

in modern times.” On October 27, 2017, the President declared the opioid epidemic a public

health emergency.

            18.   This suit takes aim at the two primary causes of the opioid crisis: (a) a marketing

scheme based on the false and deceptive marketing of prescription opioids, which was designed

to dramatically increase the demand for and sale of opioids and opioid prescriptions; and (b) a

supply chain scheme, pursuant to which the various entities in the supply chain failed to design

and operate systems to identify suspicious orders of prescription opioids, maintain effective

controls against diversion, and halt suspicious orders when they were identified, thereby

contributing to the oversupply of such drugs.

            19.   On the demand side, the crisis was precipitated by the defendants who

manufacture, sell, and market prescription opioids (“Marketing Defendants”). Through a



                                                   -4-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 13 of 281. PageID #: 13



massive marketing campaign premised on false and incomplete information, the Marketing

Defendants engineered a dramatic shift in how and when opioids were prescribed by the medical

community and used by patients. The Marketing Defendants relentlessly and methodically, but

untruthfully, asserted that the risk of addiction was low when opioids were used to treat chronic

pain, and overstated the benefits and trivialized the risk of the long-term use of opioids.

            20.   The Marketing Defendants’ goal was simple: to dramatically increase sales by

convincing doctors to prescribe opioids not only for the kind of severe pain associated with

cancer or short-term post-operative pain, but also for common chronic pains, such as back pain

and arthritis. They did this even though they knew that opioids were addictive and subject to

abuse, and that their other claims regarding the risks, benefits, and superiority of opioids for

long-term use were untrue and unfounded.

            21.   The Marketing Defendants’ push to increase opioid sales worked. Through their

publications and websites, endless stream of sales representatives, “education” programs, and

other means, the Marketing Defendants dramatically increased their sales of prescription opioids

and reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids

sold in the United States nearly quadrupled. In 2016, 289 million prescriptions for opioids were

filled in the United States—enough to medicate every adult in America around the clock for a

month.

            22.   Meanwhile, the Defendants made blockbuster profits. In 2012 alone, opioids

generated $8 billion in revenue for drug companies. By 2015, sales of opioids grew to

approximately $9.6 billion.

            23.   On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers, distributors, (together, “Defendants”), who



                                                  -5-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 14 of 281. PageID #: 14



failed to maintain effective controls over the distribution of prescription opioids, and who instead

have actively sought to evade such controls. Defendants have contributed substantially to the

opioid crisis by selling and distributing far greater quantities of prescription opioids than they

know could be necessary for legitimate medical uses, while failing to report, and to take steps to

halt suspicious orders when they were identified, thereby exacerbating the oversupply of such

drugs and fueling an illegal secondary market.

            24.   From the day they made the pills to the day those pills were consumed in

communities across the United States, including the County, these manufacturers have had

control over the information regarding addiction they chose to spread and emphasize as part of

their massive marketing campaign. By providing misleading information to doctors about

addiction being rare and opioids being safe even in high doses, then pressuring doctors into

prescribing their products by arguing, among other things, that no one should be in pain, the

Marketing Defendants created a population of addicted patients who sought opioids at never-

before-seen rates. The scheme worked, and through it the Marketing Defendants caused their

profits to soar as more and more people became dependent on opioids. Today, as many as 1 in 4

patients who receive prescription opioids long-term for chronic pain in a primary care setting

struggles with addiction. And as of 2017, overdose death rates involving prescription opioids

were five times higher than they were in 1999.

            25.   As millions became addicted to opioids, “pill mills,” often styled as “pain

clinics,” sprouted nationwide and rogue prescribers stepped in to supply prescriptions for non-

medical use. These pill mills, typically under the auspices of licensed medical professionals,

issue high volumes of opioid prescriptions under the guise of medical treatment. Prescription

opioid pill mills and rogue prescribers cannot channel opioids for illicit use without at least the



                                                  -6-
1706122.1
          Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 15 of 281. PageID #: 15



tacit support and willful blindness of the Defendants, if not their knowing support.

            26.      As a direct and foreseeable result of Defendants’ conduct, cities, counties, and

Sheriffs across the nation, including Plaintiff, are now swept up in what the CDC has called a

“public health epidemic” and what the U.S. Surgeon General has deemed an “urgent health

crisis.”6 The increased volume of opioid prescribing correlates directly to skyrocketing

addiction, overdose, and death; black markets for diverted prescription opioids; and a

concomitant rise in heroin and fentanyl abuse by individuals who could no longer legally

acquire—or simply could not afford—prescription opioids.

            27.      Thus, rather than compassionately helping patients in pain, this explosion in

opioid use—and Defendants’ profits—has come at the expense of patients and Plaintiff and has

caused ongoing harm and damages to Plaintiff. As the CDC director concluded in 2014: “We

know of no other medication routinely used for a nonfatal condition that kills patients so

frequently.”7

            28.      Defendants’ conduct in promoting opioid use has had severe and far-reaching law

enforcement, correctional, public health, social services, and criminal justice consequences,

including the fueling of addiction, overdose, and death from illicit drugs such as heroin.

            29.      Defendants’ conduct has exacted a financial burden for which the Sheriff seeks

relief. Categories of past and continuing sustained damages, and for which the Sheriff seeks to

recover, include, among others:

            •     costs associated with law enforcement and public safety dealing with the opioid
                  epidemic, including, but not limited to, staffing, straight time, overtime wages, and all
                  associated costs;

            •     diminishment of law-enforcement resources;

6
    Id.
7
    Id.

                                                       -7-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 16 of 281. PageID #: 16




            •     costs of naloxone (Narcan);

            •     costs for providing medical care, prescriptions, medicine, treatment, and services to
                  those persons with opioid-related issues in the Sheriff’s custody;

            •     correctional costs, including, but not limited to, food, housing, labor costs;

            •     costs for providing court services (e.g., transport, security, etc.), including, but not
                  limited to, staffing, straight time, overtime wages, and all associated costs;

            •     the diversion of assets from the provision of other needed law enforcement and
                  correctional resources and services;

            •     human resource costs;

            •     other increased costs associated with opioid addiction; and

            •     such other costs as to be proven at trial.

            These damages have been suffered, and continue to be suffered directly, by the Sheriff.

            30.       The burdens imposed on Plaintiff fighting—and responding to—this epidemic are

not the normal or typical burdens of Sheriffs. Rather, these are extraordinary costs and losses

that are directly related to Defendants’ illegal actions. The Defendants’ conduct has created a

public nuisance and a blight. Cities, counties, and Sheriffs, like the Plaintiff, across the nation,

and the services each provides, have been strained to the breaking point by this public health

crisis.

            31.       Defendants have not changed their ways or corrected their past misconduct but

instead are continuing to fuel the crisis.

            32.       Within the next hour, six Americans will die from opioid overdoses; two babies

will be born dependent on opioids and begin to go through withdrawal; and drug manufacturers

will earn over $2.7 million from the sale of opioids.

            33.       Sheriff Royal has filed this lawsuit to bring the devastating march of this epidemic



                                                        -8-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 17 of 281. PageID #: 17



to a halt and to hold Defendants responsible for the crisis they caused.

                                   JURISDICTION AND VENUE

            34.   This Complaint is filed in this Court for pretrial proceedings pursuant to Case

Management Order #1 in In Re: National Prescription Opiate Litigation, Case. No. 1:17-cv-

2804) (N.D. Oh., April 11, 2018).

            35.   Jurisdiction upon remand or the trial of this action is in the United States District

Court, Southern District of Georgia pursuant to 28 U.S.C. § 1332

            36.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 based on the federal claims asserted under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”).

            37.   In addition, federal subject matter jurisdiction is based upon 28 U.S.C. § 1332, in

that the amount in controversy exceeds $75,000, exclusive of interest and costs, and because

there is complete diversity of citizenship between Plaintiff and Defendants.

            38.   This Court has personal jurisdiction over Defendants because at all relevant times

Defendants engaged in substantial business activities in the State of Georgia, purposefully

directed their actions toward Georgia, consensually submitted to the jurisdiction of Georgia

when obtaining a manufacturer or distributor license and have the requisite minimum contacts

with Georgia necessary to constitutionally permit the Court to exercise jurisdiction.

            39.   Venue is proper in the United States District Court, Southern District of Georgia

under 28 U.S.C. § 1391 and 18 U.S.C. § 1965 because a substantial part of the events or

omissions giving rise to the claim occurred in said District and each Defendant transacted affairs

and conducted activity that gives rise to the claim of relief in said District. Moreover, Plaintiff is

located in said District, and a substantial part of property that is the subject of this action is

situated in said District.

                                                   -9-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 18 of 281. PageID #: 18



                                               PARTIES

I.          PLAINTIFF

            40.   Plaintiff Sheriff Randy F. Royal is the elected Sheriff of Ware County, Georgia.

            41.   Plaintiff brings this suit in his official capacity as the Sheriff of Ware County,

Georgia.

            42.   The Office of Sheriff in Georgia is created by the Constitution for the State of

Georgia. Ga. Const. Art. IX, § 1, ¶ III.

            43.   The Office of Sheriff in Georgia is an elected constitutional office. Ga. Const.

Art. IX, § 1, ¶ III.

            44.   The Office of Sheriff in Georgia is not a division or subunit of a Georgia county

or the County’s governing body. Ga. Const. Art. IX, § 2, ¶ 1(c)(1).

            45.   The Office of Sheriff in Georgia is a separate constitutional office, independent

from a county and the county’s governing body. Ga. Const. Art. IX, § 2, ¶ 1(c)(1).

            46.   The Office of Sheriff is the basic law enforcement office of the counties of the

State of Georgia. O.C.G.A. §15-16-1(a).

            47.   Sheriff Royal does not assert any claims, nor does the Sheriff seek any damages

or relief, for which Ware County is the proper party plaintiff.

            48.   The Sheriff has the authority under the laws of the State of Georgia to bring this

lawsuit.

            49.   Like counties and cities across Georgia and the nation, the County has felt the

effects of the opioid crisis.

            50.   According to the Centers for Disease Controls, in recent years, the number of

opioid prescriptions in the County has often exceeded one prescription for each man, woman,

and child in the County. For example, in 2017, there were 221.3 opioid prescriptions for every

                                                   -10-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 19 of 281. PageID #: 19



100 people in the County.

            51.   According to the CDC, the County had an estimated death rate due to drug

poisoning in 2016 of 14 to 15.9 deaths per 100,000 residents. As is the case with most counties

and cities across Georgia and the nation, that number is likely underreported due to a lack of

complete resources available to investigate opioid incidence after-the-fact.

            52.   The law enforcement, public safety, correctional, and court services that the

Sheriff provides have seen a substantial increase in the amount of expenditures for law

enforcement, public safety, correctional, and court services caused by the opioid epidemic in the

County including, but not limited to, labor costs (straight time and overtime) associated with law

enforcement, correctional, and court services; costs of naloxone (Narcan); costs for providing

medical care, prescriptions, medicine, treatment, and services to those persons with opioid-

related issues in the Sheriff’s custody; correctional costs, including, but not limited to, food,

housing, labor costs; the diversion of assets from the provision of other needed law enforcement

and correctional resources and services; human resource costs; and other increased costs

associated with the opioid crisis.

            53.   The Sheriff has suffered by being required to spend increasing amounts of money

and resources to combat the increasing opioid epidemic.

            54.   Like other Sheriffs across the State of Georgia and nation, the Sheriff lacks all of

the resources that he would like to have to fully combat and address the opioid epidemic.

II.         Defendants

            A.    Marketing Defendants.

            55.   At all relevant times, the Marketing Defendants each of whom is defined below,

have packaged, distributed, supplied, sold, placed into the stream of commerce, labeled,

described, marketed, advertised, promoted and purported to warn or purported to inform

                                                  -11-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 20 of 281. PageID #: 20



prescribers and users regarding the benefits and risks associated with the use of the prescription

opioid drugs. The Marketing Defendants, at all times, have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders.

                  1.     Purdue Entities

            56.   Defendant Purdue Pharma L.P. (“PPL”) is a limited partnership organized under

the laws of Delaware with its principal place of business in Stamford, Connecticut. Defendant

Purdue Pharma Inc. (“PPI”) is a New York corporation with its principal place of business in

Stamford, Connecticut.

            57.   Defendant The Purdue Frederick Company, Inc. (“PFC”) is a New York

corporation with its principal place of business in Stamford, Connecticut.

            58.   PPL, PPI, and PFC (collectively, “Purdue”) are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally, and in the County, including the

following:

    Product Name       Chemical Name                                              Schedule8
    OxyContin          Oxycodone hydrochloride, extended release                  Schedule II
    MS Contin          Morphine sulfate, extended release                         Schedule II
    Dilaudid           Hydromorphone hydrochloride                                Schedule II
    Dilaudid-HP        Hydromorphone hydrochloride                                Schedule II
    Butrans            Buprenorphine                                              Schedule III
    Hysingla ER        Hydrocodone bitrate                                        Schedule II

8
  Since passage of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21
U.S.C. §801 et seq. (“CSA” or “Controlled Substances Act”) in 1970, opioids have been
regulated as controlled substances. As controlled substances, they are categorized in five
schedules, ranked in order of their potential for abuse, with Schedule I being the most dangerous.
The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs based on their
medicinal value, likelihood of addiction or abuse, and safety. Opioids generally had been
categorized as Schedule II or Schedule III drugs; hydrocodone and tapentadol were recently
reclassified from Schedule III to Schedule II. Schedule II drugs have a high potential for abuse,
and may lead to severe psychological or physical dependence. Schedule III drugs are deemed to
have a lower potential for abuse, but their abuse still may lead to moderate or low physical
dependence or high psychological dependence.

                                                    -12-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 21 of 281. PageID #: 21



    Product Name        Chemical Name                                              Schedule8
    Targiniq ER         Oxycodone hydrochloride and naloxone hydrochloride         Schedule II

            59.   Purdue made thousands of payments to physicians nationwide, including in

Georgia, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

            60.   OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national

annual sales of OxyContin have fluctuated between $2.47 billion and $3.1 billion, up four-fold

from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for

analgesic drugs (i.e., painkillers). Sales of OxyContin (launched in 1996) went from a mere $49

million in its first full year on the market to $1.6 billion in 2002.

            61.   In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million – at the time, one of the largest

settlements with a drug company for marketing misconduct. None of this stopped Purdue. In

fact, Purdue continued to create the false perception that opioids were safe and effective for long

term use, even after being caught, by using unbranded marketing methods to circumvent the

system. In short, Purdue paid the fine when caught and then continued business as usual,

deceptively marketing and selling billions of dollars of opioids each year.

                  2.     Sackler Family

            62.   Defendant Richard S. Sackler is a natural person residing in Travis County,

Texas. He has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

            63.   Defendant Jonathan D. Sackler is a natural person residing in Fairfield County,

Connecticut. He has served as a member of the Board of Directors of Purdue and Purdue-related


                                                    -13-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 22 of 281. PageID #: 22



entities since the 1990s.

            64.   Defendant Mortimer D.A. Sackler is a natural person residing in New York

County, New York. He has served as a member of the Board of Directors of Purdue and Purdue-

related entities since the 1990s.

            65.   Defendant Kathe A. Sackler is a natural person residing in Fairfield County,

Connecticut. She has served as a member of the Board of Directors of Purdue and Purdue-

related entities since the 1990s.

            66.   Defendant Ilene Sackler Lefcourt is a natural person residing in New York

County, New York. She has served as a member of the Board of Directors of Purdue and

Purdue-related entities since the 1990s.

            67.   Defendant Beverly Sackler is a natural person residing in Fairfield County,

Connecticut. She has served as a member of the Board of Directors of Purdue and Purdue-

related entities since the 1990s.

            68.   Defendant Theresa Sackler is a natural person residing in New York County, New

York. She has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

            69.   Defendant David A. Sackler is a natural person residing in New York County,

New York. He has served as a member of the Board of Directors of Purdue and Purdue-related

entities since 2012.

            70.   Defendant Trust for the Benefit of Members of the Raymond Sackler Family (the

“Raymond Sackler Trust”) is a trust for which Defendants Beverly Sackler, Richard S. Sackler

and/or Jonathan D. Sackler are trustees. It is the 50% direct or indirect beneficial owner of

Purdue and the Purdue-related entities and the recipient of 50% of the profits from the sale of



                                                 -14-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 23 of 281. PageID #: 23



opioids by Purdue and Purdue-related entities. Collectively, the defendants listed in ¶¶ 51-59 are

referred to as the “Sackler Defendants” or “Sackler Families.”

                  3.     Actavis Entities

            71.   Allergan PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March

2015, and the combined company changed its name to Allergan PLC in January 2013.

Defendant Actavis, Inc. was acquired by Watson Pharmaceuticals, Inc. in October 2012, and the

combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis PLC

in October 2013. Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly owned subsidiary of Allergan PLC

(Allergan Finance LLC, f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). Defendant

Actavis Pharma, Inc. is a Delaware corporation with its principal place of business in New Jersey

and was formerly known as Watson Pharma, Inc. Defendant Actavis LLC is a Delaware limited

liability company with its principal place of business in Parsippany, New Jersey. Each of these

defendants and entities is owned by Defendant Allergan PLC, which uses them to market and

sell its drugs in the United States. Collectively, these defendants and entities, and their DEA

registrant subsidiaries and affiliates which manufacture, promote, distribute, and sell prescription

opioids, are referred to as “Actavis.”

            72.   Actavis manufactures or has manufactured the following drugs as well as generic

versions of Kadian, Duragesic, and Opana in the United States:

    Product Name       Chemical Name                                              Schedule
    Kadian             Morphine sulfate, extended release                         Schedule II
    Norco              Hydrocodone bitartate and acetaminophen                    Schedule II


            73.   Actavis made thousands of payments to physicians nationwide, ostensibly for


                                                     -15-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 24 of 281. PageID #: 24



activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                  4.     Cephalon Entities

            74.   Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA was in

the business of selling generic opioids, including a generic form of OxyContin from 2005 to

2009. Teva USA is a wholly owned subsidiary of Defendant Teva Pharmaceutical Industries,

Ltd. (“Teva Ltd.”), an Israeli corporation (collectively “Teva”).

            75.   Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

            76.   Teva USA and Cephalon, Inc. and their DEA registrant subsidiaries and affiliates

(collectively, “Cephalon”) work together to manufacture, promote, distribute and sell both brand

name and generic versions of opioids including the following:

    Product Name       Chemical Name                                               Schedule
    Actiq              Fentanyl citrate                                            Schedule II
    Fentora            Fentanyl buccal                                             Schedule II


            77.   From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, including in Georgia, many of whom were not oncologists and did not treat cancer

pain, ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

                  5.     Janssen Entities

            78.   Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its


                                                 -16-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 25 of 281. PageID #: 25



principal place of business in New Brunswick, New Jersey.

            79.       Defendant Janssen Pharmaceuticals, Inc. (“Janssen Pharmaceuticals”) is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly-owned subsidiary of J&J. J&J corresponds with the FDA regarding Janssen’s products.

Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen Pharmaceuticals,

Inc., which in turn was formerly known as Janssen Pharmaceutica, Inc.

            80.       Defendant Noramco, Inc. (“Noramco”) is a Delaware company headquartered in

Wilmington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active

pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

            81.       Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc. (“OMP”), now known as

Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

            82.       Defendant Janssen Pharmaceutica, Inc. (“Janssen Pharmaceutica”), now known as

Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

            83.       J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica and their DEA

registrant subsidiaries and affiliates (collectively, “Janssen”) are or have been engaged in the

manufacture, promotion, distribution, and sale of opioids nationally, and in Georgia. Among the

drugs Janssen manufactures or manufactured are the following:

      Product Name         Chemical Name                                             Schedule
      Duragesic            Fentanyl                                                  Schedule II
                  9
      Nucynta              Tapentadol hydrochloride, immediate release               Schedule II
      Nucynta ER           Tapentadol hydrochloride, extended release                Schedule II




9
    Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.

                                                         -17-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 26 of 281. PageID #: 26



            84.   Janssen made thousands of payments to physicians nationwide, including upon

information and belief in Georgia, ostensibly for activities including participating on speakers’

bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

services, but in fact to deceptively promote and maximize the use of opioids. Together, Nucynta

and Nucynta ER accounted for $172 million in sales in 2014. Prior to 2009, Duragesic

accounted for at least $1 billion in annual sales.

            85.   Janssen, like many other companies, has a corporate code of conduct, which

clarifies the organization’s mission, values and principles. Janssen’s employees are required to

read, understand and follow its Code of Conduct for Health Care Compliance. J&J imposes this

code of conduct on Janssen as a pharmaceutical subsidiary of J&J. Documents posted on J&J’s

and Janssen’s websites confirm J&J’s control of the development and marketing of opioids by

Janssen. Janssen’s website “Ethical Code for the Conduct of Research and Development,”

names only J&J and does not mention Janssen anywhere within the document. The “Ethical

Code for the Conduct of Research and Development” posted on the Janssen website is J&J’s

company-wide Ethical Code, which it requires all of its subsidiaries to follow.

            86.   The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise

Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

code. The code governs all of the forms of marketing at issue in this case.



                                                 -18-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 27 of 281. PageID #: 27



            87.   J&J made payments to thousands of physicians nationwide, including in Georgia,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

            88.   Information from the U.S. Department of Justice’s Office of the Inspector General

shows that J&J made payments to prescribers, but does not indicate which drug was being

promoted when J&J made these payments. At least one prescriber who previously served on

Janssen’s speakers’ bureau received payment for speaking fees, meals, and travel from J&J.

Upon information and belief, J&J would have similarly made payments to other participants in

Janssen’s speaker’s bureau.

                  6.     Endo Entities

            89.   Defendant Endo Health Solutions Inc. (“EHS”) is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania.

            90.   Defendant Endo Pharmaceuticals, Inc. (“EPI”) is a wholly owned subsidiary of

EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

            91.   Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal place

of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc. and Par

Pharmaceutical Companies, Inc. collectively “Par Pharmaceutical”) Par Pharmaceutical was

acquired by Endo International plc. in September 2015 and is an operating company of Endo

International plc.

            92.   EHS, EPI, and Par Pharmaceutical, (collectively, “Endo”) manufacture opioids

                                                 -19-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 28 of 281. PageID #: 28



sold nationally, and in the County. Among the drugs Endo manufactures or manufactured are

the following:

 Product Name          Chemical Name                                       Schedule
 Opana ER              Oxymorphone hydrochloride, extended release         Schedule II
 Opana                 Oxymorphone hydrochloride                           Schedule II
 Percodan              Oxymorphone hydrochloride and aspirin               Schedule II
 Percocet              Oxymorphone hydrochloride and acetaminophen         Schedule II
 Generic               Oxycodone                                           Schedule II
 Generic               Oxymorphone                                         Schedule II
 Generic               Hydromorphone                                       Schedule II
 Generic               Hydrocodone                                         Schedule II


            93.   Endo made thousands of payments to physicians nationwide, including in

Georgia, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

            94.   Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in

2012, accounting for over 10% of Endo’s total revenue; Opana ER yielded revenue of $1.15

billion from 2010 to 2013. Endo also manufactures and sells generic opioids, both directly and

through its subsidiaries, Par Pharmaceutical and Qualitest Pharmaceuticals, Inc., including

generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

            95.   The Food and Drug Administration requested that Endo remove Opana ER from

the market in June 2017. The FDA relied on post-marketing data in reaching its conclusion

based on risk of abuse.10

                  7.     Insys Therapeutics, Inc.

            96.   Insys Therapeutics, Inc. is a Delaware corporation with its principal place of

10
  Press Release, U.S. Food & Drug Admin., FDA Requests Removal of Opana ER for Risks
Related to Abuse (June 8, 2017).

                                                    -20-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 29 of 281. PageID #: 29



business in Chandler, Arizona. Insys’s principal product and source of revenue is Subsys:

 Product Name           Chemical Name                                     Schedule
 Subsys                 Fentanyl                                          Schedule II


            97.    Insys made thousands of payments to physicians nationwide, including in

Georgia, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

            98.    Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,

contained in a single-dose spray device intended for oral, under-the-tongue administration.

Subsys was approved by the FDA solely for the treatment of breakthrough cancer pain.

            99.    In 2016, Insys made approximately $330 million in net revenue from Subsys.

Insys promotes, sells, and distributes Subsys throughout the United States, and in Georgia.

            100.   Insys’s founder and owner was recently arrested and charged, along with other

Insys executives, with multiple felonies in connection with an alleged conspiracy to bribe

practitioners to prescribe Subsys and defraud insurance companies. Other Insys executives and

managers were previously indicted.

                   8.     Mallinckrodt Entities

            101.   Defendant Mallinckrodt plc is an Irish public limited company with its

headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

headquarters in Hazelwood, Missouri. Defendant SpecGx LLC is a Delaware limited liability

company with its headquarters in Clayton, Missouri and is a wholly owned subsidiary of


                                                  -21-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 30 of 281. PageID #: 30



Mallinckrodt plc. Defendant Mallinckrodt LLC (together with Mallinckrodt plc and SpecGx

LLC, “Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.

Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs throughout the

United States, and in the County. Mallinckrodt is the largest U.S. supplier of opioid pain

medications and among the top ten generic pharmaceutical manufacturers in the United States,

based on prescriptions.

            102.   The Mallinckrodt entities, including Mallinckrodt plc, sell their products to

national retailers and distributors who sell the products in Ohio, Georgia, other states.

Mallinckrodt, including Mallinckrodt plc, is fully aware that its products will be sold in Ohio and

Georgia, and it has had a continuous stream of business and income generated from sales in Ohio

and Georgia. Moreover, the Mallinckrodt entities functioned as alter egos of each other,

including but not limited to sharing the same employees and corporate officers; engaging in the

same business enterprise; using the same assets; not maintaining separate books, tax returns and

financial statements; exerting control over the daily affairs of another corporation., and in other

ways to be revealed during discovery.

            103.   Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc., a subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo

for treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid

portfolio in 2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition,

Mallinckrodt developed Xartemis XR, an extended-release combination of oxycodone and

acetaminophen, which the FDA approved in March 2014, and which Mallinckrodt has since



                                                   -22-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 31 of 281. PageID #: 31



discontinued. Mallinckrodt promoted its branded opioid products with its own direct sales force.

            104.   While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the U.S. Drug Enforcement Administration’s (“DEA”) entire annual quota

for controlled substances that it manufactures. Mallinckrodt also estimated, based on IMS

Health data for the same period, that its generics claimed an approximately 23% market share of

DEA Schedules II and III opioid and oral solid dose medications.11

            105.   Mallinckrodt operates a vertically integrated business in the United States:

(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

that have mail-order pharmacies, and hospital buying groups.

            106.   Among the drugs Mallinckrodt manufactures or has manufactured are the

following:

 Product Name           Chemical Name                                             Schedule
 Exalgo                 Hydromorphone hydrochloride, extended release             Schedule II
 Roxicodone             Oxycodone hydrochloride                                   Schedule II
 Xartemis XR            Oxycodone hydrochloride and acetaminophen                 Schedule II
 Methadose              Methadone hydrochloride                                   Schedule II
 Generic                Morphine sulfate, extended release                        Schedule II
 Generic                Morphine sulfate oral solution                            Schedule II
 Generic                Fentanyl transdermal system                               Schedule II
 Generic                Oral transmucosal fentanyl citrate                        Schedule II
 Generic                Oxycodone and acetaminophen                               Schedule II
 Generic                Hydrocodone bitartrate and acetaminophen                  Schedule II


11
   Mallinckrodt plc, Annual Report (Form 10-K), 5 (Nov. 29, 2016),
https://www.sec.gov/Archives/edgar/data/1567892/000156789216000098/0001567892-16-
000098-index.htm.

                                                         -23-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 32 of 281. PageID #: 32



 Product Name           Chemical Name                                            Schedule
 Generic                Hydromorphone hydrochloride                              Schedule II
 Generic                Hydromorphone hydrochloride, extended release            Schedule II
 Generic                Naltrexone hydrochloride                                 unscheduled
 Generic                Oxymorphone hydrochloride                                Schedule II
 Generic                Methadone hydrochloride                                  Schedule II
 Generic                Oxycodone hydrochloride                                  Schedule II
 Generic                Buprenorphine and naloxone                               Schedule III


            107.   Mallinckrodt made thousands of payments to physicians nationwide, including in

Georgia, ostensibly for activities including participating on speakers bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

            108.   Collectively, Purdue, Actavis, Cephalon, Janssen, Endo, Insys, and Mallinckrodt

are referred to as “Marketing Defendants.”12

            B.     Distributor Defendants

            109.   The Distributor Defendants are defined below. At all relevant times, the

Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

the prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor

Defendants are engaged in “wholesale distribution,” as defined under state and federal law.

Plaintiff alleges the unlawful conduct by the Distributor Defendants is a substantial cause for the

volume of prescription opioids plaguing Plaintiff’s community.




12
  Together, Purdue, Cephalon, Janssen, Endo and Mallinckrodt are also sometimes referred to as
“RICO Marketing Defendants.”

                                                     -24-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 33 of 281. PageID #: 33



                   1.     Cardinal Health, Inc.

            110.   Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health

care services and products company,” and is the fifteenth largest company by revenue in the

U.S., with annual revenue of $121 billion in 2016. Through its various DEA registered

subsidiaries and affiliated entities, Cardinal distributes pharmaceutical drugs, including opioids,

throughout the country. Cardinal is an Ohio corporation and is headquartered in Dublin, Ohio.

Based on Defendant Cardinal’s own estimates, one of every six pharmaceutical products

dispensed to United States patients travels through the Cardinal Health network.

                   2.     McKesson Corporation

            111.   McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500

companies, ranking immediately after Apple and ExxonMobil, with annual revenue of $191

billion in 2016. McKesson, through its various DEA registered subsidiaries and affiliated

entities, is a wholesaler of pharmaceutical drugs that distributes opioids throughout the country,

including in Plaintiff’s community. McKesson is incorporated in Delaware, with its principal

place of business in San Francisco, California.

            112.   In January 2017, McKesson paid a record $150 million to resolve an investigation

by the U.S. Department of Justice (“DOJ”) for failing to report suspicious orders of certain

drugs, including opioids. In addition to the monetary penalty, the DOJ required McKesson to

suspend sales of controlled substances from distribution centers in Ohio, Florida, Michigan and

Colorado. The DOJ described these “staged suspensions” as “among the most severe sanctions

ever agreed to by a [Drug Enforcement Administration] registered distributor.”

                   3.     AmerisourceBergen Drug Corporation

            113.   AmerisourceBergen Drug Corporation (“AmerisourceBergen”), through its

various DEA registered subsidiaries and affiliated entities, is a wholesaler of pharmaceutical

                                                   -25-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 34 of 281. PageID #: 34



drugs that distributes opioids throughout the country, including in Plaintiff’s community.

AmerisourceBergen is the eleventh largest company by revenue in the United States, with annual

revenue of $147 billion in 2016. AmerisourceBergen’s principal place of business is located in

Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

            C.     Agency and Authority

            114.   All of the actions described in this Complaint are part of, and in furtherance of,

the unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management

of Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

                                     FACTUAL ALLEGATIONS

III.        FACTS COMMON TO ALL CLAIMS

            A.     Opioids and Their Effects

            115.   The term “opioid” refers to a class of drugs that bind with opioid receptors in the

brain and includes natural, synthetic, and semi-synthetic opioids. Natural opioids are derived

from the opium poppy. Generally used to treat pain, opioids produce multiple effects on the

human body, the most significant of which are analgesia, euphoria, and respiratory depression.

            116.   The medicinal properties of opioids have been recognized for millennia—as well

as their potential for abuse and addiction. The opium poppy contains various opium alkaloids,

three of which are used in the pharmaceutical industry today: morphine, codeine, and thebaine.

Early use of opium in Western medicine was with a tincture of opium and alcohol called

laudanum, which contains all of the opium alkaloids and is still available by prescription today.

Chemists first isolated the morphine and codeine alkaloids in the early 1800s.

            117.   In 1827, the pharmaceutical company Merck began large-scale production and

                                                   -26-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 35 of 281. PageID #: 35



commercial marketing of morphine. During the American Civil War, field medics commonly

used morphine, laudanum, and opium pills to treat the wounded, and many veterans were left

with morphine addictions. By 1900, an estimated 300,000 people were addicted to opioids in the

United States, and many doctors prescribed opioids solely to prevent their patients from suffering

withdrawal symptoms. The nation’s first Opium Commissioner, Hamilton Wright, remarked in

1911, “The habit has this nation in its grip to an astonishing extent. Our prisons and our hospitals

are full of victims of it, it has robbed ten thousand businessmen of moral sense and made them

beasts who prey upon their fellows . . . it has become one of the most fertile causes of

unhappiness and sin in the United States.”13

            118.   Pharmaceutical companies tried to develop substitutes for opium and morphine

that would provide the same analgesic effects without the addictive properties. In 1898, Bayer

Pharmaceutical Company began marketing diacetylmorphine (obtained from acetylation of

morphine) under the trade name “Heroin.” Bayer advertised heroin as a non-addictive cough and

cold remedy suitable for children, but as its addictive nature became clear, heroin distribution in

the U.S. was limited to prescription only in 1914 and then banned altogether a decade later.

            119.   Although heroin and opium became classified as illicit drugs, there is little

difference between them and prescription opioids. Prescription opioids are synthesized from the

same plant as heroin, have similar molecular structures, and bind to the same receptors in the

human brain.

            120.   Due to concerns about their addictive properties, prescription opioids have usually

been regulated at the federal level as Schedule II controlled substances by the U.S. Drug

13
   Nick Miroff, From Teddy Roosevelt to Trump: How Drug Companies Triggered an Opioid
Crisis a Century Ago, The Wash. Post (Oct. 17, 2017), https://www.washingtonpost.com/news/
retropolis/wp/2017/09/29/the-greatest-drug-fiends-in-the-world-an-american-opioid-crisis-in-
1908/?utm_term=.7832633fd7ca.

                                                   -27-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 36 of 281. PageID #: 36



Enforcement Administration (“DEA”) since 1970.

            121.   Throughout the twentieth century, pharmaceutical companies continued to

develop prescription opioids like Percodan, Percocet, and Vicodin, but these opioids were

generally produced in combination with other drugs, with relatively low opioid content.

            122.   In contrast, OxyContin, the product whose launch in 1996 ushered in the modern

opioid epidemic, is pure oxycodone. Purdue initially made it available in the following strengths:

10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60 mg, 80 mg, and 160 mg. The weakest OxyContin

delivers as much narcotic as the strongest Percocet, and some OxyContin tablets delivered

sixteen times that.

            123.   Medical professionals describe the strength of various opioids in terms of

morphine milligram equivalents (“MME”). According to the CDC, doses at or above 50

MME/day double the risk of overdose compared to 20 MME/day, and one study found that

patients who died of opioid overdose were prescribed an average of 98 MME/day.

            124.   Different opioids provide varying levels of MMEs. For example, just 33 mg of

oxycodone provides 50 MME. Thus, at OxyContin’s twice-daily dosing, the 50 MME/day

threshold is nearly reached by a prescription of 15 mg twice daily. One 160 mg tablet of

OxyContin, which Purdue took off the market in 2001, delivered 240 MME.

            125.   The wide variation in the MME strength of prescription opioids renders

misleading any effort to capture “market share” by the number of pills or prescriptions attributed

to Purdue or other manufacturers. Purdue, in particular, focuses its business on branded, highly

potent pills, causing it to be responsible for a significant percent of the total amount of MME in

circulation, even though it currently claims to have a small percent of the market share in terms

of pills or prescriptions.



                                                  -28-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 37 of 281. PageID #: 37



            126.   Fentanyl is a synthetic opioid that is 100 times stronger than morphine and 50

times stronger than heroin. First developed in 1959, fentanyl is showing up more and more often

in the market for opioids created by Marketing Defendants’ promotion, with particularly lethal

consequences.

            127.   The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s

Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address

“episodic pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental

opioid therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Insys’s

Subsys, are designed to be taken in addition to long-acting opioids to specifically address

breakthrough cancer pain, excruciating pain suffered by some patients with end-stage cancer.

The Marketing Defendants promoted the idea that pain should be treated by taking long-acting

opioids continuously and supplementing them by also taking short-acting, rapid-onset opioids for

episodic or “breakthrough” pain.

            128.   Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

tolerance increases, a patient typically requires progressively higher doses in order to obtain the

same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the

“high.” However, opioids depress respiration, and at very high doses can and often do arrest

respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term

opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

            129.   Discontinuing opioids after more than just a few weeks of therapy will cause most



                                                   -29-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 38 of 281. PageID #: 38



patients to experience withdrawal symptoms. These withdrawal symptoms include: severe

anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

pain, and other serious symptoms, which may persist for months after a complete withdrawal

from opioids, depending on how long the opioids were used.

            130.   As a leading pain specialist doctor put it, the widespread, long-term use of opioids

“was a de facto experiment on the population of the United States. It wasn’t randomized, it

wasn’t controlled, and no data was collected until they started gathering death statistics.”

            B.     The Resurgence of Opioid Use in the United States

                   1.     The Sackler Family Integrated Advertising and Medicine

            131.   Given the history of opioid abuse in the U.S. and the medical profession’s

resulting wariness, the commercial success of the Marketing Defendants’ prescription opioids

would not have been possible without a fundamental shift in prescribers’ perception of the risks

and benefits of long-term opioid use.

            132.   As it turned out, Purdue Pharma was uniquely positioned to execute just such a

maneuver, thanks to the legacy of a man named Arthur Sackler. The Sackler family is the sole

owner of Purdue and one of the wealthiest families in America, with a net worth of $13 billion as

of 2016. The company’s profits go to Sackler family trusts and entities.14 Yet the Sacklers have

avoided publicly associating themselves with Purdue, letting others serve as the spokespeople for

the company.

            133.   The Sackler brothers—Arthur, Mortimer, and Raymond—purchased a small

patent-medicine company called the Purdue Frederick Company in 1952. It was Arthur Sackler

who created the pharmaceutical advertising industry as we know it, laying the groundwork for


14
  David Armstrong, The Man at the Center of the Secret OxyContin Files, STAT News (May
12, 2016), https://www.statnews.com/2016/05/12/man-center-secret-oxycontin-files/.

                                                   -30-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 39 of 281. PageID #: 39



the OxyContin promotion that would make the Sacklers billionaires.

            134.   Arthur Sackler was both a psychiatrist and a marketing executive. He pioneered

both print advertising in medical journals and promotion through physician “education” in the

form of seminars and continuing medical education courses. He also understood the persuasive

power of recommendations from fellow physicians, and did not hesitate to manipulate

information when necessary. For example, one promotional brochure produced by his firm for

Pfizer showed business cards of physicians from various cities as if they were testimonials for

the drug, but when a journalist tried to contact these doctors, he discovered that they did not

exist.15

            135.   It was Arthur Sackler who, in the 1960s, made Valium into the first $100-million

drug, so popular it became known as “Mother’s Little Helper.” When Arthur’s client, Roche,

developed Valium, it already had a similar drug, Librium, another benzodiazepine, on the market

for treatment of anxiety. So Arthur invented a condition he called “psychic tension”—essentially

stress—and pitched Valium as the solution.16 The campaign, for which Arthur was compensated

based on volume of pills sold,17 was a remarkable success.

            136.   Arthur Sackler created not only the advertising for his clients but also the vehicle

to bring their advertisements to doctors—a biweekly newspaper called the Medical Tribune,

which was distributed for free to doctors nationwide. Arthur also conceived a company now

called IMS Health Holdings Inc., which monitors prescribing practices of every doctor in the

U.S. and sells this valuable data to pharmaceutical companies like Marketing Defendants, who

utilize it to target and tailor their sales pitches to individual physicians.

15
   Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death 204 (2003).
16
   Id. at 202; see also One Family Reaped Billions From Opioids, WBUR On Point (Oct. 23,
2017), http://www.wbur.org/onpoint/2017/10/23/one-family-reaped-billions-from-opioids.
17
   Meier, supra note 18, at 201-203.

                                                   -31-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 40 of 281. PageID #: 40



                   2.     The Sackler Family

                   a.     The Individual Sackler Defendants Direct and Control Purdue

            137.   At all relevant times, the Sackler Families – Richard Sackler, Jonathan Sackler,

Mortimer Sackler, Kathe Sackler, Beverly Sackler, Theresa Sackler, Ilene Sackler Lefcourt,

David Sackler and the Raymond Sackler Trust – controlled Purdue and its related entities. This

small group became extraordinarily wealthy because of their positions within Purdue and

wielded immense amounts of power. Rather than use this power in a lawful and responsible

manner, the Sackler Defendants directed and oversaw Purdue’s deceptive and unlawful sales and

marketing practices.

            138.   The small and closely-held nature of Purdue and its associated entities makes the

companies, in effect, the personal enterprises of the Sackler Defendants. The Sackler Defendants

beneficially own and direct all the associate companies of Purdue in essentially the same manner

as Purdue itself is controlled. All of Purdue’s profits from opioids go to Sackler Family trusts

and entities.

            139.   The Sackler Defendants caused Purdue and associate companies that they owned

and controlled to distribute hundreds of millions of dollars in profit from the sale of opioids.

            140.   Because the Sackler Families control Purdue’s board, the officers of the company

report directly to them, ensuring the Sackler Families’ control even if the company’s officers

were not themselves members of the families.

            141.   Each of the Sackler Defendants named in this complaint has served on the board

of directors of Purdue, and some of them have also served as officers of Purdue and/or one or

more Purdue-related associate companies.

            142.   Richard Sackler is one of the six inventors listed on the original patent for

OxyContin. He began working for Purdue in the 1970s as an assistant to his father, Raymond

                                                   -32-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 41 of 281. PageID #: 41



Sackler, who served as the president of the company at that time. Richard rose through

leadership in the subsequent decades, serving as President of Purdue from 1999 to 2003.

            143.   Richard Sackler resigned from his role in 2013 over apparent worry that executive

officers of Purdue would be held personally liable for any opioid-related liabilities. He

continued to serve as co-chair of Purdue’s board with his uncle, Mortimer Sackler. This allowed

the Sackler Defendants to retain control of the company regardless of their involvement at the

executive level.

            144.   During his executive tenure at Purdue, Richard Sackler actively participated in

nearly every aspect of the company’s opioid products, from invention to marketing to sale. With

the assistance of his father, Raymond, and his uncle, Mortimer, Richard introduced OxyContin to

the market with one of the largest pharmaceutical advertising campaigns in history. Within five

years, OxyContin was earning Purdue $1 billion a year.

            145.   At all relevant times, Richard Sackler served as trustee of one or more trusts that

own and control Purdue or Purdue-associated companies. He is the direct or indirect beneficiary

of some portion of 25% of the profits earned from the sale of opioids by Purdue and the Purdue-

associated companies listed herein.

            146.   Jonathan Sackler served as Senior Vice President of Purdue by 2000. Like

Richard, his brother, Jonathan resigned from his position in or after 2003, due to concerns that

the executive officers of Purdue would be personally liable for crimes and litigation stemming

from Purdue’s opioid products. Jonathan continued to serve on Purdue’s board after his

resignation.

            147.   At all relevant times, Jonathan Sackler served as trustee of one or more trusts that

own and control Purdue or Purdue-associated companies. He is the direct or indirect beneficiary



                                                   -33-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 42 of 281. PageID #: 42



of some portion of 25% of the profits earned from the sale of opioids by Purdue and the Purdue-

associated companies listed herein.

            148.   Mortimer Sackler is the direct or indirect beneficiary of 7.14% of the profits

earned from the sale of opioids by Purdue and the Purdue-associated companies listed herein.

            149.   Kathe Sackler began serving as Senior Vice President of Purdue by 2000. She

resigned from her position in or about 2003 due to concerns that the executive officers of Purdue

could be held personally liable for crimes and litigation stemming from Purdue’s opioid

products. She continued to serve on Purdue’s board. She is the direct or indirect beneficiary of

7.14% of the profits earned from the sale of opioids by Purdue and the Purdue-associated

companies listed herein.

            150.   Ilene Sackler Lefcourt served as Vice President of Purdue during the initial

development and launch of OxyContin. She, too, resigned from her position around 2003 due to

concerns of personal liability for executive officers of Purdue for opioid-related crime and

litigation, but continued to serve on the board.

            151.   Beverly Sackler has served on the Board of Directors of Purdue and associated

entities since the 1990s. She serves as the trustee of one or more trusts that own or control

Purdue and Purdue-associated companies, and to which 50% of the profits of the companies’ sale

of opioids have been conveyed. She is the direct or indirect beneficiary of some portion of the

50% of profits earned by the Purdue through the sale of opioids.

            152.   Theresa Sackler has served on the Board of Directors of Purdue and associated

entities since the 1990s. She is the direct or indirect beneficiary of some portion of the 50% of

profits earned by Purdue through the sale of opioids.

            153.   David Sackler has served on the Board of Directors of Purdue and associated



                                                   -34-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 43 of 281. PageID #: 43



entities since 2012. He is the direct or indirect beneficiary of some portion of 25% of the profits

earned by Purdue through the sale of opioids.

            154.   Richard Sackler, Jonathan Sackler, Mortimer Sackler, Kathe Sackler, Ilene

Sackler Lefcourt, Beverly Sackler, Theresa Sackler, David Sackler and the Raymond Sackler

Trust (through its trustees) each knowingly aided, participated in and benefited from the

unlawful conduct of Purdue.

                          b.      The Sackler Defendants Oversee and Direct Purdue’s
                                  Unlawful Conduct

            155.   Prior to Purdue’s entry into the opioid market, the general standard use of opioids

was for short-term periods, for example: acute pain, surgery recovery, cancer and palliative care.

Chances of opioid abuse are low when applied in this manner. Purdue went to great effort to

influence public perception of the perceived benefits and risks of long-term opioid use.

            156.   Arthur Sackler, the brother of Raymond and Mortimer Sackler, is largely

responsible for this change in public perception, effectively creating the pharmaceutical

advertising industry. He realized that direct advertising to doctors and prescribers would be the

most effective means of turning a profit. He paid prominent doctors to endorse his products,

offered physicians perks and benefits, published marketing material disguised as neutral medical

journal articles and funded “education” seminars that extolled the virtues of his drug products.

His deceptive and unethical marketing techniques led to Valium becoming the first hundred-

million-dollar, then billion-dollar, prescription drug, and set the precedent for the current

problems with pharmaceutical marketing.

            157.   The Sackler Defendants have continued to direct Purdue’s unlawful marketing

techniques, using many of the same unethical techniques developed by Arthur Sackler, in order

to maximize their sales of opioid products.


                                                   -35-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 44 of 281. PageID #: 44



            158.   OxyContin was launched with one of the largest pharmaceutical marketing

campaigns in history, with roughly 1,000 sales representatives touting the drug’s benefits.

Representatives would recommend OxyContin as the solution not just for acute, short-term pain,

but also for less-acute, longer-lasting pain. Sales training included lessons in overcoming

doctors’ concerns about health and addiction by minimizing or downplaying OxyContin’s true

qualities. Purdue paid thousands of physicians to present to medical conferences on the benefits

of OxyContin.

            159.   Upon information and belief, members of the Sackler Families were deeply

involved in OxyContin’s marketing campaign. Family members were on site at Purdue’s

headquarters daily, controlling the management of the family business. According to a former

sales representative, Richard Sackler was “the dude that made it happen.” In response to the

concerns of benefit plans that OxyContin was ripe for addictive use, Richard sent an email to

sales representatives, asserting that “‘addiction’ may be a convenient way to just say ‘NO.’”18

            160.   In 1997, Richard and Kathe Sackler took part in a conspiracy to mislead doctors

by claiming oxycodone was half as strong as morphine when the opposite was the case. Purdue

engaged in this deception to alleviate the fears of medical professionals in prescribing the drug

for non-acute pain.

            161.   Around 1999 to 2003, Purdue had a system where company emails would self-

erase after pre-determined times. This policy created a system where potentially incriminating

documents would be automatically erased even if received by third parties. Richard, Jonathan

and Kathe Sackler were all aware and supportive of this system.




18
         Patrick Radden Keefe, The Family that Built an Empire of Pain, The New Yorker (Oct. 30, 2017),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain.

                                                     -36-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 45 of 281. PageID #: 45



                          c.      Sackler Families Were Aware of the Abuse Potential of
                                  OxyContin from at Least Summer 1999

            162.   Purdue and members of the Sackler Families were aware that OxyContin and

other prescription medication could lead to addiction since at least summer 1999. An internal

memo prepared by Purdue employee, Maureen Sara, described the abuse and recreational use of

OxyContin. The memo was sent directly to Purdue’s board members, including Richard,

Jonathan and Kathe Sackler.

            163.   In spite of the 1999 memo, Purdue President Michael Friedman testified before

the U.S. House of Representatives in 2001 that Purdue had not become aware of OxyContin’s

potential for abuse until 2000. No members of the Sackler Families attempted to correct this

false narrative.

            164.   The Sackler Defendants were thus aware of potential liability for Purdue since at

least 1999 due to OxyContin’s addictive nature. Instead of attempting to fix or solve the issue

they had created, the Sackler Defendants began to transfer profits from Purdue and associated

companies to their own private trusts and accounts in order to shield their funds from creditors.

In 2015, for example, the Sackler Families removed $700 million from their privately held

companies, two-thirds of which came from Purdue. These transfers of ill-gotten gains were and

are fraudulent, unjustly enriched the Sackler Defendants and were done for the purpose of

protecting the money from any civil or criminal judgment against Purdue for its participation in

the opioid crisis. These transfers also left Purdue and its associated entities undercapitalized and

potentially unable to pay a judgment against it in this litigation.

            165.   Rather than protect the public’s health once they became aware of OxyContin’s

potential for abuse, the Sackler Families protected their own wealth.




                                                  -37-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 46 of 281. PageID #: 46



                          d.     The Sackler Families Continued to Oversee Purdue’s
                                 Wrongdoing Even After Repeated Warnings and Fines

            166.   The liability of the Sackler Defendants extends beyond their leadership of Purdue.

They were aware of, and obligated to address, Purdue’s conduct due to previous investigations

into the company’s deceptive practices.

            167.   Purdue Pharma Inc. and Purdue Pharma L.P. were under investigation by 26

states and the DOJ from 2001 to 2017. In 2003, on the advice of legal counsel, every Sackler

who held an executive role at Purdue resigned to avoid personal liability for the conduct in which

they had engaged and continued to engage prior to and after their resignations.

            168.   In 2007, the directors of Purdue Pharma Inc. declared that it would pay roughly

$700 million and plead guilty to a felony for misleading doctors and patients about opioid

medications. (The company that paid the money, the Purdue Frederick Company, was a separate

corporate entity that was controlled by the same people and shared the same headquarters as

Purdue Pharma L.P.). The company acknowledged that its supervisors and employees had

fraudulently promoted OxyContin as safer and less addictive than other pain medications.

            169.   Michael Friedman, the Chief Executive Officer (“CEO”) of Purdue, pled guilty to

criminal charges of fraudulent marketing. Udell, Purdue’s chief lawyer, and Goldenheim,

Purdue’s chief medical officer, pled guilty to the same crime. The directors, including members

of the Sackler Families, were forced to choose a new CEO, and the felony convictions resulted in

mass-scale retraining of company employees.

            170.   The 2007 convictions warned the directors against any further deception.

            171.   The directors also agreed to a Consent Judgment that ordered Purdue not to make

any false or misleading oral or written claims about OxyContin, including concerning the risk of

addiction. The Consent Judgment also required Purdue to establish a program that would


                                                  -38-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 47 of 281. PageID #: 47



identify high-prescribing doctors, stop promoting OxyContin to them and report them. This

program was to last from 2007 to 2017.

            172.    The directors also entered a Corporate Integrity Agreement with the U.S.

government, wherein Purdue would appoint a compliance officer to a senior management

position at Purdue. The officer would make periodic reports on compliance matters to the board

to ensure no deception took place again. Under the agreement, the directors and CEO were

“Covered Persons” who had to comply with rules prohibiting deception regarding Purdue’s

products. This status lasted from 2007 to 2012 and required that leadership report all rule

violations and undergo hours of compliance training. The directors and CEO were warned of

consequences in case of a violation and certified that they understood their new status.

            173.    Purdue’s directors were clearly aware of their obligations under the above

agreements. In 2009, Purdue had to report to the Inspector General of the U.S. Department of

Health and Human Services (“HHS”) that it had not immediately trained a new director on the

terms of the Corporate Integrity Agreement. Purdue assured the government that the director

had undergone the training the day after Corporate Compliance had learned of the issue.

            174.    The years after the 2007 guilty plea and Corporate Integrity Agreement were

filled with alarming reports and stories about the opioid crisis. However, in spite of these

widespread warnings, Purdue’s directors, including members of the Sackler Families, did

nothing to stop Purdue’s misconduct.

            175.    In 2008, opioid overdoses killed more Americans in that year than any year prior.

            176.    In 2009, the American Journal of Public Health published “The Promotion and

Marketing of OxyContin: Commercial Triumph, Public Health Tragedy.”19 The article detailed



19
            Van Zee, Promotion and Marketing, supra n.59.

                                                       -39-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 48 of 281. PageID #: 48



the misleading and deceptive nature of Purdue’s opioid marketing, including the misuse of sales

representatives, the targeting of high-prescribing practitioners and deception about the potential

rates of abuse. The CDC reported that deaths stemming from opioid use had tripled in the

preceding year.

            177.   In 2010, Time magazine published “The New Drug Crisis: Addiction by

Prescription.”20 The article focused extensively on Purdue’s line of opioid products. Overdoses

were the number one cause of accidental death in 15 states that year, and Purdue’s directors were

informed that Purdue would not be able to get product liability insurance to cover OxyContin.

            178.   In 2011, the White House announced that prescription drug abuse was the

nation’s fastest-growing drug problem and called for educating healthcare providers about

prescription drug abuse to prevent over-prescription. The CDC announced that prescription

opioid overdoses had reached never before seen levels and specifically called out Purdue’s line

of opioid products. Fortune magazine published an article that same year where Purdue

executives were interviewed about the ongoing crisis and the involvement of the company and

the Sackler Families. The interviewees included Purdue Vice President Alan Must, who

admitted that Purdue was “well aware” of concerns about its conduct: “We are well aware of

detractors. For those individuals who think we’re evil . . . I don’t think there’s anything we can

do that is going to change their opinion.”21

            179.   In 2012, the U.S. Senate announced an investigation into Purdue’s unlawful

deception of doctors and patients about the nature of its opioid products. The Senators warned of

“an epidemic of accidental deaths and addiction resulting from the increased sale and use of


20
          Jeffrey Kluger, The New Drug Crisis: Addiction by Prescription, TIME (Sept. 17, 2010),
http://content.time.com/time/magazine/article/0,9171,2015763,00.html
21
          Katherin Eban, OxyContin: Purdue Pharma’s painful medicine, FORTUNE (Nov. 9, 2011),
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/.

                                                     -40-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 49 of 281. PageID #: 49



powerful narcotic painkillers” in a letter to the CEO of Purdue Pharma, Inc. and Purdue Pharma

L.P.22 The Senate letter specifically warned of the danger of higher levels of opioid dosage:

“over the last decade, the number of prescriptions for the strongest opioids has increased nearly

fourfold, with only limited evidence of their long-term effectiveness or risks while data suggest

that hundreds of thousands of patients nationwide may be on potentially dangerous doses.”23

The Senate letter also warned about Purdue’s deceptive tactics with doctors and patients: “There

is growing evidence pharmaceutical companies that manufacture and market opioids may be

responsible, at least in part, for this epidemic by promoting misleading information about the

drugs’ safety and effectiveness.”24 The Senate specifically warned the directors and CEO that

they were under scrutiny, demanding that Purdue present a set of “presentations, reports, and

communications to Purdue’s management team or board of directors from 2007 to the present.”25

            180.   In 2013, the Los Angeles Times reported that Purdue had created a list of 1,800

doctors suspected of recklessly prescribing its opioids over the past decade, but had reported

only 8% of them to authorities. Purdue attorney Robin Abrams gave multiple interviews to the

newspaper. Abrams was a Vice President of Purdue, and she signed Purdue’s 2007 settlement

agreement. In 2013, she admitted that Purdue had the list, and said with regard to Purdue’s

unwillingness to disclose the list: “I don’t really want to open up an opportunity for folks [to]

come in here and start looking and second-guessing.”26

            181.   Abrams and Purdue’s directors had good reason to be concerned: the state of

Kentucky had brought a lawsuit against Purdue for deceiving doctors and patients about the

22
        Letter from U.S. Senate Finance Committee to John H. Stewart, President and CEO of Purdue Pharma L.P.,
dated May 8, 2012, https://www.finance.senate.gov/imo/media/doc/Purdue_May_8.pdf (last visited Dec. 14, 2018).
23
        Id.
24
        Id.
25
        Id.
26
        Scott Glover & Lisa Girion, OxyContin maker closely guards its list of suspect doctors, Los Angeles Times
(Aug. 11, 2013), https://www.latimes.com/local/la-me-rx-purdue-20130811-story.html.

                                                      -41-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 50 of 281. PageID #: 50



nature of its opioid products. When Purdue’s lawyers surveyed the local residents for potential

jury service, one-third of respondents said they knew someone who had been hurt or had

overdosed taking Purdue opioids, and 29% knew someone who had died. Purdue itself filed

these findings in court.

            182.   In 2014, Edward Mahony, the Executive Vice President, Chief Financial Officer

and Treasurer of Purdue, announced that the Kentucky lawsuit was noteworthy enough to

“jeopardize Purdue’s long-term viability.”27 The Governor of Massachusetts declared the opioid

crisis a public health emergency in the same year.

            183.   In 2016, in an attempt to stop the threatening spread of opioid overprescribing, the

CDC published the CDC Guideline for Prescribing Opioids for Chronic Pain.

            184.   In 2017, the President of the United States announced that opioid use in the nation

had risen to the level of a national public health emergency.

            185.   Plaintiff alleges that the directors and CEO controlled the operation of Purdue’s

sales representatives. Director Richard Sackler testified that Purdue primarily promoted its

opioids through its sales representatives, and that regular visits from representatives were the key

to get doctors to continue to prescribe the drugs. The board knew which drugs the sales

representatives were to promote, the number of visits representatives made to doctors, how much

each visit cost the company and the quarterly plans for sales visits. The board approved specific

hiring plans for their sales representatives, hiring directors and regional managers and creating

sales territories for representatives to target doctors.

            186.   Plaintiff alleges that the directors and CEO oversaw the specific tactics used by

sales representatives to sell opioids; for example, a board report encouraged the use of iPads

27
        Tracy Staton, Addiction-riddled Kentucky out for blood in $1B suit against OxyContin-maker Purdue,
FiercePharma.com (Oct. 20, 2014), https://www.fiercepharma.com/pharma/addiction-riddled-kentucky-out-for-
blood-1b-suit-against-oxycontin-maker-purdue.

                                                     -42-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 51 of 281. PageID #: 51



during sales visits, which increased the average length of meetings to 16.7 minutes.

            187.   Plaintiff alleges that the directors and CEO oversaw the promotional claims

representatives used during sales visits. The directors and CEO reviewed reports that Purdue

sales representatives were deceptively promoting opioids as an appropriate treatment for minor

pain, among hundreds of other examples of unlawful marketing techniques in need of correction.

            188.   Plaintiff alleges that the directors and CEO oversaw Purdue’s research, which in

some cases contradicted the company’s marketing. Company leadership received detailed and

specific reports concerning Purdue opioids being used for “opioid-naïve” patients and patients

with osteoarthritis.

            189.   Plaintiff alleges that company leadership was directly informed of “Reports of

Concern” filed by sales representatives regarding high-prescribing doctors, as well as “field

inquiries” in response to the reports.

            190.   Plaintiff alleges that the directors and CEO monitored sales representatives’

emails. Purdue had a policy of prohibiting sales representatives from communicating with

doctors via email; when Purdue found that some representatives had in fact e-mailed doctors, the

company “investigated” the matter and told the board that the representatives had been

disciplined and the matter would be discussed at the next board meeting.

            191.   Plaintiff alleges that the directors oversaw Purdue’s strategy to pay high-

prescribing doctors to promote its opioids. The board was aware of the amount paid to specific

high prescribers and the return on investment it received from these payments. The board knew

that Purdue allowed a gift spending limit of $750 per doctor per year and was told specifically

that paying doctors was a high-risk activity that could result in improper off-label use or other

promotional activity for opioids.



                                                   -43-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 52 of 281. PageID #: 52



            192.   Plaintiff alleges that the directors and CEO also managed Purdue’s focus on

encouraging patients to use higher and higher doses of opioids, leading to health issues, addiction

and greater profits for the company. Upon learning that sales of 40mg and 80mg strengths of

OxyContin had fallen below sales targets, the board received multiple reports that public health

authority initiatives to have doctors consult with pain specialists before prescribing high opioid

doses were a “threat.” The board oversaw measures to counteract against these initiatives and

received reports in 2013 that attempts to encourage increased total daily doses had had a positive

impact on the company’s bottom line.

            193.   Plaintiff alleges that the directors additionally oversaw Purdue’s plan to keep

patients hooked on opioids for longer periods of time through higher doses. The board received

thorough reports of how many patients remained on Purdue opioids for extended lengths of time,

as well as internal documents that indicated patients on higher doses used the product for longer

amounts of time, creating greater chances of addiction and abuse. The board was presented with

a plan to create workshops and give specific direction to representatives about this link, and that

increasing opioid use was a focus point of the company. The board was told in writing that

encouraging higher doses “is a focal point of our promotion” and that sales representatives

should push doctors to increase patient doses as soon as three days after initial treatment. The

board knew or should have known that this sales tactic was both deceptive and placing patients at

high risk of addiction and overdose.

            194.   Plaintiff alleges that the directors also oversaw Purdue’s use of “savings cards” to

get patients on Purdue opioids for longer periods of time. The board knew exactly how many

thousands of cards were used each quarter, the Return on Investment, and the goal of the

program: for patients “to remain on therapy longer.”



                                                   -44-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 53 of 281. PageID #: 53



            195.   Plaintiff alleges that the directors also oversaw Purdue’s targeting of prescribers

without special knowledge of opioids, as they were the most likely to respond to Purdue’s sales

techniques. Purdue proceeded with this strategy despite the DEA expressing concern that Purdue

was marketing its opioids to doctors who were not appropriately trained in pain management.

Purdue’s leadership also oversaw a strategy of targeting elderly patients, using images of older

patients to target healthcare professionals who practiced in long-term care. The directors and

CEO knew or should have known both that this strategy was deceptive and that targeting doctors

who lacked special training in pain management and elderly patients increased the risk of

addiction and overdose.

            196.   Plaintiff alleges that Purdue’s leadership was also aware of a plan to steer patients

away from safer pain-management medicines, which involved efforts to emphasize the danger of

acetaminophen-based pain medication to the liver. These efforts included deceptive websites

that the New York Attorney General specifically held to be misleading in specific sections.

            197.   Plaintiff alleges that Purdue’s leadership also oversaw the response to thousands

of harm reports from patients, in one case receiving over 5,000 complaints in a single quarter.

            198.   Plaintiff alleges that Purdue possesses documents that show each of the reports

mentioned above was sent to every individual defendant on the board, including every Sackler

Defendant with a board position.

            199.   These Sackler Defendants’ duplicitous and unlawful acts have damaged, and

continue to damage, the Sheriff in a substantial amount to be determined at trial.

                   3.     Purdue and the Development of OxyContin

            200.   After the Sackler brothers acquired the Purdue Frederick Company in 1952,

Purdue sold products ranging from earwax remover to antiseptic, and it became a profitable

business. As an advertising executive, Arthur Sackler was not involved, on paper at least, in

                                                   -45-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 54 of 281. PageID #: 54



running Purdue, which would have been a conflict of interest. Raymond Sackler became

Purdue’s head executive, while Mortimer Sackler ran Purdue’s UK affiliate.

            201.   In the 1980s, Purdue, through its UK affiliate, acquired a Scottish drug producer

that had developed a sustained-release technology suitable for morphine. Purdue marketed this

extended-release morphine as MS Contin, and it quickly became Purdue’s bestseller. As the

patent expiration for MS Contin loomed, Purdue searched for a drug to replace it. Around that

time, Raymond’s oldest son, Richard Sackler, who was also a trained physician, became more

involved in the management of the company. Richard had grand ambitions for the company;

according to a long-time Purdue sales representative, “Richard really wanted Purdue to be big—I

mean really big.”28 Richard believed Purdue should develop another use for its “Contin” timed-

release system.

            202.   In 1990, Purdue’s Vice President of clinical research, Robert Kaiko, sent a memo

to Richard and other executives recommending that the company work on a pill containing

oxycodone. At the time, oxycodone was perceived as less potent than morphine, largely because

it was most commonly prescribed as Percocet, a relatively weak oxycodone-acetaminophen

combination pill. MS Contin was not only approaching patent expiration but had always been

limited by the stigma associated with morphine. Oxycodone did not have that problem, and

what’s more, it was sometimes mistakenly called “oxycodeine,” which also contributed to the

perception of relatively lower potency, because codeine is weaker than morphine. Purdue

acknowledged using this to its advantage when it later pled guilty to criminal charges of

“misbranding” in 2007, admitting that it was “well aware of the incorrect view held by many

physicians that oxycodone was weaker than morphine” and “did not want to do anything ‘to

28
  Christopher Glazek, The Secretive Family Making Billions from the Opioid Crisis, Esquire
(Oct. 16, 2017), http://www.esquire.com/news-politics/a12775932/sackler-family-oxycontin/.

                                                  -46-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 55 of 281. PageID #: 55



make physicians think that oxycodone was stronger or equal to morphine’ or to ‘take any

steps . . . that would affect the unique position that OxyContin’” held among physicians.29

            203.   For Purdue and OxyContin to be “really big,”30 Purdue needed to both distance its

new product from the traditional view of narcotic addiction risk, and broaden the drug’s uses

beyond cancer pain and hospice care. A marketing memo sent to Purdue’s top sales executives

in March 1995 recommended that if Purdue could show that the risk of abuse was lower with

OxyContin than with traditional immediate-release narcotics, sales would increase.31 As

discussed below, Purdue did not find or generate any such evidence, but this did not stop Purdue

from making that claim regardless.

            204.   Armed with this and other misrepresentations about the risks and benefits of its

new drug, Purdue was able to open an enormous untapped market: patients with non-end-of-life,

non-acute, everyday aches and pains. As Dr. David Haddox, a Senior Medical Director at

Purdue, declared on the Early Show, a CBS morning talk program, “There are 50 million patients

in this country who have chronic pain that’s not being managed appropriately every single day.

OxyContin is one of the choices that doctors have available to them to treat that.”32

            205.   In pursuit of these 50 million potential customers, Purdue poured resources into

OxyContin’s sales force and advertising, particularly to a far broader audience of primary care

physicians who treated patients with chronic pain complaints. The graph below shows how

promotional spending in the first six years following OxyContin’s launch dwarfed Purdue’s




29
   Id.
30
   Id.
31
   Meier, supra note 18, at 269.
32
   Id., at 156.

                                                  -47-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 56 of 281. PageID #: 56



spending on MS Contin or Defendant Janssen’s spending on Duragesic: 33




            206.   Prior to Purdue’s launch of OxyContin, no drug company had ever promoted such

a pure, high-strength Schedule II narcotic to so wide an audience of general practitioners.

            207.   Purdue has generated estimated sales of more than $35 billion from opioids since

1996, raking in more than $3 billion in 2015 alone. Remarkably, its opioid sales continued to

climb even after a period of media attention and government inquiries regarding OxyContin

abuse in the early 2000s and a criminal investigation culminating in guilty pleas in 2007. Purdue

proved itself skilled at evading full responsibility and continuing to sell through the controversy.

The company’s annual opioid sales of $3 billion in 2015 represent a four-fold increase from its

2006 sales of $800 million.

            208.   One might imagine that Richard Sackler’s ambitions have been realized. But in
33
   U.S. General Accounting Office, OxyContin Abuse and Diversion and Efforts to Address the
Problem, U.S. General Accounting Office Report to Congressional Requesters, 22 (Dec. 2003),
http://www.gao.gov/new.items/d04110.pdf.

                                                  -48-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 57 of 281. PageID #: 57



the best tradition of family patriarch Arthur Sackler, Purdue has its eyes on even greater profits.

Under the name of Mundipharma, the Sacklers are looking to new markets for their opioids—

employing the exact same playbook in South America, China, and India as they did in the United

States.

            209.   In May 2017, a dozen members of Congress sent a letter to the World Health

Organization, warning it of the deceptive practices Purdue is unleashing on the rest of the world

through Mundipharma:

                   We write to warn the international community of the deceptive and
                   dangerous practices of Mundipharma International—an arm of
                   Purdue Pharmaceuticals. The greed and recklessness of one
                   company and its partners helped spark a public health crisis in the
                   United States that will take generations to fully repair. We urge the
                   World Health Organization (WHO) to do everything in its power
                   to avoid allowing the same people to begin a worldwide opioid
                   epidemic. Please learn from our experience and do not allow
                   Mundipharma to carry on Purdue’s deadly legacy on a global
                   stage. . . .

                   Internal documents revealed in court proceedings now tell us that
                   since the early development of OxyContin, Purdue was aware of
                   the high risk of addiction it carried. Combined with the misleading
                   and aggressive marketing of the drug by its partner, Abbott
                   Laboratories, Purdue began the opioid crisis that has devastated
                   American communities since the end of the 1990s. Today,
                   Mundipharma is using many of the same deceptive and reckless
                   practices to sell OxyContin abroad. . . .

                   In response to the growing scrutiny and diminished U.S. sales, the
                   Sacklers have simply moved on. On December 18, the Los
                   Angeles Times published an extremely troubling report detailing
                   how in spite of the scores of lawsuits against Purdue for its role in
                   the U.S. opioid crisis, and tens of thousands of overdose deaths,
                   Mundipharma now aggressively markets OxyContin
                   internationally. In fact, Mundipharma uses many of the same
                   tactics that caused the opioid epidemic to flourish in the U.S.,




                                                    -49-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 58 of 281. PageID #: 58



                   though now in countries with far fewer resources to devote to the
                   fallout.34

            210.   Purdue’s recent pivot to untapped markets—after extracting substantial profits

from American communities and leaving local governments to address the devastating and still

growing damage the company caused—only serves to underscore that Purdue’s actions have

been knowing, intentional, and motivated by profits throughout this entire story.

                   4.     Other Marketing Defendants Leapt at the Opioid Opportunity

            211.   Purdue created a market for the use of opioids for a range of common aches and

pains by misrepresenting the risks and benefits of its opioids, but it was not alone. The other

Marketing Defendants—already manufacturers of prescription opioids—positioned themselves

to take advantage of the opportunity Purdue created, developing both branded and generic

opioids to compete with OxyContin, while, together with Purdue and each other, misrepresenting

the safety and efficacy of their products. These misrepresentations are described in greater detail

in Section D below.

            212.   Endo, which already sold Percocet and Percodan, was the first to submit an

application for a generic extended-release oxycodone to compete with OxyContin. At the same

time, Endo sought FDA approval for another potent opioid, immediate-release and extended-

release oxymorphone, branded as Opana and Opana ER. Oxymorphone, like OxyContin’s active

ingredient oxycodone, is not a new drug; it was first synthesized in Germany in 1914 and sold in

the U.S. by Endo beginning in 1959 under the trade name Numorphan. But Numorphan tablets

proved highly susceptible to abuse. Called “blues” after the light blue color of the 10 mg pills,

Numorphan provoked, according to some users, a more euphoric high than heroin. As the


34
  Letter from Members of Congress to Dr. Margaret Chan, Director-General, World Health
Organization (May 3, 2017), http://katherineclark.house.gov/_cache/files/a577bd3c-29ec-4bb9-
bdba-1ca71c784113/mundipharma-letter-signatures.pdf.

                                                  -50-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 59 of 281. PageID #: 59



National Institute on Drug Abuse observed in its 1974 report, “Drugs and Addict Lifestyle,”

Numorphan was extremely popular among addicts for its quick and sustained effect.35 Endo

withdrew oral Numorphan from the market in 1979.36

            213.   Two decades later, however, as communities around the U.S. were first sounding

the alarm about prescription opioids and Purdue executives were being called to testify before

Congress about the risks of OxyContin, Endo essentially reached back into its inventory, dusted

off a product it had previously shelved after widespread abuse, and pushed it into the

marketplace with a new trade name, Opana.

            214.   The clinical trials submitted with Endo’s first application for approval of Opana

were insufficient to demonstrate efficacy, and some subjects in the trials overdosed and had to be

revived with naloxone. Endo then submitted new “enriched enrollment” clinical trials, in which

trial subjects who do not respond to the drug are excluded from the trial, and obtained approval.

Endo began marketing Opana and Opana ER in 2006.

            215.   Like Numorphan, Opana ER was highly susceptible to abuse. On June 8, 2017,

the FDA sought removal of Opana ER. In its press release, the FDA indicated that this is the first

time the agency has taken steps to remove a currently marketed opioid pain medication from sale

due to the public health consequences of abuse.”37 On July 6, 2017, Endo agreed to withdraw

Opana ER from the market.38

            216.   Janssen, which already marketed the Duragesic (fentanyl) patch for severe pain,

35
   John Fauber & Kristina Fiore, Abandoned Painkiller Makes a Comeback, MedPage Today
(May 10, 2015), https://www.medpagetoday.com/psychiatry/addictions/51448.
36
   Id.
37
   Press Release, U.S. Food & Drug Admin., FDA Requests Removal of Opana ER for Risks
Related to Abuse (June 8, 2017).
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
38
   Endo Pulls Opioid as U.S. Seeks to Tackle Abuse Epidemic, Reuters (July 6, 2017, 9:59am),
https://www.reuters.com/article/us-endo-intl-opana-idUSKBN19R2II.

                                                   -51-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 60 of 281. PageID #: 60



also joined Purdue in pursuit of the broader chronic pain market. It sought to expand the use of

Duragesic through, for example, advertisements proclaiming, “It’s not just for end stage cancer

anymore!” 39 This claim earned Janssen a warning letter from the FDA, for representing that

Duragesic was “more useful in a broader range of conditions or patients than has been

demonstrated by substantial evidence.”40

            217.   Janssen also developed a new opioid compound called tapentadol in 2009,

marketed as Nucynta for the treatment of moderate to severe pain. Janssen launched the

extended-release version, Nucynta ER, for treatment of chronic pain in 2011.

            218.   By adding additional opioids or expanding the use of their existing opioid

products, the other Marketing Defendants took advantage of the market created by Purdue’s

aggressive promotion of OxyContin and reaped enormous profits. For example, Opana ER alone

generated more than $1 billion in revenue for Endo in 2010 and again in 2013. Janssen also

passed the $1 billion mark in sales of Duragesic in 2009.

            C.     Defendants’ Conduct Created an Abatable Public Nuisance

            219.   As alleged throughout this Complaint, Defendants’ conduct created a public

health crisis and a public nuisance.

            220.   The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm and inconvenience

can be abated by, inter alia, (a) educating prescribers (especially primary care physicians and the

most prolific prescribers of opioids) and patients regarding the true risks and benefits of opioids,

including the risk of addiction, in order to prevent the next cycle of addiction; (b) providing

addiction treatment to those who are already addicted to opioids; (c) making naloxone widely


39
     Letter from FDA to Janssen (March 30, 2000), at 2.
40
     Id.

                                                  -52-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 61 of 281. PageID #: 61



available, including to law enforcement and emergency responders, so that overdoses are less

frequently fatal; (d) education and training initiatives for law enforcement, schools, emergency

responders, and others regarding naloxone; (e) providing additional resources to Sheriffs and law

enforcement to prevent the next cycle of addiction, to deal with those who are already addicted

to opioids, and to minimize the frequency of overdoses.

            221.   Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they are uniquely well positioned to do so. It is the manufacturer of a drug that

has primary responsibility to assure the safety, efficacy, and appropriateness of a drug’s labeling,

marketing, and promotion. And, all companies in the supply chain of a controlled substance are

primarily responsible for ensuring that such drugs are only distributed and dispensed to

appropriate patients and not diverted. These responsibilities exist independent of any FDA or

DEA regulation, to ensure that their products and practices meet both federal and state consumer

protection laws and regulations. As registered manufacturers and distributors of controlled

substances, Defendants are placed in a position of special trust and responsibility and are

uniquely positioned, based on their knowledge of prescribers and orders, to act as a first line of

defense.

            D.     The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
                   Habits and Public Perception and Increase Demand for Opioids

            222.   In order to accomplish the fundamental shift in perception that was key to

successfully marketing their opioids, the Marketing Defendants designed and implemented a

sophisticated and deceptive marketing strategy. Lacking legitimate scientific research to support

their claims, the Marketing Defendants turned to the marketing techniques first pioneered by

Arthur Sackler to create a series of misperceptions in the medical community and ultimately

reverse the long-settled understanding of the relative risks and benefits of opioids.


                                                   -53-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 62 of 281. PageID #: 62



            223.   The Marketing Defendants promoted, and profited from, their misrepresentations

about the risks and benefits of opioids for chronic pain even though they knew that their

marketing was false and misleading. The history of opioids, as well as research and clinical

experience over the last 20 years, established that opioids were highly addictive and responsible

for a long list of very serious adverse outcomes. The FDA and other regulators warned

Marketing Defendants of these risks. The Marketing Defendants had access to scientific studies,

detailed prescription data, and reports of adverse events, including reports of addiction,

hospitalization, and deaths—all of which made clear the harms from long-term opioid use and

that patients are suffering from addiction, overdoses, and death in alarming numbers. More

recently, the FDA and CDC issued pronouncements based on existing medical evidence that

conclusively expose the known falsity of these Defendants’ misrepresentations.

            224.   The marketing scheme to increase opioid prescriptions centered around nine

categories of misrepresentations, which are discussed in detail below. The Marketing Defendants

disseminated these misrepresentations through various channels, including through advertising,

sales representatives, purportedly independent organizations these Defendants funded and

controlled, “Front Groups,” so-called industry “Key Opinion Leaders,” and Continuing Medical

Education (“CME”) programs discussed subsequently below.

                   1.     The Marketing Defendants Promoted Multiple Falsehoods About
                          Opioids

            225.   The Marketing Defendants’ misrepresentations fall into the following nine

categories:

                   a.     The risk of addiction from chronic opioid therapy is low

                   b.     To the extent there is a risk of addiction, it can be easily identified and
                          managed

                   c.     Signs of addictive behavior are “pseudoaddiction,” requiring more opioids

                                                   -54-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 63 of 281. PageID #: 63



                   d.     Opioid withdrawal can be avoided by tapering

                   e.     Opioid doses can be increased without limit or greater risks

                   f.     Long-term opioid use improves functioning

                   g.     Alternative forms of pain relief pose greater risks than opioids

                   h.     OxyContin provides twelve hours of pain relief

                   i.     New formulations of certain opioids successfully deter abuse

            226.   Each of these propositions was false. The Marketing Defendants knew this, but

they nonetheless set out to convince physicians, patients, and the public at large of the truth of

each of these propositions in order to expand the market for their opioids.

            227.   The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants made and to explain their role in the overall marketing

effort, not as a checklist for assessing each Marketing Defendant’s liability. While each

Marketing Defendant deceptively promoted their opioids specifically, and, together with other

Marketing Defendants, opioids generally, not every Marketing Defendant propagated (or needed

to propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each

misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,

patients, and payors about the risk and benefits of opioids. While this Complaint endeavors to

document examples of each Marketing Defendant’s misrepresentations and the manner in which

they were disseminated, they are just that—examples. The Complaint is not, especially prior to

discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each

Marketing Defendant.

                          a.     Falsehood #1: The risk of addiction from chronic opioid
                                 therapy is low

            228.   Central to the Marketing Defendants’ promotional scheme was the



                                                  -55-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 64 of 281. PageID #: 64



misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to

the expected and intended result that doctors prescribed more opioids to more patients—thereby

enriching the Marketing Defendants and substantially contributing to the opioid epidemic.

            229.   Each of the Marketing Defendants claimed that the potential for addiction from its

opioids was relatively small or non-existent, even though there was no scientific evidence to

support those claims. None of them have acknowledged, retracted, or corrected their false

statements.

            230.   In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at

recommended dose,”41 and the risk substantially increases with more than three months of use. 42

As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

overdose and opioid use disorder” (a diagnostic term for addiction).43

                          i.      Purdue’s misrepresentations regarding addiction risk

            231.   When it launched OxyContin, Purdue knew it would need data to overcome

decades of wariness regarding opioid use. It needed some sort of research to back up its

messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as
41
   FDA Announces Safety Labeling Changes and Postmarket Study Requirements For Extended-
Release and Long-Acting Opioid Analgesics, MagMutual (Aug. 18. 2016),
https://www.magmutual.com/learning/article/fda-announces-safety-labeling-changes-and-
postmarket-study-requirements-opioids; see also Press Release, U.S. Food & Drug Admin., FDA
Announces Enhanced Warnings For Immediate-Release Opioid Pain Medications Related to
Risks of Misuse, Abuse, Addiction, Overdose And Death, FDA (Mar. 22, 2016),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm491739.htm.
42
   Deborah Dowell, M.D. et al., CDC Guideline for Prescribing Opioids for Chronic Pain –
United States 2016, 65(1) Morbidity & Mortality Wkly. Rep. 1, 21 (Mar. 18, 2016) (hereinafter
“CDC Guideline”).
43
   Id. at 2.

                                                   -56-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 65 of 281. PageID #: 65



part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)

found this “research” in the form of a one-paragraph letter to the editor published in the New

England Journal of Medicine (NEJM) in 1980.

            232.   This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of

addiction “rare” for patients treated with opioids.44 They had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. Porter

and Jick considered a patient not addicted if there was no sign of addiction noted in patients’

records.




            233.   As Dr. Jick explained to a journalist years later, he submitted the statistics to

NEJM as a letter because the data were not robust enough to be published as a study.45

            234.   Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

44
   Jane Porter & Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2)
New Engl. J. Med. 123 (Jan. 10, 1980), http://www.nejm.org/doi/pdf/10.1056/
NEJM198001103020221.
45
   Meier, supra note 18, at 174.

                                                    -57-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 66 of 281. PageID #: 66



source was a letter to the editor, not a peer-reviewed paper.46 Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of

OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their

opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”

according to Dr. Jick.

            235.   Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I

got my life back,” in which Dr. Alan Spanos says “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.”47 Purdue trained its sales

representatives to tell prescribers that fewer than 1% of patients who took OxyContin became

addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found

that the addiction rate was thirteen per cent.)”48

            236.   Other Marketing Defendants relied on and disseminated the same distorted

messaging. The enormous impact of Marketing Defendants’ misleading amplification of this

letter was well documented in another letter published in the NEJM on June 1, 2017, describing

the way the one-paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly

misrepresented.” In particular, the authors of this letter explained:

                   [W]e found that a five-sentence letter published in the Journal in
                   1980 was heavily and uncritically cited as evidence that addiction
                   was rare with long-term opioid therapy. We believe that this
                   citation pattern contributed to the North American opioid crisis by
                   helping to shape a narrative that allayed prescribers’ concerns




46
   Porter & Jick, supra note 37.
47
   Our Amazing World, Purdue Pharma OxyContin Commercial, Youtube (Sept. 22, 2016),
https://www.youtube.com/watch?v=Er78Dj5hyeI.
48
   Patrick R. Keefe, The Family That Built an Empire of Pain, The New Yorker (Oct. 30, 2017)
(hereinafter, “Keefe, Empire of Pain”).

                                                   -58-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 67 of 281. PageID #: 67



                   about the risk of addiction associated with long-term opioid
                   therapy . . .49

            237.   “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the

opiate manufacturers convince front-line doctors that addiction is not a concern.”50

            238.   Alongside its use of the Porter and Jick letter, Purdue also crafted its own

materials and spread its deceptive message through numerous additional channels. In its 1996

press release announcing the release of OxyContin, for example, Purdue declared, “The fear of

addiction is exaggerated.”51

            239.   At a hearing before the House of Representatives’ Subcommittee on Oversight

and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

emphasized “legitimate” treatment, dismissing cases of overdose and death as something that

would not befall “legitimate” patients: “Virtually all of these reports involve people who are

abusing the medication, not patients with legitimate medical needs under the treatment of a

healthcare professional.”52

            240.   Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called “A Guide to Your New Pain Medicine and How to Become a
49
   Pamela T.M. Leung, B.Sc. Pharm., et al., A 1980 Letter on the Risk of Opioid Addiction, 376
New Engl. J. Med. 2194, 2194–95 (June 1, 2017),
http://www.nejm.org/doi/full/10.1056/NEJMc1700150.
50
   Marilynn Marchione, Associated Press, Painful Words: How a 1980 Letter Fueled the Opioid
Epidemic, STAT News (May 31, 2017), https://www.statnews.com/2017/05/31/opioid-epidemic-
nejm-letter/.
51
   Press Release, Purdue Parma L.P., New Hope for Millions of Americans Suffering from
Persistent Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996,
3:47pm), http://documents.latimes.com/oxycontin-press-release-1996/.
52
   Oxycontin: Its Use and Abuse: Hearing Before the House Subcomm. on Oversight and
Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
(Statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.

                                                     -59-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 68 of 281. PageID #: 68



Partner Against Pain.” In response to the question: “Aren’t opioid pain medications like

OxyContin Tablets ‘addicting’?,” Purdue claimed that there was no need to worry about

addiction if taking opioids for legitimate, “medical” purposes:

                   Drug addiction means using a drug to get “high” rather than to
                   relieve pain. You are taking opioid pain medication for medical
                   purposes. The medical purposes are clear and the effects are
                   beneficial, not harmful. 53

            241.   Sales representatives marketed OxyContin as a product “to start with and to stay

with.”54 Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!” 55

According to the memo, the target is physician resistance based on concern about addiction:

“The physician wants pain relief for these patients without addicting them to an opioid.” 56

            242.   Purdue, through its unbranded website Partners Against Pain, stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

“Addiction risk also appears to be low when opioids are dosed properly for chronic, noncancer

pain.”57

            243.   Former sales representative Steven May, who worked for Purdue from 1999 to
53
   Partners Against Pain consists of both a website, styled as an “advocacy community” for
better pain care, and a set of medical education resources distributed to prescribers by sales
representatives, such as the brochure quoted here. It has existed since at least the early 2000s
and has been a vehicle for Purdue to downplay the risks of addiction from long-term opioid use.
54
   Keefe, Empire of Pain, supra note 41.
55
   Meier, supra note 18, at 102.
56
   Id.
57
   PURCHI 620694-723, at 700.

                                                  -60-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 69 of 281. PageID #: 69



2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing

OxyContin was that “it’s just too addictive.”58 May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not

become addicted. In addition, they were trained to say that the 12-hour dosing made the

extended-release opioids less “habit-forming” than painkillers that need to be taken every four

hours.

            244.   According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

            245.   With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is

increased in patients with a personal or family history of substance abuse.”

            246.   However, the FDA made clear to Purdue as early as 2001 that the disclosures in

its OxyContin label were insufficient.

            247.   In the end, Purdue narrowed the recommended use of OxyContin to situations

when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

“potentially fatal dose.” However, Purdue did not, until 2014, change the label as the FDA

58
   Interview by Patrick Keefe with Steven Mays, former sales representative for Purdue Pharma
L.P., How Oxycontin Was Sold to the Masses, The New Yorker (Oct. 27, 2017),
https://www.newyorker.com/podcast/the-new-yorker-radio-hour/how-oxycontin-was-sold-to-the-
masses.

                                                  -61-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 70 of 281. PageID #: 70



suggested, to indicate that OxyContin should not be the first therapy, or even the first opioid,

used, and did not disclose the incidence or risk of overdose and death even when OxyContin was

not abused. Purdue announced the label changes in a letter to health care providers.

                          ii.     Endo’s misrepresentations regarding addiction risk

            248.   Endo also falsely represented that addiction is rare in patients who are prescribed

opioids.

            249.   Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted.”

            250.   Upon information and belief, Endo improperly instructed its sales representatives

to diminish and distort the risk of addiction associated with Opana ER. Endo’s training materials

for its sales representatives in 2011 also prompted sales representatives to answer “true” to the

statement that addiction to opioids is not common.59

            251.   One of the Front Groups with which Endo worked most closely was the American

Pain Foundation (“APF”), described more fully below. Endo provided substantial assistance to,

and exercised editorial control, over the deceptive and misleading messages that APF conveyed

through its National Initiative on Pain Control (“NIPC”)60 and its website

www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed usually

do not become addicted.”


59
  ENDO-CHI_LIT-000059465-573, at 568.
60
  Endo was one of the APF’s biggest financial supporters, providing more than half of the $10
million APF received from opioid manufacturers during its lifespan. Endo was the sole funder of
NIPC and selected APF to manage NIPC. Internal Endo documents indicate that Endo was
responsible for NIPC curriculum development, web posting, and workshops, developed and
reviewed NIPC content, and took a substantial role in distributing NIPC and APF materials.
Endo projected that it would be able to reach tens of thousands of prescribers nationwide through
the distribution of NIPC materials.

                                                   -62-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 71 of 281. PageID #: 71



            252.   Another Endo website, www.PainAction.com, stated: “Did you know? Most

chronic pain patients do not become addicted to the opioid medications that are prescribed for

them.”

            253.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,”

Endo-sponsored NIPC stated that “people who have no history of drug abuse, including tobacco,

and use their opioid medication as directed will probably not become addicted.” In numerous

patient education pamphlets, Endo repeated this deceptive message.

               In a patient education pamphlet titled “Understanding Your Pain: Taking Oral
                Opioid Analgesics,” Endo answers the hypothetical patient question—“What
                should I know about opioids and addiction?”—by focusing on explaining
                what addiction is (“a chronic brain disease”) and is not (“Taking opioids for
                pain relief”). It goes on to explain that “[a]ddicts take opioids for other
                reasons, such as unbearable emotional problems. Taking opioids as prescribed
                for pain relief is not addiction.” This publication is still available online.

            254.   An Endo publication, Living with Someone with Chronic Pain, stated, “Most

health care providers who treat people with pain agree that most people do not develop an

addiction problem.” A similar statement appeared on the Endo website, www.opana.com, until

at least April 2012.61

            255.   In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded

by Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks”

of opioids, as shown below:




61
     ENDO-CHI-LIT-00537916-922, at 921.

                                                   -63-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 72 of 281. PageID #: 72




                          iii.    Janssen’s misrepresentations regarding addiction risk.

            256.   Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

about addiction.” (Although Janssen described the website internally as an unbranded third-party

program, it carried Janssen’s trademark and copy approved by Janssen.)

            257.   The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug

use or deception” with undertreated pain which can be resolved with “effective pain

management.”

            258.   A Janssen unbranded website, www.PrescribeResponsibly.com, states that

concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a

small percentage of patients.”62

            259.   Janssen reviewed, edited, approved, and distributed a patient education guide



62
   Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last updated July 2,
2015).

                                                  -64-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 73 of 281. PageID #: 73



entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

“myth” the claim that opioids are addictive, and asserted as fact that “[m]any studies show that

opioids are rarely addictive when used properly for the management of chronic pain.” Until

recently, this guide was still available online.




            260.   Janssen’s website for Duragesic included a section addressing “Your Right to

Pain Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The

website’s response: “Addiction is relatively rare when patients take opioids appropriately.”

                          iv.    Cephalon’s misrepresentations regarding addiction risk.

            261.   Cephalon sponsored and facilitated the development of a guidebook, Opioid

Medications and REMS: A Patient’s Guide, which included claims that “patients without a

history of abuse or a family history of abuse do not commonly become addicted to opioids.”

Similarly, Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain

(2007), which taught that addiction is rare and limited to extreme cases of unauthorized dose

escalations, obtaining opioids from multiple sources, or theft.

            262.   For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:




                                                   -65-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 74 of 281. PageID #: 74



                   [C]hronic pain is often undertreated, particularly in the noncancer
                   patient population. . . . The continued stigmatization of opioids and
                   their prescription, coupled with often unfounded and self-imposed
                   physician fear of dealing with the highly regulated distribution
                   system for opioid analgesics, remains a barrier to effective pain
                   management and must be addressed. Clinicians intimately involved
                   with the treatment of patients with chronic pain recognize that the
                   majority of suffering patients lack interest in substance abuse. In
                   fact, patient fears of developing substance abuse behaviors such as
                   addiction often lead to undertreatment of pain. The concern about
                   patients with chronic pain becoming addicted to opioids during
                   long-term opioid therapy may stem from confusion between
                   physical dependence (tolerance) and psychological dependence
                   (addiction) that manifests as drug abuse.63

                          v.      Actavis’s misrepresentations regarding addiction risk.

            263.   Through its “Learn More about customized pain control with Kadian,” material,

Actavis claimed that it is possible to become addicted to morphine-based drugs like Kadian, but

that it is “less likely” to happen in those who “have never had an addiction problem.” The piece

goes on to advise that a need for a “dose adjustment” is the result of tolerance, and “not

addiction.”64

            264.   Training for Actavis sales representatives deceptively minimizes the risk of

addiction by: (i) attributing addiction to “predisposing factors” like family history of addiction or

psychiatric disorders; (ii) repeatedly emphasizing the difference between substance dependence

and substance abuse; and (iii) using the term pseudoaddiction, which, as described below,

dismisses evidence of addiction as the undertreatment of pain and, dangerously, counsels doctors

to respond to its signs with more opioids.65

            265.   Actavis conducted a market study on takeaways from prescribers’ interactions

with Kadian sales representatives. The doctors had a strong recollection of the sales

63
   Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
Medscape, http://www.medscape.org/viewarticle/449803 (behind paywall).
64
   ACTAVIS0006823-830, at 826.
65
   ACTAVIS0205095-286.

                                                   -66-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 75 of 281. PageID #: 75



representatives’ discussion of the low-abuse potential. Actavis’ sales representatives’

misstatements on the low-abuse potential was considered an important factor to doctors, and was

most likely repeated and reinforced to their patients. Additionally, doctors reviewed visual aids

that the Kadian sales representatives use during the visits, and Actavis noted that doctors

associate Kadian with less abuse and no highs, in comparison to other opioids.66 Numerous

marketing surveys of doctors in 2010 and 2012, for example, confirmed Actavis’s messaging

about Kadian’s purported low addiction potential, and that it had less abuse potential than other

similar opioids.67

            266.   A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and

2) “KADIAN may be less likely to be abused by health care providers and illicit users” because

of “Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.”68 These statements convey both that (a)

Kadian does not cause euphoria and therefore is less addictive and that (b) Kadian is less prone

to tampering and abuse, even though Kadian was not approved by the FDA as abuse deterrent,

and, upon information and belief, Actavis had no studies to suggest it was.

                          vi.    Mallinckrodt’s misrepresentations regarding addiction risk

            267.   As described below, Mallinckrodt promoted its branded opioids Exalgo and

Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of
66
   See ACTAVIS0584610-649, at 628.
67
   See ACTAVIS0192847-78, at 49.
68
   ACTAVIS0947868-72, at 68-69.

                                                  -67-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 76 of 281. PageID #: 76



addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.

            268.   Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient

safety, provider and drug diversion organizations that are focused on reducing opioid pain

medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance”

itself is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt,

Inc.) copyrighted and registered as a trademark by Covidien, its former parent company.

Materials distributed by the C.A.R.E.S. Alliance, however, include unbranded publications that

do not disclose a link to Mallinckrodt.

            269.   By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online. The false claims and

misrepresentations in this book include the following statements:

                      •   “Only rarely does opioid medication cause a true addiction
                          when prescribed appropriately to a chronic pain patient
                          who does not have a prior history of addiction.”

                      •   “It is currently recommended that every chronic pain
                          patient suffering from moderate to severe pain be viewed as
                          a potential candidate for opioid therapy.”

                      •   “When chronic pain patients take opioids to treat their pain,
                          they rarely develop a true addiction and drug craving.”

                      •   “Only a minority of chronic pain patients who are taking
                          long-term opioids develop tolerance.”

                      •   “The bottom line: Only rarely does opioid medication
                          cause a true addiction when prescribed appropriately to a
                          chronic pain patient who does not have a prior history of
                          addiction.”

                      •   “Here are the facts. It is very uncommon for a person with
                          chronic pain to become ‘addicted’ to narcotics IF (1) he


                                                  -68-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 77 of 281. PageID #: 77



                          doesn’t have a prior history of any addiction and (2) he
                          only takes the medication to treat pain.”

                      •   “Studies have shown that many chronic pain patients can
                          experience significant pain relief with tolerable side effects
                          from opioid narcotic medication when taken daily and no
                          addiction.”

            270.   In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt

stated that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”

            271.   Marketing Defendants’ suggestions that the opioid epidemic is the result of bad

patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme,

but is at odds with the facts. While there are certainly patients who unlawfully obtain opioids,

they are a small minority. For example, patients who “doctor-shop”—i.e., visit multiple

prescribers to obtain opioid prescriptions—are responsible for roughly 2% of opioid

prescriptions. The epidemic of opioid addiction and abuse is overwhelmingly a problem of false

marketing (and unconstrained distribution) of the drugs, not problem patients.

                          b.     Falsehood #2: To the extent there is a risk of addiction, it can
                                 be easily identified and managed

            272.   While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

that some patients are at risk of opioid addiction, doctors can effectively identify and manage that

risk by using screening tools or questionnaires. In materials they produced, sponsored, or

controlled, Defendants instructed patients and prescribers that screening tools can identify


                                                   -69-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 78 of 281. PageID #: 78



patients predisposed to addiction, thus making doctors feel more comfortable prescribing opioids

to their patients and patients more comfortable starting opioid therapy for chronic pain. These

tools, they say, identify those with higher addiction risks (stemming from personal or family

histories of substance use, mental illness, trauma, or abuse) so that doctors can then more closely

monitor those patients.

            273.   Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials, which included these tools, with

prescribers. Janssen, on its website www.PrescribeResponsibly.com, states that the risk of

opioid addiction “can usually be managed” through tools such as opioid agreements between

patients and doctors.69 The website, which directly provides screening tools to prescribers for

risk assessments,70 includes a “[f]our question screener” to purportedly help physicians identify

and address possible opioid misuse.71

            274.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for

People Living with Pain (2007), which also falsely reassured patients that opioid agreements

between doctors and patients can “ensure that you take the opioid as prescribed.”

            275.   Purdue sponsored a 2011 webinar taught by Dr. Webster, entitled Managing

Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”



69
   Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC, FASAM,
What a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids# (last modified July 2,
2015).
70
   Risk Assessment Resources, Prescribe Responsibly, http://www.prescriberesponsibly.com/risk-
assessment-resources (last modified July 2, 2015).
71
   Id.

                                                -70-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 79 of 281. PageID #: 79



            276.   Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening

tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose

deaths.”

            277.   Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with

opioids.

            278.   Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s

bureau in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of

Opioids, (i) recommended screening patients using tools like (a) the Opioid Risk Tool created by

Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for Patients with

Pain, and (ii) taught that patients at high risk of addiction could safely receive chronic opioid

therapy using a “maximally structured approach” involving toxicology screens and pill counts.

The ORT was linked to by Endo-supported websites, as well.

            279.   There are three fundamental flaws in the Marketing Defendants’ representations

that doctors can consistently identify and manage the risk of addiction. First, there is no reliable

scientific evidence that doctors can depend on the screening tools currently available to

materially limit the risk of addiction. Second, there is no reliable scientific evidence that high-

risk patients identified through screening can take opioids long-term without triggering

addiction, even with enhanced monitoring. Third, there is no reliable scientific evidence that



                                                  -71-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 80 of 281. PageID #: 80



patients who are not identified through such screening can take opioids long-term without

significant danger of addiction.

                          c.     Falsehood #3: Signs of addictive behavior are
                                 “pseudoaddiction,” requiring more opioids

            280.   The Marketing Defendants instructed patients and prescribers that signs of

addiction are actually indications of untreated pain, such that the appropriate response is to

prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director for

Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he characterized as

“the iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate

pain management.”72 In other words, people on prescription opioids who exhibited classic signs

of addiction— for example, asking for more and higher doses of opioids, self-escalating their

doses, or claiming to have lost prescriptions in order to get more opioids—were not addicted, but

rather simply suffering from undertreatment of their pain.

            281.   In the materials and outreach they produced, sponsored, or controlled, Defendants

made each of these misrepresentations and omissions, and have never acknowledged, retracted,

or corrected them.

            282.   Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Fishman and discussed in more

detail below, which taught that behaviors such as “requesting drugs by name,” “demanding or

manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are

signs of genuine addiction, are all really signs of “pseudoaddiction.”

            283.   Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid


72
  David E. Weissman & J. David Haddox, Opioid Pseudoaddiction—An Iatrogenic Syndrome,
36(3) Pain 363, 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565
(“Iatrogenic” describes a condition induced by medical treatment).

                                                  -72-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 81 of 281. PageID #: 81



Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated

this pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true

addiction but “pseudoaddiction” caused by untreated pain.

            284.   According to documents provided by a former Purdue detailer, sales

representatives were trained and tested on the meaning of pseudoaddiction, from which it can be

inferred that sales representatives were directed to, and did, describe pseudoaddiction to

prescribers. Purdue’s Pain Management Kit is another example of publication used by Purdue’s

sales force that endorses pseudoaddiction by claiming that “pain-relief seeking behavior can be

mistaken for drug-seeking behavior.” Upon information and belief, the kit was in use from

roughly 2011 through at least June 2016.

            285.   Similarly, internal documents show that Endo trained its sales representatives to

promote the concept of pseudoaddiction. A training module taught sales representatives that

addiction and pseudoaddiction were commonly confused. The module went on to state that:

“The physician can differentiate addiction from pseudoaddiction by speaking to the patient about

his/her pain and increasing the patient’s opioid dose to increase pain relief.”73

            286.   Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid

Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction

and listed “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction,

and addiction” as an element to be considered in awarding grants to CME providers.74

            287.   Upon information and belief, Endo itself has repudiated the concept of

pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been empirically

73
     ENDO-CHI_LIT-000053284-335, at 299.
74
     ENDO-CHI_LIT-00179117-22, at 19.

                                                   -73-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 82 of 281. PageID #: 82



validated and in fact has been abandoned by some of its proponents,” the New York Attorney

General, in a 2016 settlement with Endo, reported that “Endo’s Vice President for

Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware of any

research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty in

distinguishing “between addiction and ‘pseudoaddiction.’”75 Endo thereafter agreed not to “use

the term ‘pseudoaddiction’ in any training or marketing” in New York.

            288.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can

be resolved with effective pain management.” This website was accessible online until at least

May 2012.

            289.   Janssen also currently runs a website, www.Prescriberesponsibly.com, which

claims that concerns about opioid addiction are “overestimated,” and describes pseudoaddiction

as “a syndrome that causes patients to seek additional medications due to inadequate

pharmacotherapy being prescribed. Typically when the pain is treated appropriately the

inappropriate behavior ceases.”76

            290.   The CDC Guideline nowhere recommends attempting to provide more opioids to

patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

that pseudoaddiction “is already something we are debunking as a concept” and became “too

much of an excuse to give patients more medication. It led us down a path that caused harm.”




75
   Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
Executive Law Section 63. Subdivision 15 at 7.
76
   Heit & Gourlay, supra note 69.

                                                  -74-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 83 of 281. PageID #: 83



                          d.      Falsehood #4: Opioid withdrawal can be avoided by tapering

            291.   In an effort to underplay the risk and impact of addiction, the Marketing

Defendants falsely claimed that, while patients become physically dependent on opioids,

physical dependence is not the same as addiction and can be easily addressed, if and when pain

relief is no longer desired, by gradually tapering patients’ dose to avoid withdrawal. Defendants

failed to disclose the extremely difficult and painful symptoms that patients can experience when

they are removed from opioids—adverse effects that also make it less likely that patients will be

able to stop using the drugs. Defendants also failed to disclose how difficult it is for patients to

stop using opioids after they have used them for prolonged periods.

            292.   A non-credit educational program sponsored by Endo, Persistent Pain in the

Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

using opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

However, this claim is at odds with the experience of patients addicted to opioids. Most patients

who have been taking opioids regularly will, upon stopping treatment, experience withdrawal,

characterized by intense physical and psychological effects, including anxiety, nausea,

headaches, and delirium, among others. This painful and arduous struggle to terminate use can

leave many patients unwilling or unable to give up opioids and heightens the risk of addiction.

            293.   Purdue sponsored the APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not

disclose the significant hardships that often accompany cessation of use.

            294.   To this day, the Marketing Defendants have not corrected or retracted their

misrepresentations regarding tapering as a solution to opioid withdrawal.



                                                   -75-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 84 of 281. PageID #: 84



                          e.      Falsehood #5: Opioid doses can be increased without limit or
                                  greater risks

            295.   In materials they produced, sponsored or controlled, Marketing Defendants

instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

of the Marketing Defendants’ claims was deceptive in that it omitted warnings of increased

adverse effects that occur at higher doses, effects confirmed by scientific evidence.

            296.   These misrepresentations were integral to the Marketing Defendants’ promotion

of prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic

effects, so that achieving long-term pain relief requires constantly increasing the dose.

            297.   In a 1996 sales memo regarding OxyContin, for example, a regional manager for

Purdue instructed sales representatives to inform physicians that there is “no[] upward limit” for

dosing and ask “if there are any reservations in using a dose of 240mg-320mg of OxyContin.”77

            298.   In addition, sales representatives aggressively pushed doctors to prescribe

stronger doses of opioids. For example, one Purdue sales representative wrote about how his

regional manager would drill the sales team on their upselling tactics:

                   It went something like this. “Doctor, what is the highest dose of
                   OxyContin you have ever prescribed?” “20mg Q12h.” “Doctor, if
                   the patient tells you their pain score is still high you can increase
                   the dose 100% to 40mg Q12h, will you do that?” “Okay.” “Doctor,
                   what if that patient them came back and said their pain score was
                   still high, did you know that you could increase the OxyContin
                   dose to 80mg Q12h, would you do that?” “I don’t know, maybe.”
                   “Doctor, but you do agree that you would at least Rx the 40mg
                   dose, right?” “Yes.”

                   The next week the rep would see that same doctor and go through
                   the same discussion with the goal of selling higher and higher
                   doses of OxyContin.


77
   Letter from Windell Fisher, Purdue Regional Manager, to B. Gergely, Purdue Employee (Nov.
7, 1996), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/ (last updated
May 5, 2016) (hereinafter “Letter from Fisher”).

                                                   -76-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 85 of 281. PageID #: 85



            299.   These misrepresentations were particularly dangerous. As noted above, opioid

doses at or above 50 MME/day double the risk of overdose compared to 20 MME/day, and 50

MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg every twelve hours

is ten times that.

            300.   In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.”78

            301.   Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

may be increased until “you are on the right dose of medication for your pain,” at which point

further dose increases would not be required.

            302.   Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take

the opioid now, will it work later when I really need it?” The response is, “The dose can be

increased . . . You won’t ‘run out’ of pain relief.”

            303.   Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People

Living with Pain (2007), which taught patients that opioids have “no ceiling dose” and therefore

are safer than NSAIDs.

            304.   Marketing Defendants were aware of the greater dangers high-dose opioids posed.

78
   Purdue Pharma L.P., OxyContin Risk Evaluation and Mitigation Strategy,
https://web.archive.org/web/20170215190303/https://www.fda.gov/downloads/Drugs/DrugSafet
y/PostmarketDrugSafetyInformationforPatientsandProviders/UCM220990.pdf (last modified
Nov. 2010).

                                                  -77-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 86 of 281. PageID #: 86



In 2013, the FDA acknowledged “that the available data do suggest a relationship between

increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly

suggest a positive association between high-dose opioid use and the risk of overdose and/or

overdose mortality.” For example, a study of patient data from the Veterans Health

Administration published in 2011 found that higher maximum prescribed daily opioid doses

were associated with a higher risk of opioid overdose deaths.79

                          f.     Falsehood #6: Long-term opioid use improves functioning

            305.   Despite the lack of evidence of improved function and the existence of evidence

to the contrary, the Marketing Defendants consistently promoted opioids as capable of improving

patients’ function and quality of life because they viewed these claims as a critical part of their

marketing strategies. In recalibrating the risk-benefit analysis for opioids, increasing the

perceived benefits of treatment was necessary to overcome its risks.

            306.   Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that

supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”

            307.   Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

                   Janssen has been stressing decreased side effects, especially
                   constipation, as well as patient quality of life, as supported by
                   patient rating compared to sustained release morphine…We do not
                   have such data to support OxyContin promotion. . . . In addition,
                   Janssen has been using the “life uninterrupted” message in
                   promotion of Duragesic for non-cancer pain, stressing that
                   Duragesic “helps patients think less about their pain.” This is a
79
   Amy S. B. Bohnert, Ph.D. et al., Association Between Opioid Prescribing Patterns and Opioid
Overdose-Related Deaths, 305(13) J. of Am. Med. Assoc. 1315, 1315-1321 (Apr. 6, 2011),
https://jamanetwork.com/journals/jama/fullarticle/896182.

                                                  -78-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 87 of 281. PageID #: 87



                   competitive advantage based on our inability to make any quality
                   of life claims.80

            308.   Despite its acknowledgment that “[w]e do not have such data to support

OxyContin promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American

Medical Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily

fly-fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.”81

            309.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are

effective in improving daily function, psychological health, and health-related quality of life for

chronic pain patients. But the article cited as support for this in fact stated the contrary, noting

the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids.”

            310.   A series of medical journal advertisements for OxyContin in 2012 presented

“Pain Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement. For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

effectively.

            311.   Similarly, since at least May of 2011, Endo has distributed and made available on

its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting


80
  Meier, supra note 18, at 281.
81
  Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, Wall St. J. (Jan. 23,
2003, 12:01am), https://www.wsj.com/articles/SB1043259665976915824.

                                                  -79-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 88 of 281. PageID #: 88



patients with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

            312.   As noted above, Janssen sponsored and edited a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the

cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by

Teva, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’

function. The book remains for sale online.

            313.   In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

            314.   The APF’s Treatment Options: A Guide for People Living with Pain (2007),

sponsored by Purdue and Cephalon, counseled patients that opioids “give [pain patients] a

quality of life we deserve.” The guide was available online until APF shut its doors in May 2012.

            315.   Endo’s NIPC website www.Painknowledge.com claimed that with opioids, “your

level of function should improve; you may find you are now able to participate in activities of

daily living, such as work and hobbies, that you were not able to enjoy when your pain was

worse.” In addition to “improved function,” the website touted improved quality of life as a

benefit of opioid therapy. The grant request that Endo approved for this project specifically

indicated NIPC’s intent to make claims of functional improvement.



                                                  -80-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 89 of 281. PageID #: 89



            316.   Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

            317.   Mallinckrodt’s website, in a section on responsible use of opioids, claims that

“[t]he effective pain management offered by our medicines helps enable patients to stay in the

workplace, enjoy interactions with family and friends, and remain an active member of

society.”82

            318.   The Marketing Defendants’ claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. There are no controlled studies

of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’

pain and function long term. The FDA, for years, has made clear through warning letters to

manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

patients’ function and quality of life.83 Based upon a review of the existing scientific evidence,

the CDC Guideline concluded that “there is no good evidence that opioids improve pain or




82
   Mallinckrodt Pharmaceuticals, Responsible Use, http://www.mallinckrodt.com/corporate-
responsibility/responsible-use.
83
   The FDA has warned other drugmakers that claims of improved function and quality of life
were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., &
Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims that
Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.

                                                   -81-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 90 of 281. PageID #: 90



function with long-term use.”84

            319.   Consistent with the CDC’s findings, substantial evidence exists demonstrating

that opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health.

For example, a 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in functional outcomes over other non-addicting treatments. The few longer-term

studies of opioid use had “consistently poor results,” and “several studies have showed that

[using] opioids for chronic pain may actually worsen pain and functioning,”85 along with general

health, mental health, and social function. Over time, even high doses of potent opioids often

fail to control pain, and patients exposed to such doses are unable to function normally.

            320.   The available evidence indicates opioids may worsen patients’ health and pain.

Increased duration of opioid use is also strongly associated with increased prevalence of mental

health disorders (depression, anxiety, post-traumatic stress disorder, and substance abuse),

increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.”86 According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].”87

            321.   As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and



84
   CDC Guideline, supra note 35, at 20.
85
   Thomas R. Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
Prescribing Guideline, 374 New Eng. J. of Med., 1501, 1501-1502 (Apr. 21, 2016).
86
   CDC Guideline, supra note 35, at 2, 18.
87
   Frieden & Houry, supra note 86, at 1503.

                                                  -82-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 91 of 281. PageID #: 91



social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.”88 In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work.89 Another study demonstrated that

injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than

workers with similar injuries who received no opioids at all.90 Moreover, the first randomized

clinical trial designed to make head-to-head comparisons between opioids and other kinds of

pain medications was recently published on March 6, 2018, in the Journal of the American

Medical Association. The study reported that “[t]here was no significant difference in pain-

related function between the 2 groups” – those whose pain was treated with opioids and those

whose pain was treated with non-opioids, including acetaminophen and other non-steroidal anti-

inflammatory drugs (“NSAIDs”) like ibuprofen. Accordingly, the study concluded: “Treatment

with opioids was not superior to treatment with nonopioid medications for improving pain-

related function over 12 months.”91

                          g.     Falsehood #7: Alternative forms of pain relief pose greater
                                 risks than opioids

            322.   In materials they produced, sponsored or controlled, the Marketing Defendants


88
   Andrea Rubinstein, M.D., Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse.aspx?pageid=144&tabid=747.
89
   Jeffrey Dersh, et al., Prescription Opioid Dependence Is Associated With Poorer Outcomes In
Disabling Spinal Disorders, 33(20) Spine 2219, 2219-27 (Sept. 15, 2008).
90
   GM Franklin, BD Stover et al., Early Opioid Prescription and Subsequent Disability Among
Workers With Back Injuries: The Disability Risk Identification Study Cohort, 33(2) Spine 199,
201-202 (Jan. 15, 2008).
91
   EE Krebs, et al., Effect of Opioid vs Nonopioid Medications on Pain-Related Function in
Patients With Chronic Back Pain or Hip or Knee Osteoarthritis Pain: The SPACE Randomized
Clinical Trial, 319(9) J. Am. Med. Ass’n. 872 (Mar. 6, 2018).

                                                 -83-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 92 of 281. PageID #: 92



omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of

competing products so that prescribers and patients would favor opioids over other therapies

such as over-the-counter acetaminophen or over-the-counter or prescription NSAIDs.

            323.   For example, in addition to failing to disclose in promotional materials the risks of

addiction, overdose, and death, the Marketing Defendants routinely ignored the risks of

hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which

the patient becomes more sensitive to certain painful stimuli over time;”92 hormonal

dysfunction;93 decline in immune function; mental clouding, confusion, and dizziness; increased

falls and fractures in the elderly;94 neonatal abstinence syndrome (when an infant exposed to

opioids prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol

or with benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids,

particularly to veterans suffering from pain.95

            324.   The APF’s Treatment Options: A Guide for People Living with Pain, sponsored

by Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period

of months,” with no corresponding warning about opioids. The publication falsely attributed




92
   Letter from Janet Woodcock, M.D., Dir. of Ctr. For Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. of Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
93
   H.W. Daniell, Hypogonadism in Men Consuming Sustained-Action Oral Opioids, 3(5) J. Pain
377, 377-84 (2001).
94
   Bernhard M. Kuschel, The Risk of Fall Injury in Relation to Commonly Prescribed
Medications Among Older People—a Swedish Case-Control Study, 25(3) Eur. J. Pub. H. 527,
527-32 (July 31, 2014).
95
   Karen H. Seal et al., Association of Mental Health Disorders With Prescription Opioids and
High-Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. of Am. Med. Assoc. 940,
940-47 (2012).

                                                   -84-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 93 of 281. PageID #: 93



10,000 to 20,000 deaths annually to NSAID overdoses, when the figure is closer to 3,200.96

            325.   Janssen sponsored Finding Relief: Pain Management for Older Adults (2009),

that listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion

of risks of increased doses from opioids. Finding Relief described the advantages and

disadvantages of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The

disadvantages of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or

liver damage if taken at high doses or for a long time,” “adverse reactions in people with

asthma,” and “can increase the risk of heart attack and stroke.” The only adverse effects of

opioids listed are “upset stomach or sleepiness,” which the brochure claims will go away, and

constipation.

            326.   Endo’s NIPC website, Painknowledge.com, which contained a flyer called “Pain:

Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

dependence, addiction, and death.

            327.   As another example, the Endo-sponsored CME put on by NIPC, Persistent Pain

in the Older Adult, discussed above, counseled that acetaminophen should be used only short-

term and includes five slides on the FDA’s restrictions on acetaminophen and its adverse effects,

including severe liver injury and anaphylaxis (shock). In contrast, the CME downplays the risk

of opioids, claiming opioids have “possibly less potential for abuse than in younger patients,”

and does not list overdose among the adverse effects. Some of those misrepresentations are

described above; others are laid out below.



96
  Robert E. Tarone et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs and
Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent Epidemiologic
Studies, 11 Am. J. of Therapeutics 17, 17-25 (2004).

                                                -85-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 94 of 281. PageID #: 94



            328.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.”97 The article asserted:

                   Opioids represent a highly effective but controversial and often
                   misunderstood class of analgesic medications for controlling both
                   chronic and acute pain. The phenomenon of tolerance to opioids –
                   the gradual waning of relief at a given dose – and fears of abuse,
                   diversion, and misuse of these medications by patients have led
                   many clinicians to be wary of prescribing these drugs, and/or to
                   restrict dosages to levels that may be insufficient to provide
                   meaningful relief.98

            329.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an

alternative to opioids. The article included a case study that focused on the danger of extended

use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

provide the same detail concerning the serious side effects associated with opioids.

            330.   Additionally, Purdue acting with Endo sponsored Overview of Management

Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

            331.   As a result of the Marketing Defendants’ deceptive promotion of opioids over

safer and more effective drugs, opioid prescriptions increased even as the percentage of patients

visiting a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000

and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID


97
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
Pain Med. News, https://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf.
98
   Id. at 1.

                                                  -86-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 95 of 281. PageID #: 95



prescribing.99

                          h.     Falsehood #8: OxyContin provides twelve hours of pain relief

            332.   Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provides the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.




99
  M. Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United
States, 2000-2010, 51(10) Med. Care 870, 870-878 (2013). For back pain alone, the percentage
of patients prescribed opioids increased from 19% to 29% between 1999 and 2010, even as the
use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits; and referrals to
physical therapy remained steady. See also J. Mafi et al., Worsening Trends in the Management
and Treatment of Back Pain 173(17) J. of the Am Med. Assoc. of Internal Med. 1573, 1573
(2013).

                                                 -87-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 96 of 281. PageID #: 96



            333.   Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

the following chart, which was apparently adapted from Purdue’s own sales materials:




            334.   The reduced release of the drug over time means that the oxycodone no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times

relevant to this action.

            335.   OxyContin tablets provide an initial absorption of approximately 40% of the

active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

opioid triggers a powerful psychological response. OxyContin thus behaves more like an

immediate-release opioid, which Purdue itself once claimed was more addicting in its original

                                                  -88-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 97 of 281. PageID #: 97



1995 FDA-approved drug label. Second, the initial burst of oxycodone means that there is less of

the drug at the end of the dosing period, which results in the drug not lasting for a full twelve

hours and precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose”

failure. (The FDA found in 2008 that a “substantial number” of chronic pain patients will

experience end-of-dose failure with OxyContin.)

            336.   End-of-dose failure renders OxyContin even more dangerous because patients

begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.”100 Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall amount of opioids they are taking.

            337.   It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies

evaluating the safety and efficacy with dosing more frequently than every 12 hours,” that is

because Purdue has conducted no such studies.

            338.   Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-



100
   Harriet Ryan et al., “‘‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,” L.
A. Times (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/ (hereinafter, “You
Want a Description of Hell”).

                                                  -89-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 98 of 281. PageID #: 98



axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




            339.   Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

dosing was emphasized as the most important benefit.”101


101
   Memorandum from Lydia Johnson, Marketing Executive at Purdue, to members of Oxycontin
Launch Team (Apr. 4, 1995), http://documents.latimes.com/oxycontin-launch-1995/ (last
updated May 5, 2016).

                                                 -90-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 99 of 281. PageID #: 99



            340.   In keeping with this positioning statement, a Purdue regional manager

emphasized in a 1996 sales strategy memo that representatives should “convinc[e] the physician

that there is no need” for prescribing OxyContin in shorter intervals than the recommended 12-

hour interval, and instead the solution is prescribing higher doses.”102 One sales manager

instructed her team that anything shorter than 12-hour dosing “needs to be nipped in the bud.

NOW!!”103

            341.   Purdue executives therefore maintained the messaging of twelve-hour dosing

even when many reports surfaced that OxyContin did not last twelve hours. Instead of

acknowledging a need for more frequent dosing, Purdue instructed its representatives to push

higher-strength pills, even though higher dosing carries its own risks, as noted above. It also

means that patients will experience higher highs and lower lows, increasing their craving for

their next pill. Nationwide, based on an analysis by the Los Angeles Times, more than 52% of

patients taking OxyContin longer than three months are on doses greater than 60 milligrams per

day—which converts to the 90 MED that the CDC Guideline urges prescribers to “avoid” or

“carefully justify.”104

            342.   That OxyContin did not provide pain relief for a full twelve hours was known to

Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s knowledge of

some pain specialists’ tendency to prescribe OxyContin three times per day instead of two was

set out in Purdue’s internal documents as early as 1999 and is apparent from MEDWATCH

Adverse Event reports for OxyContin.

            343.   Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to



102
    Letter from Fisher, supra note 77.
103
    You Want a Description of Hell, supra note 100.
104
    CDC Guideline, supra note 42, at 16.

                                                  -91-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 100 of 281. PageID #: 100



position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of

12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.

            344.   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at

greater risk of overdose, addiction, and other adverse effects.

                          i.      Falsehood #9: New formulations of certain opioids successfully
                                  deter abuse

            345.   Rather than take the widespread abuse and addiction to opioids as reason to cease

their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as a

competitive opportunity. These companies developed and oversold “abuse-deterrent

formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

continue to safely prescribe their opioids, as well as an advantage of these expensive branded

drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less

subject to abuse than other opioids.

            346.   The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of


                                                   -92-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 101 of 281. PageID #: 101



the CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.”

                          i.      Purdue’s deceptive marketing of reformulated OxyContin and
                                  Hysingla ER

            347.   Reformulated ADF OxyContin was approved by the FDA in April 2010. It was

not until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference

to the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of

abuse.

            348.   It is unlikely a coincidence that reformulated OxyContin was introduced shortly

before generic versions of OxyContin were to become available, threatening to erode Purdue’s

market share and the price it could charge. Purdue nonetheless touted its introduction of ADF

opioids as evidence of its good corporate citizenship and commitment to address the opioid

crisis.

            349.   Despite its self-proclaimed good intention, Purdue merely incorporated its

generally deceptive tactics with respect to ADF. Purdue sales representatives regularly

overstated and misstated the evidence for and impact of the abuse-deterrent features of these

opioids. Specifically, Purdue sales representatives:

               •   claimed that Purdue’s ADF opioids prevent tampering and that its ADFs could not
                   be crushed or snorted;

               •   claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

               •   asserted or suggested that its ADF opioids are non-addictive or less addictive,



                                                   -93-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 102 of 281. PageID #: 102



               •   asserted or suggested that Purdue’s ADF opioids are safer than other opioids,
                   could not be abused or tampered with, and were not sought out for diversion; and

               •   failed to disclose that Purdue’s ADF opioids do not impact oral abuse or misuse.

            350.   If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug, but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

            351.   Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with and abused.

            352.   In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse).” In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in

its label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to

OxyContin were associated with oral consumption, and that only 2% of deaths were associated

with recent injection and only 0.2% with snorting the drug.

            353.   The FDA’s Director of the Division of Epidemiology stated in September 2015

that no data that she had seen suggested the reformulation of OxyContin “actually made a

reduction in abuse,” between continued oral abuse, shifts to injection of other drugs (including

heroin), and defeat of the ADF mechanism. Even Purdue’s own funded research shows that half

of OxyContin abusers continued to abuse OxyContin orally after the reformulation rather than

shift to other drugs.

            354.   A 2013 article presented by Purdue employees based on review of data from

poison control centers concluded that ADF OxyContin can reduce abuse, but it ignored important

negative findings. The study revealed that abuse merely shifted to other drugs and that, when the


                                                  -94-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 103 of 281. PageID #: 103



actual incidence of harmful exposures was calculated, there were more harmful exposures to

opioids after the reformulation of OxyContin. In short, the article deceptively emphasized the

advantages and ignored the disadvantages of ADF OxyContin.

            355.   Websites and message boards used by drug abusers, such as www.bluelight.org

and www.reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER,

including through grinding, microwaving then freezing, or drinking soda or fruit juice in which a

tablet is dissolved. Purdue has been aware of these methods of abuse for more than a decade.

            356.   One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

            357.   In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

product has a meaningful impact on abuse.”105 Upon information and belief, Purdue never

presented the data to the FDA because the data would not have supported claims that

OxyContin’s ADF properties reduced abuse or misuse.

            358.   Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

105
   Jill Hartzler Warner, Assoc. Comm’r for Special Med. Programs, Joint Meeting of the Drug
Safety and Risk Management Advisory Committee and the Anesthetic and Analgesic Drug
Products Advisory Committee; Notice of Meeting, 80(103) Fed. Reg. 30686, 30686 (May 29,
2015).

                                                  -95-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 104 of 281. PageID #: 104



Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national

newspapers also continues to claim its ADF opioids as evidence of its efforts to reduce opioid

abuse, continuing to mislead prescribers, patients, payors, and the public about the efficacy of its

actions.

                          ii.    Endo’s deceptive marketing of reformulated Opana ER

            359.   As the expiration of its patent exclusivity for Opana ER neared, Endo also made

abuse-deterrence a key to its marketing strategy.106

            360.   Opana ER was particularly likely to be tampered with and abused. That is because

Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism

remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream

relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap

between bioavailability when consumed orally versus snorting or injection, the greater the

incentive for users to manipulate the drug’s means of administration.

            361.   Endo knew by July 2011 that “some newer statistics around abuse and diversion

are not favorable to our product.”107

            362.   In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.

            363.   Even prior to its approval, the FDA had advised Endo that it could not market the

new Opana ER as abuse-deterrent. The FDA found that such promotional claims “may provide a


106
      ENDO-CHI_LIT-00141071.
107
      ENDO-CHI_LIT-00401875.

                                                  -96-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 105 of 281. PageID #: 105



false sense of security since the product may be chewed and ground for subsequent abuse.” In

other words, Opana ER was still crushable. Indeed, Endo’s own studies dating from 2009 and

2010 showed that Opana ER could be crushed and ground, and, in its correspondence with the

FDA, Endo admitted that “[i]t has not been established that this new formulation of Opana ER is

less subject to misuse, abuse, diversion overdose, or addiction.”

            364.   Further, a January 4, 2011 FDA Discipline Review letter made clear to Endo that

“[t]he totality of these claims and presentations suggest that, as a result of its new formulation,

Opana ER offers a therapeutic advantage over the original formulation when this has not been

demonstrated by substantial evidence or substantial clinical experience. In addition these claims

misleadingly minimize the risks associated with Opana ER by suggesting that the new

formulation’s “INTAC” technology confers some form of abuse-deterrence properties when this

has not been demonstrated by substantial evidence.”108 The FDA acknowledged that while there

is “evidence to support some limited improvement” provided by the new coating, but it would

not let Endo promote any benefit because “there are several limitations to this data.”109 Also,

Endo was required to add language to its label specifically indicating that “Opana ER tablets

may be abused by crushing, chewing, snorting, or injecting the product. These practices will

result in less controlled delivery of the opioid and pose a significant risk to the abuser that could

result in overdose and death.”110

            365.   The FDA expressed similar concerns in nearly identical language in a May 7,

2012 letter to Endo responding to a February 2, 2012, “request … for comments on a launch

Draft Professional Detail Aid … for Opana ER.” The FDA’s May 2012 letter also includes a full



108
    ENDO-CHI_LIT-00075639-45, at 40.
109
    Id.
110
    Id. at 39.

                                                 -97-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 106 of 281. PageID #: 106



two pages of comments regarding “Omissions of material facts” that Endo left out of the

promotional materials.

            366.   Endo consciously chose not to do any post-approval studies that might satisfy the

FDA. According to internal documents, the company decided, by the time its studies would be

done, generics would be on the market and “any advantages for commercials will have

disappeared.”111 However, this lack of evidence did not deter Endo from marketing Opana ER

as ADF while its commercial window remained open.

            367.   Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it

was less able to be crushed and snorted and that it was resistant injection by syringe. Borrowing

a page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the

market and sought a determination that its decision was made for safety reasons (its lack of

abuse-deterrence), which would prevent generic copies of original Opana ER.

            368.   Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, which Endo spent on developing the

reformulated drug to “promote the public welfare” would be lost.112 The FDA responded that:

“Endo's true interest in expedited FDA consideration stems from business concerns rather than




111
    ENDO CHI LIG 65055-59, at 57
112
    Plf.’s Opp. to Defs.’ and Intervenor’s Motions to Dismiss and Plf’s Reply in Supp. of Motion
for Prelim. Inj. (“Endo Br.”) [ECF No. 23], Endo Pharms. Inc. v. U.S. Food and Drug Admin., et
al., No. 1:12-cv-01936, at 20 (D.D.C. Dec.14, 2012).

                                                  -98-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 107 of 281. PageID #: 107



protection of the public health.”113

            369.   Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo

claimed in September 2012 to be “proud” that “almost all remaining inventory” of the original

Opana ER had “been utilized.”114

            370.   In its citizen petition, Endo asserted that redesigned Opana ER CRF had “safety

advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue

that it developed Opana ER for patient safety reasons and that the new formulation would help,

for example, “where children unintentionally chew the tablets prior to an accidental

ingestion.”115

            371.   However, in rejecting the petition in a 2013 decision, the FDA found that “study

data show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact,

the FDA warned that preliminary data—including in Endo’s own studies—suggested that a

higher percentage of reformulated Opana ER abuse is via injection than was the case with the

original formulation.

            372.   Meanwhile, in 2012, an internal memorandum to Endo account executives noted

that abuse of Opana ER had “increased significantly” in the wake of the purportedly abuse-



113
    Defs.’ Resp. to the Court’s Nov. 30, 2012 Order [ECF No. 9], Endo Pharms. Inc. v. U.S.
Food and Drug Admin., et al., No. 1:12-cv-01936, at 6 (D.D.C. Dec. 3, 2012).
114
    Id.; Endo News Release, (Sept. 6, 2012) [ECF No. 18-4], Endo Pharms. Inc. v. U.S. Food
and Drug Admin., et al., No. 1:12-cv-01936 (D.D.C. Dec. 9, 2012), at 81.
115
    Citizen Petition, FDA Docket 2012-8-0895, at 5.

                                                  -99-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 108 of 281. PageID #: 108



deterrent formulation. In February 2013, Endo received abuse data regarding Opana ER from

Inflexxion, Inc., which gathers information from substance abusers entering treatment and

reviews abuse-focused internet discussions, that confirmed continued abuse, particularly by

injection.

            373.   In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER increased by more than 500%. Endo’s own data, presented

in 2014, found between October 2012 and March 2014, 64% of abusers of Opana ER did so by

injection, compared with 36% for the old formulation.116 The transition into injection of Opana

ER made the drug even less safe than the original formulation. Injection carries risks of HIV,

Hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

            374.   Publicly, Endo sought to marginalize the problem. On a 2013 call with investors,

when asked about an outbreak of TTP in Tennessee from injecting Opana ER, Endo sought to

limit its import by assigning it to “a very, very distinct area of the country.”

            375.   Despite its knowledge that Opana ER was widely abused and injected, Endo

marketed the drug as tamper-resistant and abuse-deterrent. Upon information and belief, based

on the company’s detailing elsewhere, Endo sales representatives informed doctors that Opana

ER was abuse-deterrent, could not be tampered with, and was safe. In addition, sales

representatives did not disclose evidence that Opana was easier to abuse intravenously and, if

pressed by prescribers, claimed that while outlier patients might find a way to abuse the drug,

most would be protected.

116
   Theresa Cassidy et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations, Pain
Week Abstract 2014, https://www.painweek.org/assets/documents/general/724-
painweek2014acceptedabstracts.pdf.

                                                 -100-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 109 of 281. PageID #: 109



            376.   A review of national surveys of prescribers regarding their “take-aways” from

pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” An

internal Endo document also notes that market research showed that, “[l]ow abuse potential

continues as the primary factor influencing physicians’ anticipated increase in use of Opana ER

over the next 6 months.”117

            377.   In its written materials, Endo marketed Opana ER as having been designed to be

crush-resistant, knowing that this would (falsely) imply that Opana ER actually was crush-

resistant and that this crush-resistant quality would make Opana ER less likely to be abused. For

example, a June 14, 2012 Endo press release announced “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

            378.   The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers.” The press release

described the old formulation of Opana as subject to abuse and misuse, but failed to disclose the

absence of evidence that reformulated Opana was any better. In September 2012, another Endo

press release stressed that reformulated Opana ER employed “INTAC Technology” and

continued to describe the drug as “designed to be crush-resistant.”

            379.   Similarly, journal advertisements that appeared in April 2013 stated Opana ER

was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted



117
      ENDO-CHI_LIT-00156509, at 97.

                                                  -101-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 110 of 281. PageID #: 110



on the Pain Medicine News website, which was accessible to patients and prescribers.

            380.   Endo, upon information and belief, targeted particular geographies for the

redesigned Opana ER where abuse was most rampant.118

            381.   In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.119 Endo

announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.120

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                          iii.    Other Marketing Defendants’ misrepresentations regarding
                                  abuse deterrence

            382.   A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide declares that

“unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

morphine sulfate for intravenous use by illicit users,” and “KADIAN may be less likely to be

abused by health care providers and illicit users” because of its “[s]low onset of action.”121

Kadian, however, was not approved by the FDA as abuse deterrent, and, upon information and

belief, Actavis had no studies to suggest it was.

            383.   Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For
118
    118 ENDO-CHI_LIT-00054637, at 4.
119
    Press Release, U.S. Food & Drug Admin., FDA Requests Removal of Opana ER for Risks
Related to Abuse (June 8, 2017),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
120
    Press Release, U.S. Food & Drug Admin., FDA Requests Removal of Opana ER for Risks
Related to Abuse (June 8, 2017),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
121
    ACTAVIS0947868-72, at 68-69.

                                                  -102-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 111 of 281. PageID #: 111



example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

may make it difficult to extract the active ingredient using common forms of physical and

chemical tampering, including chewing, crushing and dissolving.”122 One member of the FDA’s

Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse

potential comparable to oxycodone” and further stated that “we predict that Exalgo will have

high levels of abuse and diversion.”123

            384.   With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.”124 In anticipation

of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”125

            385.   While Marketing Defendants promote patented technology as the solution to

opioid abuse and addiction, none of their “technology” addresses the most common form of

abuse—oral ingestion—and their statements regarding abuse-deterrent formulations give the

misleading impression that these reformulated opioids can be prescribed safely.

            386.   In sum, each of the nine categories of misrepresentations discussed above

regarding the use of opioids to treat chronic pain was not supported by or was contrary to the

scientific evidence. In addition, the misrepresentations and omissions set forth above and

122
    Press Release, Covidien, FDA Approves Mallinckrodt’s EXALGO® (hydromorphone HCl)
Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with Moderate-to-Severe
Chronic Pain (Aug. 27, 2012),
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
123
    Office of Senator Edward J. Markey, “Abuse-Deterrent Opioid” is an Oxymoron, Senator Ed
Markey (Feb. 2016), https://www.markey.senate.gov/imo/media/doc/2016-02-19-Markey-ADF-
Opioid-timeline.pdf.
124
    Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
125
    Samantha Liss, Mallinckrodt Banks on New Painkillers for Sales, St. Louis Bus. J. (Dec. 30,
2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-sales/.

                                                 -103-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 112 of 281. PageID #: 112



elsewhere in this Complaint are misleading and contrary to the Marketing Defendants’ products’

labels.

                   2.     The Marketing Defendants Disseminated Their Misleading Messages
                          About Opioids Through Multiple Channels

            387.   The Marketing Defendants’ false marketing campaign not only targeted the

medical community who had to treat chronic pain, but also patients who experience chronic pain.

            388.   The Marketing Defendants utilized various channels to carry out their marketing

scheme of targeting the medical community and patients with deceptive information about

opioids: (1) “Front Groups” with the appearance of independence from the Marketing

Defendants; (2) so-called “key opinion leaders” (“KOLs”), that is, doctors who were paid by the

Marketing Defendants to promote their pro-opioid message; (3) CME programs controlled

and/or funded by the Marketing Defendants; (4) branded advertising; (5) unbranded advertising;

(6) publications; (7) direct, targeted communications with prescribers by sales representatives or

“detailers”; and (8) speakers bureaus and programs.

                          a.     The Marketing Defendants Directed Front Groups to
                                 Deceptively Promote Opioid Use

            389.   Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

effective control over the messaging by these groups by providing major funding directly to

them, as well as through KOLs who served on their boards. These “Front Groups” put out

patient education materials, treatment guidelines and CMEs that supported the use of opioids for

chronic pain, overstated their benefits, and understated their risks.126 Defendants funded these

Front Groups in order to ensure supportive messages from these seemingly neutral and credible

126
   U.S. S. Homeland Sec. & Governmental Aff. Comm., Ranking Members’ Office, Fueling an
Epidemic, Feb. 12, 2018, https://www.hsdl.org/?view&did=808171 at 3 (hereinafter “Fueling an
Epidemic”).

                                                 -104-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 113 of 281. PageID #: 113



third parties, and their funding did, in fact, ensure such supportive messages—often at the

expense of their own constituencies.

            390.   “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’”127 “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”128

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups,129 which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

opioid manufacturers and advocacy groups and professional societies operating in the area of

opioids policy,”130 found that the Marketing Defendants made millions of dollars’ worth of

contributions to various Front Groups.131

            391.   The Marketing Defendants also “made substantial payments to individual group

executives, staff members, board members, and advisory board members” affiliated with the

Front Groups subject to the Senate Committee’s study.132

            392.   As the Senate Fueling an Epidemic Report found, the Front Groups “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

127
    Id. at 2.
128
    Id.
129
    Id. at 3.
130
    Id. at 1.
131
    Id. at 3.
132
    Id. at 10.

                                                 -105-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 114 of 281. PageID #: 114



guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

pain.”133 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

landmark CDC Guideline on opioid prescribing, and challenged legal efforts to hold physicians

and industry executives responsible for overprescription and misbranding.”134

            393.   The Marketing Defendants took an active role in guiding, reviewing, and

approving many of the false and misleading statements issued by the Front Groups, ensuring that

Defendants were consistently in control of their content. By funding, directing, editing,

approving, and distributing these materials, Defendants exercised control over and adopted their

false and deceptive messages and acted in concert with the Front Groups and through the Front

groups, with each other to deceptively promote the use of opioids for the treatment of chronic

pain.

                          i.     American Pain Foundation

            394.   The most prominent of the Front Groups was the APF. While APF held itself out

as an independent patient advocacy organization, in reality it received 90% of its funding in 2010

from the drug and medical-device industry, including from Defendants Purdue, Endo, Janssen,

and Cephalon. APF received more than $10 million in funding from opioid manufacturers from

2007 until it closed its doors in May 2012. By 2011, APF was entirely dependent on incoming

grants from Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

Endo was APF’s largest donor and provided more than half of its $10 million in funding from

2007 to 2012.

            395.   For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain, and distributed 17,200 copies of this


133
      Id. at 12-15.
134
      Id. at 12.

                                                 -106-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 115 of 281. PageID #: 115



guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed below.

            396.   APF also developed the NIPC, which ran a facially unaffiliated website,

www.painknowledge.com. NIPC promoted itself as an education initiative led by its expert

leadership team, including purported experts in the pain management field. NIPC published

unaccredited prescriber education programs (accredited programs are reviewed by a third party

and must meet certain requirements of independence from pharmaceutical companies), including

a series of “dinner dialogues.” But it was Endo that substantially controlled NIPC, by funding

NIPC projects, developing, specifying, and reviewing its content, and distributing NIPC

materials. Endo’s control of NIPC was such that Endo listed it as one of its “professional

education initiative[s]” in a plan Endo submitted to the FDA. Yet, Endo’s involvement in NIPC

was nowhere disclosed on the website pages describing NIPC or www.painknowledge.org.

Endo estimated it would reach 60,000 prescribers through NIPC.

            397.   APF was often called upon to provide “patient representatives” for the Marketing

Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and Janssen’s

“Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it

functioned largely as an advocate for the interests of the Marketing Defendants, not patients. As

Purdue told APF in 2001, the basis of a grant to the organization was Purdue’s desire to

strategically align its investments in nonprofit organizations that share [its] business interests.

            398.   In practice, APF operated in close collaboration with Defendants, submitting

grant proposals seeking to fund activities and publications suggested by Defendants and assisting

in marketing projects for Defendants.

            399.   This alignment of interests was expressed most forcefully in the fact that Purdue



                                                  -107-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 116 of 281. PageID #: 116



hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

Purdue substantial rights to control APF’s work related to a specific promotional project.

Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

connection with that project. The agreement gave Purdue—but not APF—the right to end the

project (and, thus, APF’s funding) for any reason. Even for projects not produced during the

terms of this Agreement, the Agreement demonstrates APF’s lack of independence and

willingness to harness itself to Purdue’s control and commercial interests, which would have

carried across all of APF’s work.

            400.   APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants’ payrolls, either as consultants or speakers at medical events. The close

relationship between APF and the Marketing Defendants demonstrates APF’s clear lack of

independence, in its finances, management, and mission, and its willingness to allow Marketing

Defendants to control its activities and messages supports an inference that each Defendant that

worked with it was able to exercise editorial control over its publications—even when

Defendants’ messages contradicted APF’s internal conclusions. For example, a roundtable

convened by APF and funded by Endo also acknowledged the lack of evidence to support

chronic opioid therapy. APF’s formal summary of the meeting notes concluded that: “[An]

important barrier[] to appropriate opioid management [is] the lack of confirmatory data about the

long-term safety and efficacy of opioids in non-cancer chronic pain, amid cumulative clinical

evidence.”



                                                -108-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 117 of 281. PageID #: 117



            401.   In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

no longer be helpful, APF was no longer financially viable.

                          ii.    American Academy of Pain Medicine and the American Pain
                                 Society

            402.   The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that

endorsed opioids to treat chronic pain and claimed that the risk that patients would become

addicted to opioids was low.135 The Chair of the committee that issued the statement, Dr. J.

David Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee

was Dr. Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement,

which also formed the foundation of the 1998 Guidelines, was published on the AAPM’s

website.

            403.   AAPM’s corporate council includes Purdue, Depomed, Teva and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.
135
   Consensus Statement by the Am. Acad. of Pain Med. & the Am. Pain Soc’y, The Use of
Opioids for the Treatment of Chronic Pain, APS & AAPM (1997),
http://www.stgeorgeutah.com/wp-content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf
(August 18, 2017).

                                                -109-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 118 of 281. PageID #: 118



            404.   Fishman, who also served as a KOL for Marketing Defendants, stated that he

would place the organization “at the forefront” of teaching that “the risks of addiction are . . .

small and can be managed.”136

            405.   AAPM received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members to

present educational programs at off-site dinner symposia in connection with AAPM’s marquee

event – its annual meeting held in Palm Springs, California, or other resort locations.

            406.   AAPM describes the annual event as an “exclusive venue” for offering CMEs to

doctors. Membership in the corporate relations council also allows drug company executives and

marketing staff to meet with AAPM executive committee members in small settings. Defendants

Endo, Purdue, and Cephalon were members of the council and presented deceptive programs to

doctors who attended this annual event. The conferences sponsored by AAPM heavily

emphasized CME sessions on opioids – 37 out of roughly 40 at one conference alone.

            407.   AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and

regular funding and the leadership of pro-opioid KOLs within the organization.

            408.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) AAPM,

with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,



136
   Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
Pain Med., Chief of the Div. of Pain Med., Univ. of Cal., Davis (2005),
http://www.medscape.org/viewarticle/500829.

                                                 -110-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 119 of 281. PageID #: 119



received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of these individuals,

six received support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.

            409.   Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who also served on the AAPM/APS Guidelines panel, has since described

them as “skewed” by drug companies and “biased in many important respects,” including the

high presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and

claims of a low risk of addiction.

            410.   One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

            411.   The 2009 Guidelines have been a particularly effective channel of deception.

They have influenced not only treating physicians, but also the scientific literature on opioids;

they were reprinted in the Journal of Pain, have been cited hundreds of times in academic

literature, were disseminated during the relevant time period, and were and are available online.

Treatment guidelines are especially influential with primary care physicians and family doctors

to whom Marketing Defendants promoted opioids, whose lack of specialized training in pain

management and opioids makes them more reliant on, and less able to evaluate, these guidelines.

For that reason, the CDC has recognized that treatment guidelines can “change prescribing

practices.”137

            412.   The 2009 Guidelines are relied upon by doctors, especially general practitioners



137
      CDC Guideline, supra note 35, at 2.

                                                  -111-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 120 of 281. PageID #: 120



and family doctors who have no specific training in treating chronic pain.

            413.   The Marketing Defendants widely cited and promoted the 2009 Guidelines

without disclosing the lack of evidence to support their conclusions, their involvement in the

development of the Guidelines or their financial backing of the authors of these Guidelines. For

example, a speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the

Management of Moderate to Severe Chronic Pain relies on the AAPM/APS Guidelines while

omitting their disclaimer regarding the lack of evidence for recommending the use of opioids for

chronic pain.

                          iii.   FSMB

            414.   The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians.

            415.   The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

            416.   Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines that the pharmaceutical companies helped

author taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

            417.   Both a 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible

Opioid Prescribing, made the same claims as did the 1998 Guidelines. These guidelines were

                                                 -112-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 121 of 281. PageID #: 121



posted online and were available to and intended to reach physicians nationwide, including in the

County.

            418.   FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. The publication also received

support from the American Pain Foundation and the American Academy of Pain Medicine. The

publication was written by Dr. Fishman, and Dr. Fine served on the Board of Advisors. In all,

163,131 copies of Responsible Opioid Prescribing were distributed by state medical boards (and

through the boards, to practicing doctors). The FSMB website describes the book as “the leading

continuing medical education (CME) activity for prescribers of opioid medications.” This

publication asserted that opioid therapy to relieve pain and improve function is a legitimate

medical practice for acute and chronic pain of both cancer and non-cancer origins; that pain is

under-treated, and that patients should not be denied opioid medications except in light of clear

evidence that such medications are harmful to the patient.138

            419.   The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

message that “under-treatment of pain” would result in official discipline, but no discipline

would result if opioids were prescribed as part of an ongoing patient relationship and prescription

decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

used to believe that they would be disciplined if their patients became addicted to opioids, were

taught instead that they would be punished if they failed to prescribe opioids to their patients

with chronic pain.

                          iv.    The Alliance for Patient Access

            420.   Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of
138
      Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (2007).

                                                 -113-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 122 of 281. PageID #: 122



physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.”139 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

2006.140 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.”

The list includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.

            421.   APA’s board members have also directly received substantial funding from

pharmaceutical companies.141 For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that

treat opioids’ side effects, including from Defendants Endo, Insys, Purdue and Cephalon.

Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys and its

payment of kickbacks to physicians who prescribed Subsys.142 Other board members include

Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013 through 2015

from pharmaceutical companies, including payments by Defendants Cephalon and Mallinckrodt;

Dr. Jack D. Schim from California, who received more than $240,000 between 2013 and 2015

from pharmaceutical companies, including Defendants Endo, Mallinckrodt and Cephalon;

Dr. Howard Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from



139
    About AfPA, The All. for Patient Access, http://allianceforpatientaccess.org/about-afpa (last
visited Apr. 25, 2018). References herein to APA include two affiliated groups: the Global
Alliance for Patient Access and the Institute for Patient Access.
140
    Mary Chris Jaklevic, Non-Profit Alliance for Patient Access Uses Journalists and Politicians
to Push Big Pharma’s Agenda, Health News Review (Oct. 2, 2017),
https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/ (hereinafter “Jaklevic, Non-Profit Alliance for Patient
Access”).
141
    All information concerning pharmaceutical company payments to doctors in this paragraph is
from ProPublica’s Dollars for Docs database, https://projects.propublica.org/docdollars/.
142
    Andy Marso, FBI Seizes Records of Overland Park Pain Doctor Tied to Insys, Kansas City
Star (July 20, 2017), http://www.kansascity.com/news/business/health-
care/article162569383.html.

                                                -114-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 123 of 281. PageID #: 123



pharmaceutical companies, including Defendants Endo, Purdue, Insys, Mallinckrodt and

Cephalon; and Dr. Robin K. Dore from California, who received $700,000 between 2013 and

2015 from pharmaceutical companies.

            422.   Among its activities, APA issued a “white paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.”143 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

                   Prescription monitoring programs that are difficult to use and
                   cumbersome can place substantial burdens on physicians and their
                   staff, ultimately leading many to stop prescribing pain medications
                   altogether. This forces patients to seek pain relief medications
                   elsewhere, which may be much less convenient and familiar and
                   may even be dangerous or illegal.

                                            *      *        *

                   In some states, physicians who fail to consult prescription
                   monitoring databases before prescribing pain medications for their
                   patients are subject to fines; those who repeatedly fail to consult
                   the databases face loss of their professional licensure. Such
                   penalties seem excessive and may inadvertently target older
                   physicians in rural areas who may not be facile with computers and
                   may not have the requisite office staff. Moreover, threatening and
                   fining physicians in an attempt to induce compliance with
                   prescription monitoring programs represents a system based on
                   punishment as opposed to incentives. . . .

                   We cannot merely assume that these programs will reduce
                   prescription pain medication use and abuse.144

            423.   The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:


143
    Pain Therapy Access Physicians Working Group, Prescription Pain Medication: Preserving
Patient Access while Curbing Abuse, (Dec. 2013),
http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-
content/uploads/2013/12/PT_White-Paper_Finala.pdf.
144
    Id. at 4-5.

                                                  -115-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 124 of 281. PageID #: 124



                   Although well intentioned, many of the policies designed to
                   address this problem have made it difficult for legitimate pain
                   management centers to operate. For instance, in some states, [pain
                   management centers] must be owned by physicians or professional
                   corporations, must have a Board certified medical director, may
                   need to pay for annual inspections, and are subject to increased
                   record keeping and reporting requirements. . . . [I]t is not even
                   certain that the regulations are helping prevent abuses.145

            424.   In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

                   Both pain patients and physicians can face negative perceptions
                   and outright stigma. When patients with chronic pain can’t get
                   their prescriptions for pain medication filled at a pharmacy, they
                   may feel like they are doing something wrong – or even
                   criminal. . . . Physicians can face similar stigma from peers.
                   Physicians in non-pain specialty areas often look down on those
                   who specialize in pain management – a situation fueled by the
                   numerous regulations and fines that surround prescription pain
                   medications.146

            425.   In conclusion, the white paper states that “[p]rescription pain medications, and

specifically the opioids, can provide substantial relief for people who are recovering from

surgery, afflicted by chronic painful diseases, or experiencing pain associated with other

conditions that does not adequately respond to over-the-counter drugs.”147

            426.   The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare, and are thus touted by their recipients as demonstrating a commitment to protecting

the rights of senior citizens and the middle class, they appear to be given to provide cover to and


145
    Id. at 5-6.
146
    Id. at 6.
147
    Id. at 7.

                                                   -116-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 125 of 281. PageID #: 125



reward members of Congress who have supported the APA’s agenda.148

            427.   The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

the “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §801 et seq. (“CSA” or “Controlled Substances Act”). The AAPM is also a

signatory to this letter. An internal U.S. Department of Justice (“DOJ”) memo stated that the

proposed bill “could actually result in increased diversion, abuse, and public health and safety

consequences”149 and, according to DEA chief administrative law judge John J. Mulrooney

(“Mulrooney”), the law would make it “all but logically impossible” to prosecute manufacturers

and distributors, like the Defendants here, in the federal courts.150 The bill passed both houses of

Congress and was signed into law in 2016.

                          v.     The U.S. Pain Foundation (“USPF”)

            428.   The USPF was another Front Group with systematic connections and

interpersonal relationships with the Marketing Defendants. The USPF was one of the largest

recipients of contributions from the Marketing Defendants, collecting nearly $3 million in

payments between 2012 and 2015 alone.151 The USPF was also a critical component of the

Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

Foundation advertises its ties to the Marketing Defendants, listing opioid manufacturers like

Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”


148
    Jaklevic, Non-Profit Alliance for Patient Access, supra note 139.
149
    Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
News (Oct. 17, 2017), https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-by-
drug-industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug Industry”).
150
    John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. 333, 346
(2017).
151
    Fueling an Epidemic, supra note 126, at 4.

                                                 -117-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 126 of 281. PageID #: 126



“Gold,” and “Basic” corporate members.152 Industry Front Groups like the American Academy

of Pain Management, the American Academy of Pain Medicine, the American Pain Society, and

PhRMA are also members of varying levels in the USPF.

                          vi.    American Geriatrics Society (“AGS”)

            429.   The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants. The AGS was a large recipient of contributions

from the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with

Purdue, Endo and Janssen to disseminate guidelines regarding the use of opioids for chronic pain

in 2002 (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS

Guidelines”) and 2009 (Pharmacological Management of Persistent Pain in Older Persons,153

hereinafter “2009 AGS Guidelines”). According to news reports, AGS has received at least

$344,000 in funding from opioid manufacturers since 2009.154 AGS’s complicity in the common

purpose with the Marketing Defendants is evidenced by the fact that AGS internal discussions in

August 2009 reveal that it did not want to receive-up front funding from drug companies, which

would suggest drug company influence, but would instead accept commercial support to

disseminate pro-opioid publications.

            430.   The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong

recommendations” in this regard despite “low quality of evidence” and concluded that the risk of


152
    Id. at 12; see also Transparency, U.S. Pain Foundation,
https://uspainfoundation.org/transparency/ (last visited Mar. 9, 2018).
153
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331, 1339, 1342 (2009),
https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf
(last visited Apr. 25, 2018) (hereinafter “2009 AGS Guidelines”).
154
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J.
Sentinel (May 30, 2012) https://www.medpagetoday.com/geriatrics/painmanagement/32967.

                                                -118-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 127 of 281. PageID #: 127



addiction is manageable for patients, even with a prior history of drug abuse.155 These

Guidelines further recommended that “the risks [of addiction] are exceedingly low in older

patients with no current or past history of substance abuse.” These recommendations are not

supported by any study or other reliable scientific evidence. Nevertheless, they have been cited

over 1,833 times in Google Scholar (which allows users to search scholarly publications that

would have been relied on by researchers and prescribers) since their 2009 publication and as

recently as this year.

            431.   Representatives of the Marketing Defendants, often at informal meetings at

conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS

then submitted grant proposals seeking to fund these activities and publications, knowing that

drug companies would support projects conceived as a result of these communications.

            432.   Members of AGS Board of Directors were doctors who were on the Marketing

Defendants’ payrolls, either as consultants or speakers at medical events. As described below,

many of the KOLs also served in leadership positions within the AGS.

                          b.     The Marketing Defendants Paid Key Opinion Leaders to
                                 Deceptively Promote Opioid Use

            433.   To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the

Marketing Defendants’ well-funded, pervasive marketing scheme since its inception and were

used to create the grave misperception science and legitimate medical professionals favored the

wider and broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn

Webster, Dr. Perry Fine, and Dr. Scott Fishman, as set forth below.


155
      2009 AGS Guidelines, supra note 153, at 1342.

                                                 -119-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 128 of 281. PageID #: 128



            434.   Although these KOLs were funded by the Marketing Defendants, the KOLs were

used extensively to present the appearance that unbiased and reliable medical research

supporting the broad use of opioid therapy for chronic pain had been conducted and was being

reported on by independent medical professionals.

            435.   As the Marketing Defendants’ false marketing scheme picked up steam, these

pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and

gave speeches and CMEs supportive of opioid therapy for chronic pain. They served on

committees that developed treatment guidelines that strongly encouraged the use of opioids to

treat chronic pain and they were placed on boards of pro-opioid advocacy groups and

professional societies that develop, select, and present CMEs.

            436.   Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants were able to exert control of each of these modalities through which doctors receive

their information.

            437.   In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs

received money, prestige, recognition, research funding, and avenues to publish. For example,

Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received

funding from Janssen, Cephalon, Endo, and Purdue.

            438.   The Marketing Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of the Marketing Defendants’ agenda. The

Marketing Defendants also kept close tabs on the content of the materials published by these

KOLs. And, of course, the Marketing Defendants kept these KOLs well-funded to enable them

to push the Marketing Defendants’ deceptive message out to the medical community.



                                                 -120-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 129 of 281. PageID #: 129



            439.   Once the Marketing Defendants identified and funded KOLs and those KOLs

began to publish “scientific” papers supporting the Marketing Defendants’ false position that

opioids were safe and effective for treatment of chronic pain, the Marketing Defendants poured

significant funds and resources into a marketing machine that widely cited and promoted their

KOLs and studies or articles by their KOLs to drive prescription of opioids for chronic pain. The

Marketing Defendants cited to, distributed, and marketed these studies and articles by their

KOLs as if they were independent medical literature so that it would be well-received by the

medical community. By contrast, the Marketing Defendants did not support, acknowledge, or

disseminate the truly independent publications of doctors critical of the use of chronic opioid

therapy.

            440.   In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

                          i.      Dr. Russell Portenoy

            441.   In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”156

            442.   Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:


156
   R. Portenoy & K. Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of
38 cases, 25(2) Pain 171 (1986).

                                                  -121-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 130 of 281. PageID #: 130



                   The traditional approach to chronic non-malignant pain does not
                   accept the long-term administration of opioid drugs. This
                   perspective has been justified by the perceived likelihood of
                   tolerance, which would attenuate any beneficial effects over time,
                   and the potential for side effects, worsening disability, and
                   addiction. According to conventional thinking, the initial response
                   to an opioid drug may appear favorable, with partial analgesia and
                   salutary mood changes, but adverse effects inevitably occur
                   thereafter. It is assumed that the motivation to improve function
                   will cease as mental clouding occurs and the belief takes hold that
                   the drug can, by itself, return the patient to a normal life. Serious
                   management problems are anticipated, including difficulty in
                   discontinuing a problematic therapy and the development of drug
                   seeking behavior induced by the desire to maintain analgesic
                   effects, avoid withdrawal, and perpetuate reinforcing psychic
                   effects. There is an implicit assumption that little separates these
                   outcomes from the highly aberrant behaviors associated with
                   addiction.157

According to Dr. Portenoy, the foregoing problems could constitute “compelling reasons to

reject long-term opioid administration as a therapeutic strategy in all but the most desperate cases

of chronic nonmalignant pain.”158

            443.   Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians

for Responsible Opioid Prescribing, described him “lecturing around the country as a religious-

like figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him

speak. It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets




157
    Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
added).
158
    Id.

                                                   -122-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 131 of 281. PageID #: 131



addicted; it’s been studied.’”159

            444.   As one organizer of CME seminars who worked with Portenoy and Purdue

pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

papers, made some speeches, and his influence would have been minor. With Purdue’s millions

behind him, his message, which dovetailed with their marketing plans, was hugely magnified.”160

            445.   Dr. Portenoy was also a critical component of the Marketing Defendants’ control

over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

was also the President of the APS.

            446.   In recent years, some of the Marketing Defendants’ KOLs have conceded that

many of their past claims in support of opioid use lacked evidence or support in the scientific

literature.161 Dr. Portenoy has now admitted that he minimized the risks of opioids, and that he

“gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”162 He

mused, “Did I teach about pain management, specifically about opioid therapy, in a way that

reflects misinformation? Well, against the standards of 2012, I guess I did . . .”163

            447.   In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:



159
    Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic 314 (Bloomsbury
Press 2015).
160
    Id. at 136.
161
    See, e.g., John Fauber, Painkiller Boom Fueled by Networking, Journal Sentinel (Feb. 18,
2012), http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-
networking-dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that
opioid marketing went too far).
162
    Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall St. J.,
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604. (Last
updated Dec. 17, 2012, 11:36 AM)
163
    Id.

                                                 -123-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 132 of 281. PageID #: 132



                   I gave so many lectures to primary care audiences in which the
                   Porter and Jick article was just one piece of data that I would then
                   cite, and I would cite six, seven, maybe ten different avenues of
                   thought or avenues of evidence, none of which represented real
                   evidence, and yet what I was trying to do was to create a narrative
                   so that the primary care audience would look at this information in
                   [total] and feel more comfortable about opioids in a way they
                   hadn’t before. In essence this was education to destigmatize
                   [opioids], and because the primary goal was to destigmatize, we
                   often left evidence behind.164

            448.   Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

have always to live with that one.”165

                          ii.     Dr. Lynn Webster

            449.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was

President in 2013 and is a current board member of AAPM, a Front Group that ardently supports

chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published

Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

            450.   Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to

164
    Harrison Jacobs, This 1-Paragraph Letter May Have Launched the Opioid Epidemic, AOL
(May 26, 2016, 1:39 PM), https://www.aol.com/article/2016/05/26/letter-may-have-launched-
opioid-epidemic/21384408/; Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT
Rare, YouTube (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
165
    Meier, supra note 18, at 277.

                                                  -124-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 133 of 281. PageID #: 133



prescribe opioids long-term, and for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,

or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via

webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the

Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and

patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

was available to and was intended to reach doctors in Plaintiff’s counties.

            451.   Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster

apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids:

he prescribed staggering quantities of pills.

            452.   At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

suggest that FEBT is safe and well-tolerated in patients with chronic pain and BTP.” This CME

effectively amounted to off-label promotion of Cephalon’s opioids—the only drugs in this

category—for chronic pain, even though they were approved only for cancer pain.

            453.   Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid



                                                 -125-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 134 of 281. PageID #: 134



Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through

December 15, 2008. The CME taught that non-opioid analgesics and combination opioids

containing non-opioids such as aspirin and acetaminophen are less effective at treating

breakthrough pain because of dose limitations on the non-opioid component.

                          iii.    Dr. Perry Fine

            454.   Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

has authored articles and testified in court cases and before state and federal committees, and he,

too, has argued against legislation restricting high-dose opioid prescription for non-cancer

patients. He has served on Purdue’s advisory board, provided medical legal consulting for

Janssen, and participated in CME activities for Endo, along with serving in these capacities for

several other drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as

treasurer of the AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and

was also on the board of directors of APF.166

            455.   Multiple videos feature Fine delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith for pain did not make her an addict before her death.

            456.   He has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in

2010 from J&J for providing “educational” services, but J&J’s website states that the company




166
   Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse
and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011),
https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true. (hereinafter,
“Fishman”).

                                                   -126-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 135 of 281. PageID #: 135



paid him $32,017 for consulting, promotional talks, meals and travel that year.167

            457.   Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in

which they downplayed the risks of opioid treatment, such as respiratory depression and

addiction:

                   At clinically appropriate doses, . . . respiratory rate typically does
                   not decline. Tolerance to the respiratory effects usually develops
                   quickly, and doses can be steadily increased without risk.

                   Overall, the literature provides evidence that the outcomes of drug
                   abuse and addiction are rare among patients who receive opioids
                   for a short period (i.e., for acute pain) and among those with no
                   history of abuse who receive long-term therapy for medical
                   indications.168

            458.   In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.”169 In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for

noncancer pain.” The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic noncancer pain over the past two decades”; (b) the

“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of


167
    Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
Industry, ProPublica (Dec. 23, 2011, 9:14 AM), https://www.propublica.org/article/two-leaders-
in-pain-treatment-have-long-ties-to-drug-industry (hereinafter, “Weber”).
168
    Perry G. Fine & Russell K. Portenoy, A Clinical Guide to Opioid Analgesia, McGraw-Hill
Companies, 2004, at 20, 34. http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
169
    Perry G. Fine et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
Study, 40(5) J. Pain & Symptom Mgmt. 747-60 (Nov. 2010).

                                                    -127-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 136 of 281. PageID #: 136



chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms

of opioid therapy for chronic pain.”170

            459.   The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.”171

            460.   Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only

for cancer patients, but for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain.172 He states the “goal is to improve effectiveness

which is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a

balance of therapeutic good and adverse events over the course of years.” The entire program

assumes that opioids are appropriate treatment over a “protracted period of time” and even over a

patient’s entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He

further states that the associated risks of addiction and abuse can be managed by doctors and

evaluated with “tools,” but leaves that for “a whole other lecture.”173

                          iv.     Dr. Scott Fishman

            461.   Dr. Scott Fishman is a physician whose ties to the opioid drug industry are legion.

He has served as an APF board member and as president of the AAPM, and has participated

yearly in numerous CME activities for which he received “market rate honoraria.” As discussed
170
    Id. at 748.
171
    Id. at 759.
172
    Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.
173
    Id.

                                                  -128-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 137 of 281. PageID #: 137



below, he has authored publications, including the seminal guides on opioid prescribing, which

were funded by the Marketing Defendants. He has also worked to oppose legislation requiring

doctors and others to consult pain specialists before prescribing high doses of opioids to non-

cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete

Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”174

            462.   Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic

pain titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term

opioid treatment was a viable and safe option for treating chronic pain.

            463.   In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

                   Given the magnitude of the problems related to opioid analgesics,
                   it can be tempting to resort to draconian solutions: clinicians may
                   simply stop prescribing opioids, or legislation intended to improve
                   pharmacovigilance may inadvertently curtail patient access to care.
                   As we work to reduce diversion and misuse of prescription
                   opioids, it’s critical to remember that the problem of unrelieved
                   pain remains as urgent as ever.175

            464.   The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and noncancer

origins.”176

            465.   In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a




174
    Fishman, supra note 166; see also Weber, supra note 167.
175
    Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences, 2d ed. 2012).
176
    Id.

                                                  -129-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 138 of 281. PageID #: 138



‘chemical coper’ and an addict.”177 The guide also continues to present symptoms of addiction

as symptoms of “pseudoaddiction.”

                          c.      The Marketing Defendants Disseminated Their
                                  Misrepresentations Through Continuing Medical Education
                                  Programs

            466.   Now that the Marketing Defendants had both a group of physician promoters and

had built a false body of “literature,” Defendants needed to make sure their false marketing

message was widely distributed.

            467.   One way the Marketing Defendants aggressively distributed their false message

was through thousands of Continuing Medical Education courses (“CMEs”).

            468.   A CME is a professional education program provided to doctors. Doctors are

required to attend a certain number and, often, type of CME programs each year as a condition of

their licensure. These programs are delivered in person, often in connection with professional

organizations’ conferences, and online, or through written publications. Doctors rely on CMEs

not only to satisfy licensing requirements, but also to get information on new developments in

medicine or to deepen their knowledge in specific areas of practice. Because CMEs typically are

taught by KOLs who are highly respected in their fields, and are thought to reflect these

physicians’ medical expertise, they can be especially influential with doctors.

            469.   The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.


177
   Scott M. Fishman, Listening to Pain: A Clinician’s Guide to Improving Pain Management
Through Better Communication 45 (Oxford University Press 2012).

                                                  -130-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 139 of 281. PageID #: 139



            470.   The Marketing Defendants sponsored CMEs that were delivered thousands of

times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

biased messages described in this Complaint. These CMEs, while often generically titled to

relate to the treatment of chronic pain, focus on opioids to the exclusion of alternative treatments,

inflate the benefits of opioids, and frequently omit or downplay their risks and adverse effects.

            471.   Cephalon sponsored numerous CME programs, which were made widely

available through organizations like Medscape, LLC (“Medscape”) and which disseminated false

and misleading information to physicians across the country.

            472.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a

non-time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmacotherapeutics to affect multiple points in the pain-signaling pathway.”178 The doctor lists

fentanyl as one of the most effective opioids available for treating breakthrough pain, describing

its use as an expected and normal part of the pain management process. Nowhere in the CME is

cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be

limited to cancer-related pain.

            473.   Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

noncancer-related has limited utility” and recommended Actiq and Fentora for patients with

178
   Daniel S. Bennett, Breakthrough Pain: Treatment Rationale with Opioids, Medscape (Sept.
16, 2003), http://www.medscape.org/viewarticle/461612.

                                               -131-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 140 of 281. PageID #: 140



chronic pain. The CME is still available online.

            474.   Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.

            475.   In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.

            476.   The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs creates; stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

could influence the availability and/or content” of the programs and urges that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.”179

            477.   Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

during the relevant time period and were misled by them.

            478.   By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants could expect instructors to deliver messages favorable to them,

as these organizations were dependent on the Marketing Defendants for other projects. The

sponsoring organizations honored this principle by hiring pro-opioid KOLs to give talks that

supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs had a

direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

179
  Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
2011), at 1.

                                                 -132-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 141 of 281. PageID #: 141



their absorption of specific messages, confirming the strategic marketing purpose in supporting

them.

                          d.     The Marketing Defendants Used “Branded” Advertising to
                                 Promote Their Products to Doctors and Consumers

            479.   The Marketing Defendants engaged in widespread advertising campaigns touting

the benefits of their branded drugs. The Marketing Defendants published print advertisements in

a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal

of the American Medical Association. The Marketing Defendants collectively spent more than

$14 million on the medical journal advertising of opioids in 2011, nearly triple what they spent

in 2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1

million by Endo.

            480.   The Marketing Defendants also targeted consumers in their advertising. They

knew that physicians are more likely to prescribe a drug if a patient specifically requests it.180

They also knew that this willingness to acquiesce to such patient requests holds true even for

opioids and for conditions for which they are not approved.181 Endo’s research, for example,

also found that such communications resulted in greater patient “brand loyalty,” with longer

durations of Opana ER therapy and fewer discontinuations. The Marketing Defendants thus

increasingly took their opioid sales campaigns directly to consumers, including through patient-

focused “education and support” materials in the form of pamphlets, videos, or other

publications that patients could view in their physician’s office.


180
    In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,
Effects of Patient Medication Requests on Physician Prescribing Behavior: Results of a
Factorial Experiment, 52(2) Med. Care 294-99 (April 2014).
181
    Id.

                                                 -133-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 142 of 281. PageID #: 142



                          e.     The Marketing Defendants Used “Unbranded” Advertising to
                                 Promote Opioid Use for Chronic Pain Without FDA Review

            481.   The Marketing Defendants also aggressively promoted opioids through

“unbranded advertising” to generally tout the benefits of opioids without specifically naming a

particular brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

without promoting a specific product and, therefore, without providing balanced disclosures

about the product’s limits and risks. In contrast, a pharmaceutical company’s “branded”

advertisement that identifies a specific medication and its indication (i.e., the condition which the

drug is approved to treat) must also include possible side effects and contraindications—what the

FDA Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is

also subject to FDA review for consistency with the drug’s FDA-approved label. Through

unbranded materials, the Marketing Defendants expanded the overall acceptance of and demand

for chronic opioid therapy without the restrictions imposed by regulations on branded

advertising.

            482.   Many of the Marketing Defendants utilized unbranded websites to promote opioid

use without promoting a specific branded drug, such as Purdue’s pain-management website,

www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”

including health care providers, urging more pain treatment. The website presented the advocates

as neutral and unbiased, but an investigation by the New York Attorney General later revealed

that Purdue paid the advocates hundreds of thousands of dollars.

                          f.     The Marketing Defendants Funded, Edited And
                                 Distributed Publications That Supported Their
                                 Misrepresentations

            483.   The Marketing Defendants created a body of false, misleading, and unsupported


                                                -134-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 143 of 281. PageID #: 143



medical and popular literature about opioids that (a) understated the risks and overstated the

benefits of long-term use; (b) appeared to be the result of independent, objective research; and

(c) was likely to shape the perceptions of prescribers, patients, and payors. This literature served

marketing goals, rather than scientific standards, and was intended to persuade doctors and

consumers that the benefits of long-term opioid use outweighed the risks.

            484.   To accomplish their goal, the Marketing Defendants—sometimes through third-

party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of

favorable articles in academic journals.

            485.   The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

area that would have specialized knowledge about the drugs and their effects on patients; rather,

they originated in the Marketing Defendants’ marketing departments.

            486.   The Marketing Defendants made sure that favorable articles were disseminated

and cited widely in the medical literature, even when the Marketing Defendants knew that the

articles distorted the significance or meaning of the underlying study, as with the Porter & Jick

letter. The Marketing Defendants also frequently relied on unpublished data or posters, neither

of which are subject to peer review, but were presented as valid scientific evidence.

            487.   The Marketing Defendants published or commissioned deceptive review articles,

letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

suppressing negative information that contradicted their claims or raised concerns about chronic

opioid therapy.

            488.   For example, in 2007 Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Noncancer Pain:



                                                 -135-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 144 of 281. PageID #: 144



Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”182

published in the nationally circulated journal Pain Medicine, to support its effort to expand the

use of its branded fentanyl products. The article’s authors (including Dr. Lynn Webster,

discussed above) stated that the “OTFC [fentanyl] has been shown to relieve BTP more rapidly

than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose of [the]

study was to provide a qualitative evaluation of the effect of BTP on the [quality of life] of

noncancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients

studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The

article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

                   In summary, BTP appears to be a clinically important condition in
                   patients with chronic noncancer pain and is associated with an
                   adverse impact on QoL. This qualitative study on the negative
                   impact of BTP and the potential benefits of BTP-specific therapy
                   suggests several domains that may be helpful in developing BTP-
                   specific, QoL assessment tools.183

                          g.     The Marketing Defendants Used Detailing to
                                 Directly Disseminate Their Misrepresentations to Prescribers

            489.   The Marketing Defendants’ sales representatives executed carefully crafted

marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

doctors with centrally orchestrated messages. The Marketing Defendants’ sales representatives

also distributed third-party marketing material to their target audience that was deceptive.

            490.   Each Marketing Defendant promoted opioids through sales representatives (also

called “detailers”) and, upon information and belief, small group speaker programs to reach out

to individual prescribers. By establishing close relationships with doctors, the Marketing


182
    Donald R. Taylor et al., Impact of Breakthrough Pain on Quality of Life in Patients With
Chronic, Noncancer Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal
Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).
183
    Id. at 287.

                                                 -136-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 145 of 281. PageID #: 145



Defendants were able to disseminate their misrepresentations in targeted, one-on-one settings

that allowed them to promote their opioids and to allay individual prescribers’ concerns about

prescribing opioids for chronic pain.

            491.   In accordance with common industry practice, the Marketing Defendants

purchase and closely analyze prescription sales data from IMS Health (now IQVIA), a healthcare

data collection, management and analytics corporation. This data allows them to track precisely

the rates of initial and renewal prescribing by individual doctors, which allows them to target and

tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

disseminated the misinformation and materials described above.

            492.   Marketing Defendants devoted and continue to devote massive resources to direct

sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen,

$13 million by Teva, and $10 million by Endo.




                                                -137-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 146 of 281. PageID #: 146



            493.   Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

with the launch of Fentora, of more than $27 million in 2007, as shown below:




                                                 -138-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 147 of 281. PageID #: 147



            494.   Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than

$38 million for the year in 2007) and more than $8 million coinciding with the launch of a

reformulated version in 2012 (and nearly $34 million for the year):




                                                 -139-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 148 of 281. PageID #: 148



            495.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:




                                                 -140-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 149 of 281. PageID #: 149



            496.   Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue

came under investigation by the Department of Justice, but then spiked to above $25 million in

2011 (for a total of $110 million that year), and continues to rise, as shown below:




            497.   For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

            498.   Thousands of prescribers attended Cephalon speaking programs.

                          h.      Marketing Defendants Used Speakers’ Bureaus
                                  and Programs to Spread Their Deceptive Messages.

            499.   In addition to making sales calls, Marketers’ detailers also identified doctors to

serve, for payment, on their speakers’ bureaus and to attend programs with speakers and meals

paid for by the Marketing Defendants. These speaker programs and associated speaker trainings

serve three purposes: they provide an incentive to doctors to prescribe, or increase their

prescriptions of, a particular drug; to qualify to be selected a forum in which to further market to


                                                   -141-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 150 of 281. PageID #: 150



the speaker himself or herself; and an opportunity to market to the speaker’s peers. The

Marketing Defendants grade their speakers, and future opportunities are based on speaking

performance, post-program sales, and product usage. Purdue, Janssen, Endo, Cephalon, and

Mallinckrodt each made thousands of payments to physicians nationwide, for activities including

participating on speakers’ bureaus, providing consulting services, and other services.

            500.   As detailed below, Insys paid prescribers for fake speakers’ programs in exchange

for prescribing its product, Subsys. Insys’s schemes resulted in countless speakers’ programs at

which the designated speaker did not speak, and, on many occasions, speaker programs at which

the only attendees at the events were the speaker and an Insys sales representative. It was a pay-

to-prescribe program.

            501.   Insys used speakers’ programs as a front to pay for prescriptions and paid to push

opioids onto patients who did not need them.

                   3.     The Marketing Defendants Targeted Vulnerable Populations

            502.   The Marketing Defendants specifically targeted their marketing at two vulnerable

populations—the elderly and veterans.

            503.   Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug effects and

interactions, such as respiratory depression which occurs more frequently in elderly patients.

            504.   The Marketing Defendants promoted the notion—without adequate scientific

foundation—that the elderly are particularly unlikely to become addicted to opioids. The AGS

2009 Guidelines, for example, which Purdue, Endo, and Janssen publicized, described the risk

of addiction as “exceedingly low in older patients with no current or past history of substance

abuse.” (emphasis added). As another example, an Endo-sponsored CME put on by NIPC,

Persistent Pain in the Older Adult, taught that prescribing opioids to older patients carried

                                                  -142-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 151 of 281. PageID #: 151



“possibly less potential for abuse than in younger patients.” Contrary to these assertions,

however, a 2010 study examining overdoses among long-term opioid users found that patients 65

or older were among those with the largest number of serious overdoses.

            505.   Similarly, Endo targeted marketing of Opana ER towards patients over 55 years

old. Such documents show Endo treated Medicare Part D patients among the most valuable

customer segments.184 However, in 2013, one pharmaceutical benefits management company

recommended against the use of Opana ER for elderly patients and unequivocally concluded:

“[f]or patients 65 and older these medications are not safe, so consult your doctor.”

            506.   According to a study published in the 2013 Journal of American Medicine,

veterans returning from Iraq and Afghanistan who were prescribed opioids have a higher

incidence of adverse clinical outcomes, such as overdoses and self-inflicted and accidental

injuries. A 2008 survey showed that prescription drug misuse among military personnel doubled

from 2002 to 2005, and then nearly tripled again over the next three years. Veterans are twice as

likely as non-veterans to die from an opioid overdose.

            507.   Yet the Marketing Defendants deliberately targeted veterans with deceptive

marketing. For example, a 2009 publication sponsored by Purdue, Endo, and Janssen, and

distributed by APF with grants from Janssen, and Endo, was written as a personal narrative of

one veteran but was in fact another vehicle for opioid promotion. Called Exit Wounds, the

publication describes opioids as “underused” and the “gold standard of pain medications” while

failing to disclose significant risks of opioid use, including the risks of fatal interactions with

benzodiazepines. According to a VA Office of Inspector General Report, 92.6% of veterans who

were prescribed opioid drugs were also prescribed benzodiazepines, despite the increased danger



184
      ENDO-CHI_LIT-00050369, at 5,7, and 11; ENDO-CHI_LIT-00076029, at 6.

                                                 -143-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 152 of 281. PageID #: 152



of respiratory depression from the two drugs together.

            508.   Opioid prescriptions have dramatically increased for veterans and the elderly.

Since 2007, prescriptions for the elderly have grown at twice the rate of prescriptions for adults

between the ages of 40 and 59. And in 2009, military doctors wrote 3.8 million prescriptions for

narcotic pain pills—four times as many as they did in 2001.

                   4.     Insys Employed Fraudulent, Illegal, and Misleading Marketing
                          Schemes to Promote Subsys

            509.   Insys’s opioid, Subsys, was approved by the FDA in 2012 for “management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl

(“TIRF”).

            510.   To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy (“REMS”) for Subsys and other TIRF products, such as

Cephalon’s Actiq and Fentora. The purpose of REMS was to educate “prescribers, pharmacists,

and patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and

to “ensure safe use and access to these drugs for patients who need them.”185 Prescribers must

enroll in the TIRF REMS before writing a prescription for Subsys.

            511.   Since its launch, Subsys has been an extremely expensive medication, and its

price continues to rise each year. Depending on a patient’s dosage and frequency of use, a

month’s supply of Subsys could cost in the thousands of dollars.
185
   Press Release, U.S. Food & Drug Admin., FDA Approves Shared System REMS for TIRF
Products (Dec. 29, 2011).

                                                  -144-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 153 of 281. PageID #: 153



            512.   Due to its high cost, in most instances prescribers must submit Subsys

prescriptions to insurance companies or health benefit payors for prior authorization to determine

whether they will pay for the drug prior to the patient attempting to fill the prescription.

According to the U.S. Senate Homeland Security and Governmental Affairs Committee Minority

Staff Report (“Staff Report”), the prior authorization process includes “confirmation that the

patient had an active cancer diagnosis, was being treated by an opioid (and, thus, was opioid

tolerant), and was being prescribed Subsys to treat breakthrough pain that the other opioid could

not eliminate. If any one of these factors was not present, the prior authorization would be

denied . . . .”186

            513.   These prior authorization requirements proved to be daunting. Subsys received

reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center

(“IRC”), to obtain approval for Subsys reimbursements. This unit employed a number of

fraudulent and misleading tactics to secure reimbursements, including falsifying medical

histories of patients, falsely claiming that patients had cancer, and providing misleading

information to insurers and payors regarding patients’ diagnoses and medical conditions.

            514.   Subsys has proved to be extremely profitable for Insys. Insys made

approximately $330 million in net revenue from Subsys last year. Between 2013 and 2016, the

value of Insys stock rose 296%.

            515.   Since its launch in 2012, Insys aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through

its sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe



186
      Fueling an Epidemic, supra note 126.

                                                  -145-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 154 of 281. PageID #: 154



and appropriate for uses such as neck and back pain, without disclosing the lack of approval or

evidence for such uses, and misrepresented the appropriateness of Subsys for treatment of those

conditions. It implemented a kickback scheme wherein it paid prescribers for fake speakers

programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes

had the effect of pushing Insys’s dangerous opioid onto patients who did not need it.

            516.   Insys incentivized its sales force to engage in illegal and fraudulent conduct.

Many of the Insys sales representatives were new to the pharmaceutical industry and their base

salaries were low compared to industry standard. The compensation structure was heavily

weighted toward commissions and rewarded reps more for selling higher (and more expensive)

doses of Subsys, a “highly unusual” practice because most companies consider dosing a patient-

specific decision that should be made by a doctor.187

            517.   The Insys “speakers program” was perhaps its most widespread and damaging

scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose

of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to get money

in the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that doctors who

increased the level of Subsys prescriptions, and at higher dosages (such as 400 or 800

micrograms instead of 200 micrograms), would receive the invitations to the program—and the

checks.”188 It was a pay-to-prescribe program.

            518.   Insys’s sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself.

187
     Id.
188
     Roddy Boyd, Insys Therapeutics and the New ‘Killing It’”, Southern Investigative Reporting
Foundation, The Investigator (April 24, 2015), http://sirf-online.org/2015/04/24/the-new-killing-
it/.

                                                   -146-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 155 of 281. PageID #: 155



            519.   In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received

illegal kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat

neck, back, and joint pain. In February of 2016, a former Insys sales manager pled guilty to

conspiracy to commit health care fraud, including engaging in a kickback scheme in order to

induce one of these doctors to prescribe Subsys. The plea agreement states that nearly all of the

Subsys prescriptions written by the doctor were off-label to non-cancer patients. In May of

2017, one of the doctors was sentenced to 20 years in prison.

            520.   In June of 2015, a nurse practitioner in Connecticut described as the state’s

highest Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from

Insys for prescribing Subsys. Most of her patients were prescribed the drug for chronic pain.

Insys paid the nurse as a speaker for more than 70 dinner programs at approximately $1,000 per

event; however, she did not give any presentations. In her guilty plea, the nurse admitted

receiving the speaker fees in exchange for writing prescriptions for Subsys.

            521.   In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,

misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain, and

other uses for which Subsys is neither safe nor effective, and using speaking fees as kickbacks to

incentivize doctors to prescribe Subsys.

            522.   In August of 2016, the State of Illinois sued Insys for similar deceptive and illegal

practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers of

opioid drugs instead of to oncologists whose patients experienced the breakthrough cancer pain



                                                   -147-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 156 of 281. PageID #: 156



for which the drug is indicated. The Illinois Complaint also details how Insys used its speaker

program to pay high volume prescribers to prescribe Subsys. The speaker events took place at

upscale restaurants in the Chicago area, and Illinois speakers received an “honorarium” ranging

from $700 to $5,100, and they were allowed to order as much food and alcohol as they wanted.

At most of the events, the “speaker” being paid by Insys did not speak, and, on many occasions,

the only attendees at the events were the speaker and an Insys sales representative.

            523.   In December of 2016, six Insys executives and managers were indicted and then,

in October 2017, Insys’s founder and owner was arrested and charged with multiple felonies in

connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud

insurance companies. A U.S. Department of Justice press release explained that, among other

things: “Insys executives improperly influenced health care providers to prescribe a powerful

opioid for patients who did not need it, and without complying with FDA requirements, thus

putting patients at risk and contributing to the current opioid crisis.”189 A Drug Enforcement

Administration (“DEA”) Special Agent in Charge further explained that: “Pharmaceutical

companies whose products include controlled medications that can lead to addiction and

overdose have a special obligation to operate in a trustworthy, transparent manner, because their

customers’ health and safety and, indeed, very lives depend on it.”190

                   5.     The Marketing Defendants’ Scheme Succeeded, Creating a Public
                          Health Epidemic

                          a.     Marketing Defendants Dramatically Expanded Opioid
                                 Prescribing and Use

            524.   The Marketing Defendants necessarily expected a return on the enormous

189
    Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office, Dist. of Mass., Founder and Owner
of Pharmaceutical Company Insys Arrested and Charged with Racketeering (Oct. 26, 2017),
https://www.justice.gov/usao-ma/pr/founder-and-owner-pharmaceutical-company-insys-arrested-
and-charged-racketeering.
190
    Id.

                                                -148-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 157 of 281. PageID #: 157



investment they made in their deceptive marketing scheme, and worked to measure and expand

their success. Their own documents show that they knew they were influencing prescribers and

increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

addiction and abuse.

            525.   Endo, for example directed the majority of its marketing budget to sales

representatives—with good results: 84% of its prescriptions were from the doctors they detailed.

Moreover, as of 2008, cancer and post-operative pain accounted for only 10% of Opana ER’s

uses; virtually all of Endo’s opioid sales—and profits—were from a market that did not exist ten

years earlier. Internal emails from Endo staff attributed increases in Opana ER sales to the

aggressiveness and persistence of sales representatives.

            526.   Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives

and targeting our marketing efforts to pain specialists.”191 Actiq became Cephalon’s second

best-selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million.192 Only 1% of

the 187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006

were prescribed by oncologists. One measure suggested that “more than 80 percent of patients

who use[d] the drug don’t have cancer.”193

            527.   Upon information and belief, each of the Marketing Defendants tracked the

191
    Cephalon, Inc., Annual Report (Form 10-K), at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
192
    John Carreyrou, Narcotic 'Lollipop' Becomes Big Seller Despite FDA Curbs, Wall St. J.,
https://www.wsj.com/articles/SB116252463810112292. (Last Updated Nov. 3, 2006, 12:01
AM).
193
    Id.

                                                  -149-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 158 of 281. PageID #: 158



impact of their marketing efforts to measure their impact in changing doctors’ perceptions and

prescribing of their drugs. They purchased prescribing and survey data that allowed them to

closely monitor these trends, and they did actively monitor them. For instance, they monitored

doctors’ prescribing before and after detailing visits, and at various levels of detailing intensity,

and before and after speaker programs. Defendants invested in their aggressive and deceptive

marketing for one reason: it worked. As described in this Complaint, both in specific instances

and more generally, Defendants’ marketing changed prescribers’ willingness to prescribe

opioids, led them to prescribe more of their opioids, and persuaded them to continue prescribing

opioids or to switch to supposedly “safer” opioids, such as ADF opioids.

            528.   This success would have come as no surprise. Drug company marketing

materially impacts doctors’ prescribing behavior.194 The effects of sales calls on prescribers’

behavior is well documented in the literature, including a 2017 study that found that physicians

ordered fewer promoted brand-name medications and prescribed more cost-effective generic

versions if they worked in hospitals that instituted rules about when and how pharmaceutical

sales representatives were allowed to detail prescribers. The changes in prescribing behavior

appeared strongest at hospitals that implemented the strictest detailing policies and included

enforcement measures. Another study examined four practices, including visits by sales

representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

194
   Puneet Manchanda & Pradeep K. Chintagunta, Responsiveness of Physician Prescription
Behavior to Salesforce Effort: An Individual Level Analysis, 15(2-3) Mktg. Letters 129-145
(2004) (detailing has a positive impact on prescriptions written); Ian Larkin, et al., Restrictions
on Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and
Antipsychotics in Children, 33(6) Health Affairs 1014-23 (2014) (finding academic medical
centers that restricted direct promotion by pharmaceutical sales representatives resulted in a 34%
decline in on-label use of promoted drugs); see also Art Van Zee, The Promotion and Marketing
of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221-27
(2009) (correlating an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2
million in 2002 to a doubling of Purdue’s sales force and trebling of annual sales calls).

                                                -150-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 159 of 281. PageID #: 159



found that sales representatives have the strongest effect on drug utilization. An additional study

found that doctor meetings with sales representatives are related to changes in both prescribing

practices and requests by physicians to add the drugs to hospitals’ formularies.

            529.   Marketing Defendants spent millions of dollars to market their drugs to

prescribers and patients and meticulously tracked their return on that investment. In one recent

survey published by the AMA, even though nine in ten general practitioners reported

prescription drug abuse to be a moderate to large problem in their communities, 88% of the

respondents said they were confident in their prescribing skills, and nearly half were comfortable

using opioids for chronic non-cancer pain.195 These results are directly due to the Marketing

Defendants’ fraudulent marketing campaign focused on several misrepresentations.

            530.   Thus, both independent studies and Marketing Defendants’ own tracking confirm

that Defendants’ marketing scheme dramatically increased their sales.

                          b.      Marketing Defendants’ deception in expanding their market
                                  created and fueled the opioid epidemic

            531.   Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”196 It has

been estimated that 60% of the opioids that are abused come, directly or indirectly, through

physicians’ prescriptions.

            532.   There is a parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and


195
    Catherine S. Hwang, et al., Prescription Drug Abuse: A National Survey of Primary Care
Physicians, 175 (2) JAMA Intern. Med. (Dec. 8, 2014).
196
    Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16(8)
Pharmacoepidemiology and Drug Safety 827-40 (2007).

                                                   -151-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 160 of 281. PageID #: 160



associated adverse outcomes. The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.”197

            533.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”198 Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”199

            E.     Defendants Throughout the Supply Chain Deliberately Disregarded Their
                   Duties to Maintain Effective Controls and to Identify, Report, and Take
                   Steps to Halt Suspicious Orders

            534.   The Marketing Defendants created a vastly and dangerously larger market for

opioids. All of the Defendants compounded this harm by facilitating the supply of far more

opioids that could have been justified to serve that market. The failure of the Defendants to

maintain effective controls, and to investigate, report, and take steps to halt orders that they knew

or should have known were suspicious breached both their statutory and common law duties.

            535.   For over a decade, as the Marketing Defendants increased the demand for opioids,

all the Defendants aggressively sought to bolster their revenue, increase profit, and grow their

share of the prescription painkiller market by unlawfully and surreptitiously increasing the

volume of opioids they sold. However, Defendants are not permitted to engage in a limitless

expansion of their sales through the unlawful sales of regulated painkillers. Rather, as described
197
    Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, New Eng. J.
Med. 1480-85 (2016), http://www.nejm.org/doi/full/10.1056/NEJMsr1601307.
198
    Rose A. Rudd, et al., Increases in Drug and Opioid-Involved Overdose Deaths—United
States, 2000–2014, 64 (50 & 51) Ctrs. for Disease Control and Prevention, Morbidity &
Mortality Wkly. Rep. 1323-1327 (2016),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm.
199
    Id.

                                                  -152-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 161 of 281. PageID #: 161



below, Defendants are subject to various duties to report the quantity of Schedule II controlled

substances in order to monitor such substances and prevent oversupply and diversion into the

illicit market.

            536.   Defendants are all required to register as either manufacturers or distributors

pursuant to 21 U.S.C. § 823 and 21 C.F.R. §§ 1301.11, 1301.74.

            537.   The Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a

commonplace, and often first-line, treatment. The Marketing Defendants’ deceptive marketing

caused prescribing not only of their opioids, but of opioids as a class, to skyrocket. According to

the CDC opioid prescriptions, as measured by number of prescriptions and morphine milligram

equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more

than 650,000 opioid prescriptions were dispensed in the U.S. While previously a small minority

of opioid sales, today between 80% and 90% of opioids (measured by weight) used are for

chronic pain. Approximately 20% of the population between the ages of 30 and 44, and nearly

30% of the population over 45, have used opioids. Opioids are the most common treatment for

chronic pain, and 20% of office visits now include the prescription of an opioid.

            538.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”200 Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related



200
   Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths—United
States, 2000–2014, 64(50 & 51) Ctrs. for Disease Control and Prevention, Morbidity & Mortality
Wkly. Rep. 1378-82 (2016), https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm.

                                                   -153-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 162 of 281. PageID #: 162



morbidity.”201

                   1.     All Defendants Have a Duty to Report Suspicious Orders and Not to
                          Ship Those Orders Unless Due Diligence Disproves Their Suspicions

            539.   Multiple sources impose duties on the Defendants to report suspicious orders and

further to not ship those orders unless due diligence disproves those suspicions.

            540.   First, under the common law, the Defendants had a duty to exercise reasonable

care in delivering dangerous narcotic substances. By flooding Georgia with more opioids than

could be used for legitimate medical purposes and by filling and failing to report orders that they

knew or should have realized were likely being diverted for illicit uses, Defendants breached that

duty and both created and failed to prevent a foreseeable risk of harm.

            541.   Second, each of the Defendants assumed a duty, when speaking publicly about

opioids and their efforts to combat diversion, to speak accurately and truthfully.

            542.   Third, each of the Defendants was required to register with the DEA to

manufacture and/or distribute Schedule II controlled substances. See 21 U.S.C. § 823(a)-(b), (e);

28 C.F.R. § 0.100. As registrants, Defendants were required to “maint[ain] . . . effective controls

against diversion” and to “design and operate a system to disclose . . . suspicious orders of

controlled substances.” 21 U.S.C. § 823(a)-(b); 21 C.F.R. § 1301.74. Defendants were further

required to take steps to halt suspicious orders. Defendants violated their obligations under

federal law.

            543.   Fourth, as described below, Defendants also had duties under applicable state

laws.

            544.   Recognizing a need for greater scrutiny over controlled substances due to their

potential for abuse and danger to public health and safety, the United States Congress enacted the


201
      Id.

                                                  -154-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 163 of 281. PageID #: 163



Controlled Substances Act in 1970. The CSA and its implementing regulations created a closed-

system of distribution for all controlled substances and listed chemicals. Congress specifically

designed the closed chain of distribution to prevent the diversion of legally produced controlled

substances into the illicit market. Congress was concerned with the diversion of drugs out of

legitimate channels of distribution and acted to halt the “widespread diversion of [controlled

substances] out of legitimate channels into the illegal market.” Moreover, the closed-system

was specifically designed to ensure that there are multiple ways of identifying and preventing

diversion through active participation by registrants within the drug delivery chain. All

registrants – which includes all manufacturers and distributors of controlled substances—must

adhere to the specific security, recordkeeping, monitoring, and reporting requirements that are

designed to identify or prevent diversion. When registrants at any level fail to fulfill their

obligations, the necessary checks and balances collapse. The result is the scourge of addiction

that has occurred.

            545.   The CSA requires manufacturers and distributors of Schedule II substances like

opioids to: (a) limit sales within a quota set by the DEA for the overall production of Schedule II

substances like opioids; (b) register to manufacture or distribute opioids; (c) maintain effective

controls against diversion of the controlled substances that they manufacture or distribute; and

(d) design and operate a system to identify suspicious orders of controlled substances, halt such

unlawful sales, and report them to the DEA.

            546.   Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade”

by controlling the “quantities of the basic ingredients needed for the manufacture of [controlled



                                                 -155-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 164 of 281. PageID #: 164



substances], and the requirement of order forms for all transfers of these drugs.” When

evaluating production quotas, the DEA was instructed to consider the following information:

                   a.     Information provided by the Department of Health and Human Services;

                   b.     Total net disposal of the basic class [of each drug] by all manufacturers;

                   c.     Trends in the national rate of disposal of the basic class [of drug];

                   d.     An applicant’s production cycle and current inventory position;

                   e.     Total actual or estimated inventories of the class [of drug] and of all
                          substances manufactured from the class and trends in inventory
                          accumulation; and

                   f.     Other factors such as: changes in the currently accepted medical use of
                          substances manufactured for a basic class; the economic and physical
                          availability of raw materials; yield and sustainability issues; potential
                          disruptions to production; and unforeseen emergencies.

            547.   It is unlawful to manufacture a controlled substance in Schedule II, like

prescription opioids, in excess of a quota assigned to that class of controlled substances by the

DEA.

            548.   To ensure that even drugs produced within quota are not diverted, Federal

regulations issued under the CSA mandate that all registrants, manufacturers and distributors

alike, “design and operate a system to disclose to the registrant suspicious orders of controlled

substances.” 21 C.F.R. § 1301.74(b). Registrants are not entitled to be passive (but profitable)

observers, but rather “shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” Id. Suspicious orders include orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency. Id. Other red flags may include, for example, “[o]rdering the same controlled

substance from multiple distributors.”

            549.   These criteria are disjunctive and are not all inclusive. For example, if an order



                                                  -156-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 165 of 281. PageID #: 165



deviates substantially from a normal pattern, the size of the order does not matter and the order

should be reported as suspicious. Likewise, a distributor or manufacturer need not wait for a

normal pattern to develop over time before determining whether a particular order is suspicious.

The size of an order alone, regardless of whether it deviates from a normal pattern, is enough to

trigger the responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of the particular customer but also

on the patterns of the entirety of the customer base and the patterns throughout the relevant

segment of the industry. For this reason, identification of suspicious orders serves also to identify

excessive volume of the controlled substance being shipped to a particular region.

            550.   In sum, Defendants have several responsibilities under state and federal law with

respect to control of the supply chain of opioids. First, they must set up a system to prevent

diversion, including excessive volume and other suspicious orders. That would include

reviewing their own data, relying on their observations of prescribers and pharmacies, and

following up on reports or concerns of potential diversion. All suspicious orders must be

reported to relevant enforcement authorities. Further, they must also stop shipment of any order

which is flagged as suspicious and only ship orders which were flagged as potentially suspicious

if, after conducting due diligence, they can determine that the order is not likely to be diverted

into illegal channels.

            551.   State and federal statutes and regulations reflect a standard of conduct and care

below which reasonably prudent manufacturers and distributors would not fall. Together, these

laws and industry guidelines make clear that Distributor and Marketing Defendants alike possess

and are expected to possess specialized and sophisticated knowledge, skill, information, and

understanding of both the market for scheduled prescription narcotics and of the risks and



                                                  -157-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 166 of 281. PageID #: 166



dangers of the diversion of prescription narcotics when the supply chain is not properly

controlled.

            552.   Further, these laws and industry guidelines make clear that the Distributor

Defendants and Marketing Defendants alike have a duty and responsibility to exercise their

specialized and sophisticated knowledge, information, skill, and understanding to prevent the

oversupply of prescription opioids and minimize the risk of their diversion into an illicit market.

            553.   The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their

customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support. See Fed. Trade Comm’n v.

Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for

preliminary injunction and holding that the potential benefits to customers did not outweigh the

potential anti-competitive effect of a proposed merger between Cardinal Health, Inc. and Bergen

Brunswig Corp.). As a result of their acquisition of a diverse assortment of related businesses

within the pharmaceutical industry, as well as the assortment of additional services they offer,

Distributor Defendants have a unique insight into the ordering patterns and activities of their

dispensing customers.



                                                  -158-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 167 of 281. PageID #: 167



            554.   Marketing Defendants also have specialized and detailed knowledge of the

potential suspicious prescribing and dispensing of opioids through their regular visits to doctors’

offices and pharmacies, and from their purchase of data from commercial sources, such as IMS

Health (now IQVIA). Their extensive boots-on-the-ground presence through their sales forces

allows Marketing Defendants to observe the signs of suspicious prescribing and dispensing

discussed elsewhere in the Complaint—lines of seemingly healthy patients, out-of-state license

plates, and cash transactions, to name only a few. In addition, Marketing Defendants regularly

mined data, including, upon information and belief, chargeback data, that allowed them to

monitor the volume and type of prescribing of doctors, including sudden increases in prescribing

and unusually high dose prescribing, that would have alerted them, independent of their sales

representatives, to suspicious prescribing. These information points gave Marketing Defendants

insight into prescribing and dispensing conduct that enabled them to play a valuable role in the

preventing diversion and fulfilling their obligations under the CSA.

            555.   Defendants have a duty, and are expected, to be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

            556.   Defendants breached these duties by failing to: (a) control the supply chain;

(b) prevent diversion; (c) report suspicious orders; and (d) halt shipments of opioids in quantities

they knew or should have known could not be justified and were indicative of serious overuse of

opioids.

                   2.     Defendants Were Aware of and Have Acknowledged Their
                          Obligations to Prevent Diversion and to Report and Take Steps to
                          Halt Suspicious Orders

            557.   The reason for the reporting rules is to create a “closed” system intended to

control the supply and reduce the diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

                                                  -159-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 168 of 281. PageID #: 168



approach to narcotic and dangerous drug control. Both because distributors handle such large

volumes of controlled substances, and because they are uniquely positioned, based on their

knowledge of their customers and orders, as the first line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market,

distributors’ obligation to maintain effective controls to prevent diversion of controlled

substances is critical. Should a distributor deviate from these checks and balances, the closed

system of distribution, designed to prevent diversion, collapses.

            558.   Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.

            559.   Recently, Mallinckrodt, a prescription opioid manufacturer, admitted in a

settlement with DEA that “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to

maintain effective controls against diversion, including a requirement that it review and monitor

these sales and report suspicious orders to DEA.” Mallinckrodt further stated that it “recognizes

the importance of the prevention of diversion of the controlled substances they manufacture” and

agreed that it would “design and operate a system that meets the requirements of 21 CFR

1301.74(b) . . . [such that it would] utilize all available transaction information to identify

suspicious orders of any Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA

of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”

            560.   Trade organizations to which Defendants belong have acknowledged that

wholesale distributors have been responsible for reporting suspicious orders for more than 40

years. The Healthcare Distribution Management Association (“HDMA”), now known as the



                                                 -160-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 169 of 281. PageID #: 169



Healthcare Distribution Alliance (“HDA”), a trade association of pharmaceutical distributors to

which Distributor Defendants belong, has long taken the position that distributors have

responsibilities to “prevent diversion of controlled prescription drugs” not only because they

have statutory and regulatory obligations do so, but “as responsible members of society.”

Guidelines established by the HDA also explain that distributors, “[a]t the center of a

sophisticated supply chain . . . are uniquely situated to perform due diligence in order to help

support the security of the controlled substances they deliver to their customers.”

            561.   The DEA also repeatedly reminded the Defendants of their obligations to report

and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

customers, the DEA began a major push to remind distributors of their obligations to prevent

these kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA

has hosted at least five conferences that provided registrants with updated information about

diversion trends and regulatory changes. Each of the Distributor Defendants attended at least

one of these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and

due diligence responsibilities since 2006. During these briefings, the DEA pointed out the red

flags wholesale distributors should look for to identify potential diversion.

            562.   The DEA also advised in a September 27, 2006 letter to every commercial entity

registered to distribute controlled substances that they are “one of the key components of the

distribution chain. If the closed system is to function properly . . . distributors must be vigilant in

deciding whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes. This responsibility is critical, as . . . the illegal distribution of controlled

substances has a substantial and detrimental effect on the health and general welfare of the



                                                 -161-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 170 of 281. PageID #: 170



American people.” The DEA’s September 27, 2006 letter also expressly reminded them that

registrants, in addition to reporting suspicious orders, have a “statutory responsibility to exercise

due diligence to avoid filling suspicious orders that might be diverted into other than legitimate

medical, scientific, and industrial channels.” The same letter reminds distributors of the

importance of their obligation to “be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes,” and warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”

            563.   The DEA sent another letter to Defendants on December 27, 2007, reminding

them that, as registered manufacturers and distributors of controlled substances, they share, and

must each abide by, statutory and regulatory duties to “maintain effective controls against

diversion” and “design and operate a system to disclose to the registrant suspicious orders of

controlled substances.” The DEA’s December 27, 2007 letter reiterated the obligation to detect,

report, and not fill suspicious orders and provided detailed guidance on what constitutes a

suspicious order and how to report (e.g., by specifically identifying an order as suspicious, not

merely transmitting data to the DEA). Finally, the letter references the Revocation of

Registration issued in Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007),

which discusses the obligation to report suspicious orders and “some criteria to use when

determining whether an order is suspicious.”

                   3.     Defendants Worked Together to Inflate the Quotas of Opioids They
                          Could Distribute

            564.   Finding it impossible to legally achieve their ever-increasing sales ambitions,

Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

increasing the quotas that governed the manufacture and distribution of their prescription

opioids.


                                                  -162-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 171 of 281. PageID #: 171



            565.   Wholesale distributors such as the Distributor Defendants had close financial

relationships with both Marketing Defendants and customers, for whom they provide a broad

range of value added services that render them uniquely positioned to obtain information and

control against diversion. These services often otherwise would not be provided by

manufacturers to their dispensing customers and would be difficult and costly for the dispenser

to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow

customers to electronically order and confirm their purchases, as well as to confirm the

availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12

F. Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also

able “to combine the purchase volumes of customers and negotiate the cost of goods with

manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

software to assist their dispensing customers.

            566.   Distributor Defendants had financial incentives from the Marketing Defendants to

distribute higher volumes, and thus to refrain from reporting or declining to fill suspicious

orders. Wholesale drug distributors acquire pharmaceuticals, including opioids, from

manufacturers at an established wholesale acquisition cost. Discounts and rebates from this cost

may be offered by manufacturers based on market share and volume. As a result, higher

volumes may decrease the cost per pill to distributors. Decreased cost per pill in turn, allows

wholesale distributors to offer more competitive prices, or alternatively, pocket the difference as

additional profit. Either way, the increased sales volumes result in increased profits.

            567.   The Marketing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the



                                                 -163-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 172 of 281. PageID #: 172



practice as industry-wide, and the HDA includes a “Contracts and Chargebacks Working

Group,” suggesting a standard practice. Further, in a recent settlement with the DEA,

Mallinckrodt, a prescription opioid manufacturer, acknowledged that “[a]s part of their business

model Mallinckrodt collects transaction information, referred to as chargeback data, from their

direct customers (distributors).” The transaction information contains data relating to the direct

customer sales of controlled substances to ‘downstream’ registrants,” meaning pharmacies or

other dispensaries, such as hospitals. Marketing Defendants buy data from pharmacies as well.

This exchange of information, upon information, and belief, would have opened channels

providing for the exchange of information revealing suspicious orders as well.

            568.   The contractual relationships among the Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities

for the manufacture and distribution of their opioids. The manufacturers negotiated agreements

whereby the Marketing Defendants installed security vaults for the Distributor Defendants in

exchange for agreements to maintain minimum sales performance thresholds. These agreements

were used by the Defendants as a tool to violate their reporting and diversion duties in order to

reach the required sales requirements.

            569.   In addition, Defendants worked together to achieve their common purpose

through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

            570.   The PCF has been described as a coalition of drug makers, trade groups and

dozens of non-profit organizations supported by industry funding, including the Front Groups

described in this Complaint. The PCF recently became a national news story when it was

discovered that lobbyists for members of the PCF quietly shaped federal and state policies

regarding the use of prescription opioids for more than a decade.



                                                 -164-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 173 of 281. PageID #: 173



            571.   The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national

response to the ongoing wave of prescription opioid abuse.”202 Specifically, PCF members spent

over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,

including opioid-related measures.203

            572.   The Defendants who stood to profit from expanded prescription opioid use are

members of and/or participants in the PCF.204 In 2012, membership and participating

organizations included Endo, Purdue, Actavis, and Cephalon. Each of the Marketing Defendants

worked together through the PCF. But, the Marketing Defendants were not alone. The

Distributor Defendants actively participated, and continue to participate in the PCF, at a

minimum, through their trade organization, the HDA.205 The Distributor Defendants participated

directly in the PCF as well.

            573.   Additionally, the HDA led to the formation of interpersonal relationships and an

organization among the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Marketing Defendants

including Actavis, Endo, Purdue, Mallinckrodt, and Cephalon were members of the HDA.

202
    Matthew Perrone & Ben Wieder , Pro-Painkiller Echo Chamber Shaped Policy Amid Drug
Epidemic, The Ctr. for Pub. Integrity, https://www.publicintegrity.org/2016/09/19/20201/pro-
painkiller-echo-chamber-shaped-policy-amid-drug-epidemic. (Last Updated Dec. 15, 2016, 9:09
AM) (emphasis added).
203
    Id.
204
    PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
Schedule-amp.pdf.
205
    Id.; The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President,
Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation,
and the President, U.S. Pharmaceutical for McKesson Corporation. Executive Committee,
Healthcare Distribution Alliance https://www.healthcaredistribution.org/about/executive-
committee (last accessed Apr. 25, 2018).

                                                 -165-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 174 of 281. PageID #: 174



Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

membership and participation of the Marketing Defendants by advocating for the many benefits

of members, including “strengthen[ing] . . . alliances.”206

            574.   Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading

partners,” and “make connections.”207 Clearly, the HDA and the Defendants believed that

membership in the HDA was an opportunity to create interpersonal and ongoing organizational

relationships and “alliances” between the Marketing and Distributor Defendants.

            575.   The application for manufacturer membership in the HDA further indicates the

level of connection among the Defendants and the level of insight that they had into each other’s

businesses.208 For example, the manufacturer membership application must be signed by a

“senior company executive,” and it requests that the manufacturer applicant identify a key

contact and any additional contacts from within its company.

            576.   The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale



206
    Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
benefits.ashx?la=en. (last accessed Apr. 25, 2018).
207
    Id.
208
    Manufacturer Membership Application, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
application.ashx?la=en.

                                                 -166-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 175 of 281. PageID #: 175



distributors, including the Distributor Defendants AmerisourceBergen, Cardinal Health, and

McKesson and their subsidiaries.

            577.   The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the

enterprise.

            578.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.”209 The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.”210 The HDA and its conferences were significant opportunities

for the Marketing and Distributor Defendants to interact at a high-level of leadership. It is clear

that the Marketing Defendants embraced this opportunity by attending and sponsoring these

events.211

            579.   After becoming members of HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including:

                   a.     Industry Relations Council: “This council, composed of distributor and
                          manufacturer members, provides leadership on pharmaceutical

209
    Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, https://web.archive.org/web/20150424054305/https://www.healthcaredistr
ibution.org/events/2015-business-and-leadership-conference/blc-for-manufacturers.
210
    Id.
211
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://web.archive.org/web/20160119143358/https://www.healthcaredistribution.org/events/201
5-distribution-management-conference.

                                                 -167-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 176 of 281. PageID #: 176



                          distribution and supply chain issues.”

                   b.     Business Technology Committee: “This committee provides guidance to
                          HDA and its members through the development of collaborative e-
                          commerce business solutions. The committee’s major areas of focus
                          within pharmaceutical distribution include information systems,
                          operational integration and the impact of e-commerce.” Participation in
                          this committee includes distributor and manufacturer members.

                   c.     Logistics Operation Committee: “This committee initiates projects
                          designed to help members enhance the productivity, efficiency and
                          customer satisfaction within the healthcare supply chain. Its major areas
                          of focus include process automation, information systems, operational
                          integration, resource management and quality improvement.” Participation
                          in this committee includes distributor and manufacturer members.

                   d.     Manufacturer Government Affairs Advisory Committee: “This committee
                          provides a forum for briefing HDA’s manufacturer members on federal
                          and state legislative and regulatory activity affecting the pharmaceutical
                          distribution channel. Topics discussed include such issues as prescription
                          drug traceability, distributor licensing, FDA and DEA regulation of
                          distribution, importation and Medicaid/Medicare reimbursement.”
                          Participation in this committee includes manufacturer members.

                   e.     Contracts and Chargebacks Working Group: “This working group
                          explores how the contract administration process can be streamlined
                          through process improvements or technical efficiencies. It also creates
                          and exchanges industry knowledge of interest to contract and chargeback
                          professionals.” Participation in this group includes manufacturer and
                          distributor members.

            580.   The Distributor Defendants and Marketing Defendants also participated, through

the HDA, in Webinars and other meetings designed to exchange detailed information regarding

their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

invoices.212 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and

effectively exchange business transactions between distributors and manufacturers . . . .” The

Marketing Defendants used this information to gather high-level data regarding overall


212
   Webinar Leveraging EDI: Order-to-Cash Transactions CD Box Set, Healthcare Distribution
Alliance (Apr. 27, 2011), (, https://www.healthcaredistribution.org/resources/webinar-
leveraging-edi.

                                                 -168-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 177 of 281. PageID #: 177



distribution and direct the Distributor Defendants on how to most effectively sell prescription

opioids.

            581.   Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

            582.   The HDA and the PCF are but two examples of the overlapping relationships, and

concerted joint efforts to accomplish common goals and demonstrates that the leaders of each of

the Defendants were in communication and cooperation.

            583.   Publications and guidelines issued by the HDA nevertheless confirm that the

Defendants utilized their membership in the HDA to form agreements. Specifically, in the fall of

2008, the HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the

development of this publication” beginning in late 2007.

            584.   This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, is “difficult to find the right balance between

proactive anti-diversion efforts while not inadvertently limiting access to appropriately



                                                 -169-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 178 of 281. PageID #: 178



prescribed and dispensed medications.” Here, it is apparent that all of the Defendants found the

same balance – an overwhelming pattern and practice of failing to identify, report or halt

suspicious orders, and failure to prevent diversion.

            585.   The Defendants’ scheme had a decision-making structure driven by the Marketing

Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked

together to control the state and federal government’s response to the manufacture and

distribution of prescription opioids by increasing production quotas through a systematic refusal

to maintain effective controls against diversion, and identify suspicious orders and report them to

the DEA.

            586.   The Defendants worked together to control the flow of information and influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

            587.   The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas and Procurement Quotas allowed by the DEA remained artificially

high and ensured that suspicious orders were not reported to the DEA in order to ensure that the

DEA had no basis for refusing to increase or decrease production quotas due to diversion.

            588.   The Defendants also had reciprocal obligations under the CSA to report

suspicious orders of other parties if they became aware of them. Defendants were thus

collectively responsible for each other’s compliance with their reporting obligations.

            589.   Defendants thus knew that their own conduct could be reported by other

distributors or manufacturers and that their failure to report suspicious orders they filled could be

brought to the DEA’s attention. As a result, Defendants had an incentive to communicate with



                                                 -170-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 179 of 281. PageID #: 179



each other about the reporting of suspicious orders to ensure consistency in their dealings with

DEA.

            590.   The desired consistency was achieved. As described below, none of the

Defendants reported suspicious orders and the flow of opioids continued unimpeded.

                   4.     Defendants Kept Careful Track of Prescribing Data and Knew About
                          Suspicious Orders and Prescribers

            591.   The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential ARCOS database. The data

necessary to identify with specificity the transactions that were suspicious is in possession of the

Distributor and Marketing Defendants but has not been disclosed to the public.

            592.   Publicly available information confirms that Distributor and Marketing

Defendants funneled far more opioids into communities across the United States than could have

been expected to serve legitimate medical use, and ignored other red flags of suspicious orders.

This information, along with the information known only to Distributor and Marketing

Defendants, would have alerted them to potentially suspicious orders of opioids.

            593.   This information includes the following facts:

                   a.     distributors and manufacturers have access to detailed transaction-level
                          data on the sale and distribution of opioids, which can be broken down by
                          zip code, prescriber, and pharmacy and includes the volume of opioids,
                          dose, and the distribution of other controlled and non-controlled
                          substances;

                   b.     manufacturers make use of that data to target their marketing and, for that
                          purpose, regularly monitor the activity of doctors and pharmacies;

                   c.     manufacturers and distributors regularly visit pharmacies and doctors to
                          promote and provide their products and services, which allows them to
                          observe red flags of diversion, as described in paragraph 187;

                   d.     Distributor Defendants together account for approximately 90% of all
                          revenues from prescription drug distribution in the United States, and each
                          plays such a large part in the distribution of opioids that its own volume

                                                  -171-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 180 of 281. PageID #: 180



                          provides a ready vehicle for measuring the overall flow of opioids into a
                          pharmacy or geographic area; and

                   e.     Marketing Defendants purchased chargeback data (in return for discounts
                          to Distributor Defendants) that allowed them to monitor the combined
                          flow of opioids into a pharmacy or geographic area.

            594.   The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

            595.   At all relevant times, the Defendants were in possession of national, regional,

state, and local prescriber- and patient-level data that allowed them to track prescribing patterns

over time. They obtained this information from data companies, including but not limited to:

IMS Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics,

NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,

Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in

interest (the “Data Vendors”).

            596.   The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

intended to help the Defendants identify suspicious orders or customers who were likely to divert

prescription opioids.213 The “know your customer” questionnaires informed the Defendants of

the number of pills that the pharmacies sold, how many non-controlled substances were sold


213
    Suggested Questions a Distributor Should Ask Prior to Shipping Controlled Substances, Drug
Enf’t Admin. Diversion Control Div.,
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
Widup, Jr., & Kathleen H. Dooley, Esq., Pharmaceutical Production
Diversion: Beyond the PDMA, Purdue Pharma and McGuireWoods LLC (Oct. 2010),
 https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.

                                                  -172-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 181 of 281. PageID #: 181



compared to controlled substances, whether the pharmacy buys from other distributors, the types

of medical providers in the area, including pain clinics, general practitioners, hospice facilities,

cancer treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.

            597.   Defendants purchased nationwide, regional, state, and local prescriber- and

patient-level data from the Data Vendors that allowed them to track prescribing trends, identify

suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

Vendors’ information purchased by the Defendants allowed them to view, analyze, compute, and

track their competitors’ sales, and to compare and analyze market share information.214

            598.   IMS Health, for example, provided Defendants with reports detailing prescriber

behavior and the number of prescriptions written between competing products.215

            599.   Similarly, Wolters Kluwer, an entity that eventually owned data mining

companies that were created by McKesson (Source) and Cardinal Health (ArcLight), provided

the Defendants with charts analyzing the weekly prescribing patterns of multiple physicians,

organized by territory, regarding competing drugs, and analyzed the market share of those

drugs.216

            600.   This information allowed the Defendants to track and identify instances of

overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’



214
    A Verispan representative testified that the Distributor Defendants use the prescribing
information to “drive market share.” Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 661712,
*9-10 (Feb. 22, 2011).
215
    Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How We Turned a Mountain
of Data into a Few Information-Rich Molehills, (accessed on February 15, 2018),
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf,
Figure 2 at p.3.
216
    Joint Appendix in Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 705207, *467-471 (Feb.
22, 2011).

                                                 -173-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 182 of 281. PageID #: 182



information could be used to track, identify, report and halt suspicious orders of controlled

substances.217

            601.   Defendants were, therefore, collectively aware of the suspicious orders that

flowed daily from their manufacturing and distribution facilities.

            602.   Defendants refused to identify, investigate and report suspicious orders to the

DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. As described in detail below, Defendants refused to identify suspicious orders and

diverted drugs despite the DEA issuing final decisions against distributors in 178 registrant

actions between 2008 and 2012218 and 117 recommended decisions in registrant actions from

The Office of Administrative Law Judges. These numbers include seventy-six (76) actions

involving orders to show cause and forty-one (41) actions involving immediate suspension

orders, all for failure to report suspicious orders.219

            603.   Sales representatives were also aware that the prescription opioids they were

promoting were being diverted, often with lethal consequences. As a sales representative wrote

on a public forum:

                   Actions have consequences—so some patient gets Rx’d the 80mg
                   OxyContin when they probably could have done okay on the 20mg
                   (but their doctor got “sold” on the 80mg) and their teen
                   son/daughter/child’s teen friend finds the pill bottle and takes out a
                   few 80’s... next they’re at a pill party with other teens and some
                   kid picks out a green pill from the bowl... they go to sleep and

217
    In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vendor, that “a firm
that sells narcotic analgesics was able to use prescriber-identifiable information to identify
physicians that seemed to be prescribing an inordinately high number of prescriptions for their
product.” Joint Appendix in Sorrell v. IMS Health, No. 10-779, 2011 WL 687134, at *204 (Feb.
22, 2011).
218
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
219
    Id.

                                                   -174-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 183 of 281. PageID #: 183



                   don’t wake up (because they don’t understand respiratory
                   depression) Stupid decision for a teen to make...yes... but do they
                   really deserve to die?

            604.   Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the

other way even when their in-person visits to such clinics should have raised numerous red flags.

In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.

People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s

diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the

doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

OxyContin sales at the clinic. He reportedly told another local physician that this clinic

accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s

top-ranked sales representative.220 In response to news stories about this clinic, Purdue issued a

statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,

such activity would continue regardless of whether we contacted the doctor or not.”221

            605.   In another example, a Purdue sales manager informed her supervisors in 2009

about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

with her sales representative, “it was packed with a line out the door, with people who looked

like gang members,” and that she felt “very certain that this an organized drug ring[.]”222 She

wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her

supervisor at Purdue responded that while they were “considering all angles,” it was “really up to



220
    Meier, supra note 18, at 298-300.
221
    Id.
222
    Harriet Ryan et al., More Than 1 million OxyContin Pills Ended up in the Hands of Criminals
and Addicts. What the Drugmaker Knew, Los Angeles Times (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                  -175-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 184 of 281. PageID #: 184



[the wholesaler] to make the report.”223 This pill mill was the source of 1.1 million pills

trafficked to Everett, Washington, a city of around 100,000 people. Purdue waited until after the

clinic was shut down in 2010 to inform the authorities.

            606.   A Kadian prescriber guide discusses abuse potential of Kadian. It is full of

disclaimers that Actavis has not done any studies on the topic and that the guide is “only

intended to assist you in forming your own conclusion.” However, the guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and 2)

“KADIAN may be less likely to be abused by health care providers and illicit users” because of

“Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.”224 The guide is copyrighted by Actavis in

2007, before Actavis officially purchased Kadian from Alpharma.225

            607.   Defendant’ obligation to report suspicious prescribing ran head on into their

marketing strategy. Defendants did identify doctors who were their most prolific prescribers, not

to report them, but to market to them. It would make little sense to focus on marketing to

doctors who may be engaged in improper prescribing only to report them to law enforcement,

nor to report those doctors who drove Defendants’ sales.

            608.   Defendants purchased data from IMS Health (now IQVIA) or other proprietary

sources to identify doctors to target for marketing and to monitor their own and competitors’

sales. Marketing visits were focused on increasing, sustaining, or converting the prescriptions of



223
    Id.
224
    ACTAVIS0947868-72, at 68-69.
225
    Id., at 72.

                                                  -176-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 185 of 281. PageID #: 185



the biggest prescribers, particularly through aggressive, high frequency detailing visits.

            609.   For example, at a national sales meeting presentation in 2011, Actavis pressed its

sales representatives to focus on its high prescribers: “To meet and exceed our quota, we must

continue to get Kadian scripts from our loyalists. MCOs will continue to manage the pain

products more closely. We MUST have new patient starts or we will fall back into ‘the big

leak’. We need to fill the bucket faster than it leaks.” “The selling message should reflect the

opportunity and prescribing preferences of each account. High Kadian Writers / Protect and

Grow/ Grow = New Patient Starts and Conversions.”226 In an example of how new patients + a

high volume physician can impact performance: “102% of quota was achieved by just one high

volume physician initiating Kadian on 2-3 new patients per week.”227

            610.   The same is true for other Defendants.

            611.   This focus on marketing to the highest prescribers demonstrates that

manufacturers were keenly aware of the doctors who were writing large quantities of opioids.

But instead of investigating or reporting those doctors, Defendants were singularly focused on

maintaining, capturing, or increasing their sales.

            612.   Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in

2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is

painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon

226
       ACTAVIS0969604-27, at 616.
227
      Id., at 625.

                                                  -177-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 186 of 281. PageID #: 186



this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.

He fooled the DEA. He fooled local law enforcement. He fooled us.”228

            613.   But given the closeness with which Defendants monitored prescribing patterns

through IMS Health data, it is highly improbable that they were “fooled.” In fact, a local

pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic and alerted

authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed, a Purdue

executive referred to Purdue’s tracking system and database as a “gold mine” and acknowledged

that Purdue could identify highly suspicious volumes of prescriptions.

            614.   As discussed below, Endo knew that Opana ER was being widely abused. Yet,

the New York Attorney General revealed, based on information obtained in an investigation into

Endo, that Endo sales representatives were not aware that they had a duty to report suspicious

activity and were not trained on the company’s policies or duties to report suspicious activity,

and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently

arrested for illegal prescribing.

            615.   Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

egregious examples eventually made the nightly news.

                   5.     Defendants Failed to Report Suspicious Orders or Otherwise Act to
                          Prevent Diversion

            616.   As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids following into communities across America.


228
      Meier, supra note 18, at 179.

                                                  -178-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 187 of 281. PageID #: 187



Despite the notice described above, and in disregard of their duties, Defendants continued to

pump massive quantities of opioids despite their obligations to control the supply, prevent

diversion, report and take steps to halt suspicious orders.

            617.   Governmental agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

            618.   For example, on January 5, 2017, McKesson entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty

for, inter alia, failure to identify and report suspicious orders at its facilities in Aurora, CO;

Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland FL; Landover, MD; La Vista, NE; Livonia, MI;

Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH; and West Sacramento, CA.

McKesson admitted that, at various times during the period from January 1, 2009 through the

effective date of the Agreement (January 17, 2017) it “did not identify or report to [the] DEA

certain orders placed by certain pharmacies which should have been detected by McKesson as

suspicious based on the guidance contained in the DEA Letters.”

            619.   McKesson further admitted that, during this time period, it “failed to maintain

effective controls against diversion of particular controlled substances into other than legitimate

medical, scientific and industrial channels by sales to certain of its customers in violation of the

CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300 et seq., at the McKesson

Distribution Centers” including the McKesson Distribution Center located in Washington Court

House, Ohio. Due to these violations, McKesson agreed to a partial suspension of its authority

to distribute controlled substances from certain of its facilities some of which (including the one

in Washington Courthouse, Ohio), investigators found “were supplying pharmacies that sold to



                                                  -179-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 188 of 281. PageID #: 188



criminal drug rings.”

            620.   Similarly, in 2017, the Department of Justice fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and

implement an effective system to detect and report ‘suspicious orders’ for controlled

substances—orders that are unusual in their frequency, size, or other patterns . . . [and]

Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

these suspicious orders.”

            621.   On December 23, 2016, Cardinal Health agreed to pay the United States $44

million to resolve allegations that it violated the Controlled Substances Act in Maryland, Florida

and New York by failing to report suspicious orders of controlled substances, including

oxycodone, to the DEA. In the settlement agreement, Cardinal Health admitted, accepted, and

acknowledged that it had violated the CSA between January 1, 2009 and May 14, 2012 by failing

to:

                   a.     “timely identify suspicious orders of controlled substances and inform the
                          DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;

                   b.     “maintain effective controls against diversion of particular controlled
                          substances into other than legitimate medical, scientific, and industrial
                          channels, as required by 21 C.F.R. §1301.74, including the failure to make
                          records and reports required by the CSA or DEA’s regulations for which a
                          penalty may be imposed under 21 U.S.C. §842(a)(5)”; and

                   c.     “execute, fill, cancel, correct, file with the DEA, and otherwise handle
                          DEA ‘Form 222’ order forms and their electronic equivalent for Schedule
                          II controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part
                          1305.”

            622.   In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal Health,

as well as several smaller wholesalers, for numerous causes of action, including violations of the

                                                 -180-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 189 of 281. PageID #: 189



CSA, consumer credit and protection, and antitrust laws and the creation of a public nuisance.

Unsealed court records from that case demonstrate that AmerisourceBergen, along with

McKesson and Cardinal Health, together shipped 423 million pain pills to West Virginia

between 2007 and 2012. AmerisourceBergen itself shipped 80.3 million hydrocodone pills and

38.4 million oxycodone pills during that time period. These quantities alone are sufficient to

show that the Defendants failed to control the supply chain or to report and take steps to halt

suspicious orders. In 2016, AmerisourceBergen agreed to settle the West Virginia lawsuit for

$16 million to the state; Cardinal Health settled for $20 million.

            623.   Thus, it is the various governmental agencies who have alleged or found—and the

Defendants themselves who have admitted—that the Defendants, acting in disregard of their

duties, pumped massive quantities of opioids into communities around the country despite their

obligations to control the supply, prevent diversions, and report and take steps to halt suspicious

orders.

                   6.     Defendants Delayed a Response to the Opioid Crisis by Pretending to
                          Cooperate with Law Enforcement

            624.   When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action—or may not know to take action at all.

            625.   After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens. As part of McKesson’s 2008 Settlement with the

DEA, McKesson claimed to have “taken steps to prevent such conduct from occurring in the


                                                  -181-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 190 of 281. PageID #: 190



future,” including specific measures delineated in a “Compliance Addendum” to the Settlement.

Yet, in 2017, McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again

failing to report suspicious orders of certain drugs, including opioids. Even though McKesson

had been sanctioned in 2008 for failure to comply with its legal obligations regarding controlling

diversion and reporting suspicious orders, and even though McKesson had specifically agreed in

2008 that it would no longer violate those obligations, McKesson continued to violate the laws in

contrast to its written agreement not to do so.

            626.   More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent

diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We

challenge ourselves to best utilize our assets, expertise and influence to make our communities

stronger and our world more sustainable, while governing our activities as a good corporate

citizen in compliance with all regulatory requirements and with a belief that doing ‘the right

thing’ serves everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti-

diversion strategies to help prevent opioids from being diverted for misuse or abuse.” Along the

same lines, it claims to “maintain a sophisticated, state-of-the-art program to identify, block and

report to regulators those orders of prescription controlled medications that do not meet [its]

strict criteria.” Defendant Cardinal also promotes funding it provides for “Generation Rx,”

which funds grants related to prescription drug misuse. A Cardinal executive recently claimed

that Cardinal uses “advanced analytics” to monitor its supply chain; Cardinal assured the public

it was being “as effective and efficient as possible in constantly monitoring, identifying, and

eliminating any outside criminal activity.”

            627.   Along the same lines, Defendant McKesson publicly claims that its “customized



                                                  -182-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 191 of 281. PageID #: 191



analytics solutions track pharmaceutical product storage, handling and dispensing in real time at

every step of the supply chain process,” creating the impression that McKesson uses this tracking

to help prevent diversion. Defendant McKesson has also publicly stated that it has a “best-in-

class controlled substance monitoring program to help identify suspicious orders,” and claimed it

is “deeply passionate about curbing the opioid epidemic in our country.”

            628.   Defendant AmerisourceBergen, too, has taken the public position that it is

“work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support

appropriate access while limiting misuse of controlled substances.” A company spokeswoman

also provided assurance that: “At AmerisourceBergen, we are committed to the safe and efficient

delivery of controlled substances to meet the medical needs of patients.”

            629.   Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Defendants, through their trade associations, HDMA and the National

Association of Chain Drugstores (“NACDS”), filed an amicus brief in Masters Pharmaceuticals,

which made the following statements:229

                   a.     “HDMA and NACDS members not only have statutory and regulatory
                          responsibilities to guard against diversion of controlled prescription drugs,
                          but undertake such efforts as responsible members of society.”

                   b.     “Distributors take seriously their duty to report suspicious orders, utilizing
                          both computer algorithms and human review to detect suspicious orders
                          based on the generalized information that is available to them in the
                          ordering process.”

            630.   Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations, the

Defendants not only acknowledged that they understood their obligations under the law, but they

229
   Brief for HDMA and NACDS, Masters Pharms., Inc. v. U.S. Drug Enf’t Admin., Case No.
15-1335, 2016 WL 1321983 (D.C. Cir. April 4, 2016), at *3-4, *25.

                                                  -183-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 192 of 281. PageID #: 192



further affirmed that their conduct was in compliance with those obligations.

            631.   Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is

required by law. We address diversion and abuse through a multidimensional approach that

includes educational efforts, monitoring for suspicious orders of controlled substances . . . .”

            632.   Other Marketing Defendants also misrepresented their compliance with their legal

duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

“constructive role in the fight against opioid abuse,” including its commitment to ADF opioids

and its “strong record of coordination with law enforcement.”230

            633.   At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue

has consistently trumpeted this partnership since at least 2008, and the message of close

cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid abuse.

            634.   Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create . . . . That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse . . . .”231 Purdue’s statement on “Opioids Corporate Responsibility” likewise



230
    Setting The Record Straight On OxyContin’s FDA-Approved Label, Purdue Pharma (May 5,
2016), http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
oxycontins-fda-approved-label/; Setting The Record Straight On Our Anti-Diversion Programs,
Purdue Pharma (July 11, 2016), http://www.purduepharma.com/news-media/get-the-
facts/setting-the-record-straight-on-our-anti-diversion-programs/.
231
    Opioids With Abuse-Deterrent Properties, Purdue Pharma, http://www.purduepharma.com/
healthcare-professionals/responsible-use-of-opioids/opioids-with-abuse-deterrent-properties/.

                                                  -184-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 193 of 281. PageID #: 193



states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.”232 And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”233

            635.   These public pronouncements create the misimpression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its

past conduct in deceptively marketing opioids and make its current marketing seem more

trustworthy and truthful.

            636.   Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

            F.     The Opioid Epidemic in Georgia and the County

            637.   Like the rest of the United States and Georgia, Plaintiff’s County has felt the

effects of the opioid crisis.
232
    Opioids & Corporate Responsibility, Purdue Pharma,
http://www.purduepharma.com/about/company-values/opioids-corporate-responsibility/.
233
    Setting The Record Straight On Our Anti-Diversion Programs, Purdue Pharma (July 11,
2016), http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
our-anti-diversion-programs/http://www.purduepharma.com/news-media/get-the-facts/setting-
the-record-straight-on-our-anti-diversion-programs/. Contrary to its public statements, Purdue
seems to have worked behind the scenes to push back against law enforcement.

                                                  -185-
1706122.1
       Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 194 of 281. PageID #: 194



            638.   Georgia has been especially ravaged by the national opioid crisis.

            639.   The opioid scourge has visited devastating harm upon this State. At the 2017

University of Georgia College of Public Health’s “State of the Public’s Health” conference,

experts explained that the deepening opioid epidemic is hitting Georgia harder than most states,

and that from 2009 to 2014, Georgia’s rate of increase in the number of opioid-related patient

encounters led the nation.234

            640.   Georgia is among the top 11 states in terms of the most prescription opioid

overdose deaths.235 Almost as many Georgians die of drug overdoses as in car accidents.236

Georgia suffered 1,394 overdose deaths in 2016, 1,302 deaths in 2015, and 1,206 deaths in

2014.237

            641.   Of the over 1,300 drug overdose deaths in 2015, 900 of them – or 68 percent –

were due to opioid overdoses, including heroin.238 Overdose deaths tripled in Georgia from 1999

to 2013. Prescription opioid overdose deaths grew tenfold between 1999 and 2014 to 549 deaths,

or a rate of 5.5 deaths per 100,000 people.239

            642.   From 2001 to 2015, Georgia’s death rate due to opioid overdose increased nearly

400 percent as reflected on the following graph:240


234
    Experts: Opioid crisis is hitting Georgia, The Augusta Chronicle (Oct. 21, 2017), available at
https://www.augustachronicle.com/news/2017-10-21/experts-opioid-crisis-hitting-georgia
(accessed Feb. 20, 2019)
235
    Substance Abuse Research Alliance, Georgia Prevention Project, Prescription Opioids and
Heroin Epidemic in Georgia – a White Paper, 2017, at 2, available at
http://www.senate.ga.gov/sro/Documents/StudyCommRpts/OpioidsAppendix.pdf (accessed Feb.
20, 2019)
236
    Id.. at page 5.
237
    CDC, Drug Overdose Deaths, available at
https://www.cdc.gov/drugoverdose/data/statedeaths.html (accessed Feb. 20, 2019)
238
    Substance Abuse Research Alliance, at page 5.
239
    Id.
240
      www.senate.ga.gov/sro/Documents/StudyCommRpts/OpioidsAppendix.pdf



                                                  -186-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 195 of 281. PageID #: 195




            643.   According to the Centers for Disease Control and Prevention (“CDC”), Georgia

was among the States to experience a statistically significant (10.2 percent) increase in drug

overdose death rates in 2014 as compared to 2013.241

            644.   According to the Georgia Department of Public Health and the Office of Health

Indicators of Planning, in 2015, approximately 549 opioid-related drug overdose deaths

occurred.

            645.   In 2017, the State of Georgia experienced 1,107 opioid related deaths. 242

            646.   Hospitalizations due to opioid abuse in Georgia have soared from about 302,000

in 2002 to around 520,000 in 2012.243 During this time, the cost of this inpatient care related to

opioid use more than doubled in Georgia, reaching $15 billion in 2012.244

            647.   From 2009 to 2014, Georgia had the highest percent change in the rate of opioid-

related inpatient stays of any state, at 99.8 percent.245


241
    Substance Abuse Research Alliance, at page 14.
242
    Georgia Department of Public Health, Office of Health Indicators for Planning, available at
https://oasis.state.ga.us/oasis/webquery/qryDrugOverdose.aspx
243
    Substance Abuse Research Alliance, at page 7.
244
    Id.
245
    Opioid-Related Inpatient Stays and Emergency Department Visits by State, 2009-2014,
Available at https://www.hcup-us.ahrq.gov/reports/statbriefs/sb219-Opioid-Hospital-Stays-ED-
Visits-by-State.jsp

                                                  -187-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 196 of 281. PageID #: 196



            648.   During that time period, Georgia also had the third highest cumulative percent

increase (85.2 percent) in the rate of opioid-related emergency department visits.246

            649.   Like the rest of the United States and Georgia, the County has felt the effects of

the opioid crisis.

            650.   According to the CDC, in recent years, the number of opioid prescriptions in the

County has often exceeded one prescription for each man, woman, and child in the County. For

example, in 2017, there were 221.3 opioid prescriptions for every 100 people in the County.

            651.   According to the CDC, the County had an estimated death rate due to drug

poisoning in 2016 of 14 to 15.9 deaths per 100,000 residents. As is the case with most counties

and cities across Georgia and the nation, that number is likely underreported due to a lack of

complete resources available to investigate opioid incidence after-the-fact.

            652.   The law enforcement, public safety, correctional, and court services that the

Sheriff provides have seen a substantial increase in the amount of expenditures for law

enforcement, public safety, correctional, and court services caused by the opioid epidemic in the

County including, but not limited to, staffing, straight time, overtime wages, and all associated

costs; diminishment of law-enforcement resources; costs of naloxone (Narcan); cost for

providing medical care, prescriptions, medicine, treatment, and services to those persons with

opioid-related issues in the Sheriff’s custody; correctional costs, including, but not limited to,

food, housing, labor costs; the diversion of assets from the provision of other needed law

enforcement and correctional resources and services; human resource costs; and other increased

costs associated with the opioid crisis.

            653.   The Sheriff has suffered by being required to spend increasing amounts of money



246
      Id.

                                                  -188-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 197 of 281. PageID #: 197



and resources to combat the increasing opioid epidemic.

            654.   Like other Sheriffs across the State of Georgia and nation, the Sheriff lacks all of

the resources that he would like to have to fully combat and address the opioid epidemic.

            G.     The Defendants Conspired to Engage in the Wrongful Conduct Complained
                   of Herein and Intended to Benefit Both Independently and Jointly from
                   Their Conspiracy

                   1.     Conspiracy Among Marketing Defendants

            655.   The Marketing Defendants agreed among themselves to set up, develop, and fund

an unbranded promotion and marketing network to promote the use of opioids for the

management of pain in order to mislead physicians, patients, health care providers, and health

care payors through misrepresentations and omissions regarding the appropriate uses, risks, and

safety of opioids, to increase sales, revenue, and profit from their opioid products.

            656.   This interconnected and interrelated network relied on the Marketing Defendants’

collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs,

patient education materials, and Front Groups developed and funded collectively by the

Marketing Defendants intended to mislead consumers and medical providers of the appropriate

uses, risks, and safety of opioids.

            657.   The Marketing Defendants’ collective marketing scheme to increase opioid

prescriptions, sales, revenues and profits centered around the development, the dissemination,

and reinforcement of nine false propositions: (1) that addiction is rare among patients taking

opioids for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of

addiction exhibited by opioid patients are actually symptoms of an invented condition dubbed

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

                                                   -189-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 198 of 281. PageID #: 198



time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

            658.   The Marketing Defendants knew that none of these propositions is true and that

there was no evidence to support them.

            659.   Each Marketing Defendant worked individually and collectively to develop and

actively promulgate these nine false propositions in order to mislead physicians, patients, health

care providers, and healthcare payors regarding the appropriate uses, risks, and safety of opioids.

            660.   What is particularly remarkable about the Marketing Defendants’ effort is the

seamless method in which the Marketing Defendants joined forces to achieve their collective

goal: to persuade consumers and medical providers of the safety of opioids, and to hide their

actual risks and dangers. In doing so, the Marketing Defendants effectively built a new – and

extremely lucrative opioid marketplace for their select group of industry players.

            661.   The Marketing Defendants’ unbranded promotion and marketing network was a

wildly successful marketing tool that achieved marketing goals that would have been impossible

to have been met by a single or even a handful of the network’s distinct corporate members.

            662.   For example, the network members pooled their vast marketing funds and

dedicated them to expansive and normally cost-prohibitive marketing ventures, such as the

creation of Front Groups. These collaborative networking tactics allowed each Marketing

Defendant to diversify its marketing efforts, all the while sharing any risk and exposure, financial

and/or legal, with other Marketing Defendants.

            663.   The most unnerving tactic utilized by the Marketing Defendants’ network, was

their unabashed mimicry of the scientific method of citing “references” in their materials. In the

scientific community, cited materials and references are rigorously vetted by objective unbiased



                                                 -190-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 199 of 281. PageID #: 199



and disinterested experts in the field, scientific method, and an unfounded theory or proposition

would, or should, never gain traction.

            664.   Marketing Defendants put their own twist on the scientific method: they worked

together to manufacture wide support for their unfounded theories and propositions involving

opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

a false consensus through their materials and references.

            665.   An illustrative example of the Marketing Defendants’ utilization of this tactic is

the wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction

“rare” for patients treated with opioids. The authors had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. These

patients were not given long-term opioid prescriptions or provided opioids to administer to

themselves at home, nor was it known how frequently or infrequently and in what doses the

patients were given their narcotics. Rather, it appears the patients were treated with opioids for

short periods of time under in-hospital doctor supervision.

            666.   Nonetheless, Marketing Defendants widely and repeatedly cited this letter as

proof of the low addiction risk in connection with taking opioids in connection with taking

opioids despite its obvious shortcomings. Marketing Defendants’ egregious misrepresentations

based on this letter included claims that less than one percent of opioid users became addicted.

            667.   Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

opioid manufacturers convince patients and healthcare providers that opioids were not a concern.

The enormous impact of Marketing Defendants’ misleading amplification of this letter was well

documented in another letter published in the NEJM on June, 1, 2017, describing the way the

one-paragraph 1980 letter had been irresponsibly cited and in some cases “grossly



                                                  -191-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 200 of 281. PageID #: 200



misrepresented.” In particularly, the authors of this letter explained:

                   [W]e found that a five-sentence letter published in the Journal in
                   1980 was heavily and uncritically cited as evidence that addiction
                   was rare with long-term opioid therapy. We believe that this
                   citation pattern contributed to the North American opioid crises by
                   helping to shape a narrative that allayed prescribers’ concerns
                   about the risk of addiction associated with long-term opioid
                   therapy…

By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the Marketing

Defendants committed overt acts in furtherance of their conspiracy.

                   2.     Conspiracy Among All Defendants

            668.   In addition, and on an even broader level, all Defendants took advantage of the

industry structure, including end-running its internal checks and balances, to their collective

advantage. Defendants agreed among themselves to increasing the supply of opioids and

fraudulently increasing the quotas that governed the manufacture and supply of prescription

opioids. Defendants did so to increase sales, revenue, and profit from their opioid products.

            669.   The interaction and length of the relationships between and among the Defendants

reflects a deep level of interaction and cooperation between Defendants in a tightly knit industry.

The Marketing and Distributor Defendants were not two separate groups operating in isolation or

two groups forced to work together in a closed system. The Defendants operated together as a

united entity, working together on multiple fronts, to engage in the unlawful sale of prescription

opioids.

            670.   Defendants collaborated to expand the opioid market in an interconnected and

interrelated network in the following ways, as set forth more fully below and in section V below,

including, for example, membership in the Healthcare Distribution Alliance (“HDA”).

            671.   Defendants utilized their membership in the HDA and other forms of

collaboration to form agreements about their approach to their duties under the CSA to report

                                                  -192-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 201 of 281. PageID #: 201



suspicious orders. The Defendants overwhelmingly agreed on the same approach to fail to

identify, report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’

agreement to restrict reporting provided an added layer of insulation from DEA scrutiny for the

entire industry as Defendants were thus collectively responsible for each other’s compliance with

their reporting obligations. Defendants were aware, both individually and collectively aware of

the suspicious orders that flowed directly from Defendants’ facilities.

            672.   Defendants knew that their own conduct could be reported by other Defendants

and that their failure to report suspicious orders they filled could be brought to the DEA’s

attention. As a result, Defendants had an incentive to communicate with each other about the

reporting or suspicious orders to ensure consistency in their dealings with DEA.

            673.   The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had not basis for refusing to increase or decrease

production quotas due to diversion.

            674.   The desired consistency, and collective end goal was achieved. Defendants

achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

opioids.

            H.     Statutes of Limitations Are Tolled and Defendants Are Estopped from
                   Asserting Statutes of Limitations as Defenses

                   1.     Continuing Conduct.

            675.   Plaintiff continues to suffer harm from the unlawful actions by the Defendants.

            676.   The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been


                                                  -193-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 202 of 281. PageID #: 202



incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants

have not ceased. The public nuisance remains unabated. The conduct causing the damages

remains unabated.

                   2.     Equitable Estoppel, Fraudulent Concealment, and Tolling Pursuant
                          to O.C.G.A. § 9-3-99

            677.   Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook active efforts to deceive Plaintiff and to purposefully conceal

their unlawful conduct and fraudulently assure the public the Plaintiff, and others that they were

undertaking efforts to comply with their obligations under the state and federal controlled

substances laws, all with the goal of protecting their registered manufacturer or distributor status

in the State and to continue generating profits. Notwithstanding the allegations set forth above,

the Defendants affirmatively assured the public, the Plaintiff, and others, that they are working to

curb the opioid epidemic.

            678.   The Defendants were deliberate in taking steps to conceal their conspiratorial

behavior and active role in the deceptive marketing and the oversupply of opioids through

overprescribing and suspicious sales, all of which fueled the opioid epidemic.

            679.   As set forth herein, the Marketing Defendants deliberately worked through Front

Groups purporting to be patient advocacy and professional organizations, through public

relations companies hired to work with the Front Groups and through paid KOLs to secretly

control messaging, influence prescribing practices and drive sales. The Marketing Defendants

concealed their role in shaping, editing, and approving the content of prescribing guidelines,

informational brochures, KOL presentations and other false and misleading materials addressing

pain management and opioids that were widely disseminated to regulators, prescribers and the

public at large. They concealed the addictive nature and dangers associated with opioid use and


                                                  -194-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 203 of 281. PageID #: 203



denied blame for the epidemic attributing it instead solely to abuse and inappropriate prescribing.

They manipulated scientific literature and promotional materials to make it appear that

misleading statements about the risks, safety and superiority of opioids were actually accurate,

truthful, and supported by substantial scientific evidence. Through their public statements,

omissions, marketing, and advertising, the Marketing Defendants’ deceptions deprived Plaintiff

of actual or implied knowledge of facts sufficient to put Plaintiff on notice of potential claims.

            680.   Defendants also concealed from Plaintiff the existence of Plaintiff’s claims by

hiding their lack of cooperation with other law enforcement and affirmatively seeking to

convince the public that their legal duties to report suspicious sales had been satisfied through

public assurances that they were working to curb the opioid epidemic. They publicly portrayed

themselves as committed to working diligently with law enforcement and others to prevent

diversion of these dangerous drugs and curb the opioid epidemic, and they made broad promises

to change their ways insisting they were good corporate citizens. These repeated

misrepresentations misled regulators, prescribers, the public, and Plaintiff, and deprived Plaintiff

of actual or implied knowledge of facts sufficient to put Plaintiff on notice of potential claims.

            681.   Plaintiff did not discover the nature, scope and magnitude of Defendants’

misconduct, and its full impact on Plaintiff, and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

            682.   The Marketing Defendants’ campaign to misrepresent and conceal the truth about

the opioid drugs that they were aggressively pushing in Georgia and in the County, deceived the

Plaintiff, medical community, consumers, and others.

            683.   Further, Defendants have also concealed and prevented discovery of information,

including data from the ARCOS database, that will confirm their identities and the extent of their



                                                  -195-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 204 of 281. PageID #: 204



wrongful and illegal activities. On April 11, 2018, the Northern District of Ohio Ordered the

transactional ARCOS data be produced, over Defendants’ strenuous objections.

            684.   Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff, among others. Plaintiff did not know and did not have the means to know

the truth, due to Defendants’ actions and omissions.

            685.   The Plaintiff and others reasonably relied on Defendants’ affirmative statements

regarding their purported compliance with their obligations under the law and consent orders.

            686.   Defendants’ knowing and fraudulent concealment of the facts alleged herein tolls

the limitations periods of Plaintiff’s claims. As alleged herein, Defendants knew of the wrongful

acts set forth above, had material information pertinent to their discovery, and concealed them

from the Plaintiff. The Plaintiff did not know or could not have known through the exercise of

reasonable diligence, of Plaintiff’s causes of action, as a result of Defendants’ conduct.

            687.   Defendants committed actual fraud as alleged herein and also actively concealed

information which deterred and prevented Plaintiff, in the exercise of ordinary diligence, from

discovering Defendants’ wrongful conduct. O.C.G.A. § 9-3-96.

            688.   O.C.G.A. § 9-3-96 tolls the applicable statutes of limitation because the

Defendants stand guilty of a coordinated, fraudulent scheme designed to conceal their

wrongdoing.

            689.   O.C.G.A. § 9-3-96 tolls the applicable statutes of limitation because the

Defendants are guilty of actual fraud.

            690.   Additionally, the running of the statute of limitations with respect to the tort

causes of action pled herein, which arise out of the facts and circumstances relating to the

commission of a crime, including, but not limited to those detailed herein, are tolled under



                                                   -196-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 205 of 281. PageID #: 205



O.C.G.A. § 9-3-99 from the date of the commission of each crime by each Defendant until the

final dispositions of the criminal charges against Defendants.

            691.   Therefore, pursuant to O.C.G.A. § 9-3-99, the running of the statute of limitations

with respect to the tort causes of action in pled herein are tolled until the prosecution of

Defendants’ conduct becomes final or is otherwise terminated.

            I.     Facts Pertaining to Punitive Damages

            692.   As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no

significant additional risks, that long-term use of opioids improves function, or that time-release

or abuse-deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly

promoted these falsehoods in order to increase the market for their addictive drugs. All of the

Defendants, moreover, knew that large and suspicious quantities of opioids were being poured

into communities throughout the United States, yet, despite this knowledge, took no steps to

report suspicious orders, control the supply of opioids, or otherwise prevent diversion. Indeed,

as described above, Defendants acted in concert together to maintain high levels of quotas for

their products and to ensure that suspicious orders would not be reported to regulators.

Defendants’ conduct was so willful and deliberate that it continued in the face of numerous

enforcement actions, fines, and other warnings from state and local governments and regulatory

agencies. Defendants paid their fines, made promises to do better, and continued on with their

marketing and supply schemes. This ongoing course of conduct knowingly, deliberately, and

repeatedly threatened and accomplished harm and risk of harm to public health and safety, and

large-scale economic loss to communities and government liabilities across the country.

                                                  -197-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 206 of 281. PageID #: 206



            693.   Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the

rights and safety of other persons, even though that conduct had a great probability of causing

substantial harm. The Marketing Defendants’ fraudulent wrongdoing was done with a

particularly gross and conscious disregard.

            694.   Defendants’ conduct, as set forth herein, shows willful misconduct, malice, fraud,

wantonness, oppression, and that entire want of care which raises the presumption of conscious

indifference to the consequences. Accordingly, Plaintiff is entitled to recover punitive damages

from Defendants in an amount to be determined by the jury.

            695.   Defendants’ conduct evidenced a specific intent to cause harm, as defined by law.

Accordingly, Plaintiff is entitled to recover punitive damages from Defendants in an amount to

be determined by the jury, not subject to any cap or limit pursuant to O.C.G.A. § 51-12-5.1(f),

because Defendants acted with specific intent to cause harm.

                   1.     The Marketing Defendants Persisted in Their Fraudulent Scheme
                          Despite Repeated Admonitions, Warnings, and Even Prosecutions

            696.   So determined were the Marketing Defendants to sell more opioids that they

simply ignored multiple admonitions, warnings, and prosecutions. These governmental and

regulatory actions included:

                          a.      FDA Warnings to Janssen Failed to Deter Janssen’s
                                  Misleading Promotion of Duragesic

            697.   On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they

contain misrepresentations of safety information, broaden Duragesic’s indication, contain

                                                  -198-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 207 of 281. PageID #: 207



unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed numerous

ways in which Janssen’s marketing was misleading.

            698.   The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false, or misleading claims.

            699.   One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been

“‘examining the circumstances of product use to determine if the reported adverse events may be

related to inappropriate use of the patch’” and noted the possibility “that patients and physicians

might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid

analgesic approved only for chronic pain in opioid-tolerant patients that could not be treated by

other drugs.

                          b.      Governmental Action, Including Large Monetary Fines, Failed
                                  to Stop Cephalon from Falsely Marketing Actiq for Off-Label
                                  Uses

            700.   On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in

civil and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CME to

                                                  -199-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 208 of 281. PageID #: 208



promote off-label uses.

            701.   Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and

the massive settlement, Cephalon has continued its deceptive marketing strategy.

                          c.      FDA Warnings Did Not Prevent Cephalon from Continuing
                                  False and Off-Label Marketing of Fentora

            702.   On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

            703.   Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,

the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It

further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.

            704.   Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).”

Despite the repeated warnings of the dangers associated with the use of the drugs beyond their


                                                  -200-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 209 of 281. PageID #: 209



limited indication, as detailed above, the first sentence of the insert states: “It is well recognized

that the judicious use of opioids can facilitate effective and safe management of chronic pain.”

                          d.      A Guilty Plea and a Large Fine Did Not Deter Purdue from
                                  Continuing Its Fraudulent Marketing of OxyContin

            705.   In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its

plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction and was unsupported by science. Additionally, Michael

Friedman, the company’s president, pled guilty to a misbranding charge and agreed to pay $19

million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8

million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well and

agreed to pay $7.5 million in fines.

            706.   Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued to deceptively

market the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight

any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

other painkiller producers, along with their associated nonprofits, spent nearly $900 million

dollars on lobbying and political contributions— eight times what the gun lobby spent during

that period.




                                                  -201-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 210 of 281. PageID #: 210



                   2.     Repeated Admonishments and Fines Did Not Stop Defendants from
                          Ignoring Their Obligations to Control the Supply Chain and Prevent
                          Diversion

            707.   Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and

to institute controls to prevent diversion.

            708.   In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they

wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,

people die. That’s just it. People die.” He further explained that:

                   JOE RANNAZZISI: The three largest distributors are Cardinal
                   Health, McKesson, and AmerisourceBergen. They control
                   probably 85 or 90 percent of the drugs going downstream.

                   [INTERVIEWER]: You know the implication of what you’re
                   saying, that these big companies knew that they were pumping
                   drugs into American communities that were killing people.

                   JOE RANNAZZISI: That’s not an implication, that’s a fact.
                   That’s exactly what they did.

            709.   Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He further explained that “I can tell you with 100

percent accuracy that we were in there on multiple occasions trying to get them to change their

behavior. And they just flat out ignored us.”

            710.   Government actions against the Defendants with respect to their obligations to

control the supply chain and prevent diversion include:

                   a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the AmerisourceBergen Orlando,
                          Florida distribution center (“Orlando Facility”) alleging failure to maintain
                          effective controls against diversion of controlled substances. On June 22,
                          2007, AmerisourceBergen entered into a settlement that resulted in the
                          suspension of its DEA registration;

                                                  -202-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 211 of 281. PageID #: 211



                   b.     On November 28, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the Cardinal Health Auburn,
                          Washington Distribution Center (“Auburn Facility”) for failure to
                          maintain effective controls against diversion of hydrocodone;

                   c.     On December 5, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the Cardinal Health Lakeland,
                          Florida Distribution Center (“Lakeland Facility”) for failure to maintain
                          effective controls against diversion of hydrocodone;

                   d.     On December 7, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the Cardinal Health Swedesboro,
                          New Jersey Distribution Center (“Swedesboro Facility”) for failure to
                          maintain effective controls against diversion of hydrocodone;

                   e.     On January 30, 2008, the DEA issued an Order to Show Cause against the
                          Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”)
                          for failure to maintain effective controls against diversion of hydrocodone;

                   f.     On September 30, 2008, Cardinal Health entered into a Settlement and
                          Release Agreement and Administrative Memorandum of Agreement with
                          the DEA related to its Auburn, Lakeland, Swedesboro and Stafford
                          Facilities. The document also referenced allegations by the DEA that
                          Cardinal failed to maintain effective controls against the diversion of
                          controlled substances at its distribution facilities located in McDonough,
                          Georgia (“McDonough Facility”), Valencia, California (“Valencia
                          Facility”) and Denver, Colorado (“Denver Facility”);

                   g.     On February 2, 2012, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the Cardinal Health’s Lakeland
                          Facility for failure to maintain effective controls against diversion of
                          oxycodone; and

                   h.     On December 23, 2016, Cardinal Health agreed to pay a $44 million fine
                          to the DEA to resolve the civil penalty portion of the administrative action
                          taken against its Lakeland Facility.

            711.   McKesson’s deliberate disregard of its obligations was especially flagrant. On

May 2, 2008, McKesson Corporation entered into an Administrative Memorandum of

Agreement (“2008 McKesson MOA”) with the DEA which provided that McKesson would

“maintain a compliance program designed to detect and prevent the diversion of controlled

substances, inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the



                                                  -203-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 212 of 281. PageID #: 212



procedures established by its Controlled Substance Monitoring Program.”

            712.   Despite its 2008 agreement with DEA, McKesson continued to fail to report

suspicious orders between 2008 and 2012 and did not fully implement or follow the monitoring

program it agreed to. It failed to conduct adequate due diligence of its customers, failed to keep

complete and accurate records in the CSMP files maintained for many of its customers and

bypassed suspicious order reporting procedures set forth in the CSMP. It failed to take these

actions despite its awareness of the great probability that its failure to do so would cause

substantial harm.

            713.   On January 5, 2017, McKesson Corporation entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty for

violation of the 2008 MOA as well as failure to identify and report suspicious orders at its

facilities in Aurora, CO; Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD;

La Vista, NE; Livonia, MI; Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH;

and West Sacramento, CA. McKesson’s 2017 agreement with DEA documents that McKesson

continued to breach its admitted duties by “fail[ing] to properly monitor its sales of controlled

substances and/or report suspicious orders to DEA, in accordance with McKesson’s obligations.”

            714.   As The Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty than the $150 million ultimately agreed to for McKesson’s

continued and renewed breach of its duties, as much as a billion dollars, and delicensing of

certain facilities. A DEA memo outlining the investigative findings in connection with the

administrative case against 12 McKesson distribution centers included in the 2017 Settlement

stated that McKesson “[s]upplied controlled substances in support of criminal diversion

activities”; “[i]gnored blatant diversion”; had a “[p]attern of raising thresholds arbitrarily”;



                                                -204-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 213 of 281. PageID #: 213



“[f]ailed to review orders or suspicious activity”; and “[i]gnored [the company’s] own

procedures designed to prevent diversion.”

            715.   On December 17, 2017, CBS aired an episode of 60 Minutes featuring Assistant

Special Agent Schiller, who described McKesson as a company that killed people for its own

financial gain and blatantly ignored the CSA requirement to report suspicious orders:

                   DAVID SCHILLER: If they would stayed in compliance with their
                   authority and held those that they’re supplying the pills to, the
                   epidemic would be nowhere near where it is right now. Nowhere
                   near.

                                                  ***

                   They had hundreds of thousands of suspicious orders they should
                   have reported, and they didn’t report any. There’s not a day that
                   goes by in the pharmaceutical world, in the McKesson world, in
                   the distribution world, where there’s not something suspicious. It
                   happens every day.

                   [INTERVIEWER:] And they had none.

                   DAVID SCHILLER: They weren’t reporting any. I mean, you
                   have to understand that, nothing was suspicious?247

            716.   Following the 2017 settlement, McKesson shareholders made a books and records

request of the company. According to a separate action pending on their behalf, the Company’s

records show that the Company’s Audit Committee failed to monitor McKesson’s information

reporting system to assess the state of the Company’s compliance with the CSA and McKesson’s

2008 Settlements. More particularly, the shareholder action alleges that the records show that in

October 2008, the Audit Committee had an initial discussion of the 2008 Settlements and results

of internal auditing, which revealed glaring omissions; specifically:


247
   Bill Whitaker, Whistleblowers: DEA Attorneys Went Easy on McKesson, the Country’s
Largest Drug Distributor, CBS News (Dec. 17, 2017),
https://www.cbsnews.com/news/whistleblowers-dea-attorneys-went-easy-on-mckesson-the-
countrys-largest-drug-distributor/.

                                                  -205-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 214 of 281. PageID #: 214



                   a.     some customers had “not yet been assigned thresholds in the system to
                          flag large shipments of controlled substances for review”;

                   b.     “[d]ocumentation evidencing new customer due diligence was
                          incomplete”;

                   c.     “documentation supporting the company’s decision to change thresholds
                          for existing customers was also incomplete”; and

                   d.     Internal Audit “identified opportunities to enhance the Standard Operating
                          Procedures.”

            717.   Yet, instead of correcting these deficiencies, after that time, for a period of more

than four years, the Audit Committee failed to address the CSMP or perform any more audits of

McKesson’s compliance with the CSA or the 2008 Settlements, the shareholder action’s

description of McKesson’s internal documents reveals. During that period of time, McKesson’s

Audit Committee failed to inquire whether the Company was in compliance with obligations set

forth in those agreements and with the controlled substances regulations more generally. It was

only in January 2013 that the Audit Committee received an Internal Audit report touching on

these issues.

            718.   In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],” as a DEA official working on the case noted. Quite the opposite, “their bad acts

continued and escalated to a level of egregiousness not seen before.” According to statements

of “DEA investigators, agents and supervisors who worked on the McKesson case” reported in

The Washington Post, “the company paid little or no attention to the unusually large and frequent

orders placed by pharmacies, some of them knowingly supplying the drug rings.” “Instead, the

DEA officials said, the company raised its own self-imposed limits, known as thresholds, on

orders from pharmacies and continued to ship increasing amounts of drugs in the face of

numerous red flags.”

            719.   Since at least 2002, Purdue has maintained a database of health care providers

                                                   -206-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 215 of 281. PageID #: 215



suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength

pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were

detailed, and that sales representatives received no compensation tied to these providers’

prescriptions.

            720.   Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy

level—meaning Purdue continued to generate sales revenue from their prescriptions—and failed

to report these providers to state medical boards or law enforcement. Purdue’s former senior

compliance officer acknowledged in an interview with the Los Angeles Times that in five years

of investigating suspicious pharmacies, the company never stopped the supply of its opioids to a

pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.

            721.   The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

            722.   The New York Attorney General found that Purdue placed 103 New York health

care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and yet that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.



                                                  -207-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 216 of 281. PageID #: 216



            723.   The New York Attorney General similarly found that Endo knew, as early as

2011, that Opana ER was being abused in New York, but certain sales representatives who

detailed New York health care providers testified that they did not know about any policy or duty

to report problematic conduct. The New York Attorney General further determined that Endo

detailed health care providers who were subsequently arrested or convicted for illegal prescribing

of opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for

Opana ER (although the subsequent criminal charges at issue did not involve Opana ER).

            724.   As all of the governmental actions against the Marketing Defendants and against

all the Defendants shows, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with their legal obligations would have

decreased their sales and their profits.

IV.         FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
            CORRUPT ORGANIZATIONS (“RICO”) ACT

            A.     The Opioid Marketing Enterprise

                   1.     The Common Purpose and Scheme of the Opioid Marketing
                          Enterprise

            725.   Knowing that their products were highly addictive, ineffective and unsafe for the

treatment of long-term chronic pain, non-acute and non-cancer pain, the RICO Marketing

Defendants248 formed an association-in-fact enterprise and engaged in a scheme to unlawfully

increase their profits and sales, and grow their share of the prescription painkiller market,

through repeated and systematic misrepresentations about the safety and efficacy of opioids for

treating long-term chronic pain.

            726.   In order to unlawfully increase the demand for opioids, the RICO Marketing

248
   The RICO Marketing Defendants referred to in this section are those named in the First Claim
for Relief under 28 U.S.C. § 1964(c), including Purdue, Cephalon, Janssen, Endo and
Mallinckrodt.

                                                  -208-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 217 of 281. PageID #: 217



Defendants formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”) with

the “Front Groups” and KOLs described above. Through their personal relationships, the

members of the Opioid Marketing Enterprise had the opportunity to form and take actions in

furtherance of the Opioid Marketing Enterprise’s common purpose. The RICO Marketing

Defendants’ substantial financial contribution to the Opioid Marketing Enterprise, and the

advancement of opioids-friendly messaging, fueled the U.S. opioids epidemic.249

            727.   The RICO Marketing Defendants, through the Opioid Marketing Enterprise,

concealed the true risks and dangers of opioids from the medical community, the public, the

Plaintiff, among others, and made misleading statements and misrepresentations about opioids

that downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading

statements included: (1) that addiction is rare among patients taking opioids for pain; (2) that

addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by opioid

patients are actually symptoms of an invented condition the RICO Marketing Defendants named

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

            728.   The scheme devised, implemented and conducted by the RICO Marketing

Defendants was a common course of conduct designed to ensure that the RICO Marketing

Defendants unlawfully increased their sales and profits through concealment and

misrepresentations about the addictive nature and effective use of the RICO Marketing



249
      Fueling an Epidemic, supra note 126.

                                                -209-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 218 of 281. PageID #: 218



Defendants’ drugs. The RICO Marketing Defendants, the Front Groups, and the KOLs acted

together for a common purpose and perpetuated the Opioid Marketing Enterprise’s scheme,

including through the unbranded promotion and marketing network as described above.

            729.   There was regular communication between the RICO Marketing Defendants,

Front Groups and KOLs, in which information was shared, misrepresentations are coordinated,

and payments were exchanged. Typically, the coordination, communication and payment

occurred, and continues to occur, through the repeated and continuing use of the wires and mail

in which the RICO Marketing Defendants, Front Groups, and KOLs share information regarding

overcoming objections and resistance to the use of opioids for chronic pain. The RICO

Marketing Defendants, Front Groups and KOLs functioned as a continuing unit for the purpose

of implementing the Opioid Marketing Enterprise’s scheme and common purpose, and each

agreed and took actions to hide the scheme and continue its existence.

            730.   At all relevant times, the Front Groups were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in and beneficiaries of that conduct.

Each Front Group also knew, but did not disclose, that the other Front Groups were engaged in

the same scheme, to the detriment of consumers, prescribers, and the Plaintiff. But for the

Opioid Marketing Enterprise’s unlawful fraud, the Front Groups would have had incentive to

disclose the deceit by the RICO Marketing Defendants and the Opioid Marketing Enterprise to

their members and constituents. By failing to disclose this information, Front Groups

perpetuated the Opioid Marketing Enterprise’s scheme and common purpose, and reaped

substantial benefits.

            731.   At all relevant times, the KOLs were aware of the RICO Marketing Defendants’

conduct, were knowing and willing participants in that conduct, and reaped benefits from that



                                                -210-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 219 of 281. PageID #: 219



conduct. The RICO Marketing Defendants selected KOLs solely because they favored the

aggressive treatment of chronic pain with opioids. The RICO Marketing Defendants’ support

helped the KOLs become respected industry experts. And, as they rose to prominence, the KOLs

falsely touted the benefits of using opioids to treat chronic pain, repaying the RICO Marketing

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, that

the other KOLs and Front Groups were engaged in the same scheme, to the detriment of

consumers, prescribers, and the Plaintiff. But for the Opioid Marketing Enterprise’s unlawful

conduct, the KOLs would have had incentive to disclose the deceit by the RICO Marketing

Defendants and the Opioid Marketing Enterprise, and to protect their patients and the patients of

other physicians. By failing to disclose this information, KOLs furthered the Opioid Marketing

Enterprise’s scheme and common purpose and reaped substantial benefits.

            732.   As public scrutiny and media coverage focused on how opioids ravaged

communities in Georgia and throughout the United States, the Front Groups and KOLS did not

challenge the RICO Marketing Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly

that the risks of using opioids for chronic pain outweighed their benefits and were not supported

by medically acceptable evidence.

            733.   The RICO Marketing Defendants, Front Groups and KOLs engaged in certain

discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

Enterprise. As described herein, the Opioid Marketing Enterprise’s conduct in furtherance of the

common purpose of the Opioid Marketing Enterprise involved: (1) misrepresentations regarding

the risk of addiction and safe use of prescription opioids for long-term chronic pain (described in

detail above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize



                                                -211-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 220 of 281. PageID #: 220



or undermine CDC Guideline; and (4) efforts to limit prescriber accountability.

            734.   In addition to disseminating misrepresentations about the risks and benefits of

opioids, the Opioid Marketing Enterprise also furthered its common purpose by criticizing or

undermining CDC Guideline. Members of the Opioid Marketing Enterprise criticized or

undermined the CDC Guideline which represented “an important step—and perhaps the first

major step from the federal government—toward limiting opioid prescriptions for chronic pain.”

            735.   Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday

were not transparent relative to process and failed to disclose the names, affiliation, and conflicts

of interest of the individuals who participated in the construction of these guidelines.”

            736.   The AAPM criticized the prescribing guidelines in 2016, through its immediate

past president, stating “that the CDC guideline makes disproportionately strong

recommendations based upon a narrowly selected portion of the available clinical evidence.”

            737.   The RICO Marketing Defendants alone could not have accomplished the purpose

of the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who

were perceived as “neutral” and more “scientific” than the RICO Marketing Defendants

themselves. Without the work of the Front Groups and KOLs in spreading misrepresentations

about opioids, the Opioid Marketing Enterprise could not have achieved its common purpose.

            738.   The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e., the

opioids continue to be prescribed and used for chronic pain throughout the area of the County,

and the epidemic continues to injure Plaintiff, and consume the resources of Plaintiff’s health

care and law enforcement systems.

            739.   As a result, it is clear that the RICO Marketing Defendants, the Front Groups, and



                                                  -212-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 221 of 281. PageID #: 221



the KOLs were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

                   2.     The Conduct of the Opioid Marketing Enterprise violated Civil RICO

            740.   From approximately the late 1990s to the present, each of the RICO Marketing

Defendants exerted control over the Opioid Marketing Enterprise and participated in the

operation or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly,

in the following ways:

                   a.     Creating and providing a body of deceptive, misleading and unsupported
                          medical and popular literature about opioids that (i) understated the risks
                          and overstated the benefits of long-term use; (ii) appeared to be the result
                          of independent, objective research; and (iii) was thus more likely to be
                          relied upon by physicians, patients, and payors;

                   b.     Creating and providing a body of deceptive, misleading and unsupported
                          electronic and print advertisements about opioids that (i) understated the
                          risks and overstated the benefits of long-term use; (ii) appeared to be the
                          result of independent, objective research; and (iii) was thus more likely to
                          be relied upon by physicians, patients, and payors;

                   c.     Creating and providing a body of deceptive, misleading and unsupported
                          sales and promotional training materials about opioids that (i) understated
                          the risks and overstated the benefits of long-term use; (ii) appeared to be
                          the result of independent, objective research; and (iii) was thus more likely
                          to be relied upon by physicians, patients, and payors;

                   d.     Creating and providing a body of deceptive, misleading and unsupported
                          CMEs and speaker presentations about opioids that (i) understated the
                          risks and overstated the benefits of long-term use; (ii) appeared to be the
                          result of independent, objective research; and (iii) was thus more likely to
                          be relied upon by physicians, patients, and payors;

                   e.     Selecting, cultivating, promoting and paying KOLs based solely on their
                          willingness to communicate and distribute the RICO Marketing
                          Defendants’ messages about the use of opioids for chronic pain;

                   f.     Providing substantial opportunities for KOLs to participate in research
                          studies on topics the RICO Marketing Defendants suggested or chose,
                          with the predictable effect of ensuring that many favorable studies


                                                  -213-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 222 of 281. PageID #: 222



                          appeared in the academic literature;

                   g.     Paying KOLs to serve as consultants or on the RICO Marketing
                          Defendants’ advisory boards, on the advisory boards and in leadership
                          positions on Front Groups, and to give talks or present CMEs, typically
                          over meals or at conferences;

                   h.     Selecting, cultivating, promoting, creating and paying Front Groups based
                          solely on their willingness to communicate and distribute the RICO
                          Marketing Defendants’ messages about the use of opioids for chronic
                          pain;

                   i.     Providing substantial opportunities for Front Groups to participate in
                          and/or publish research studies on topics the RICO Marketing Defendants
                          suggested or chose (and paid for), with the predictable effect of ensuring
                          that many favorable studies appeared in the academic literature;

                   j.     Paying significant amounts of money to the leaders and individuals
                          associated with Front Groups;

                   k.     Donating to Front Groups to support talks or CMEs, that were typically
                          presented over meals or at conferences;

                   l.     Disseminating many of their false, misleading, imbalanced, and
                          unsupported statements through unbranded materials that appeared to be
                          independent publications from Front Groups;

                   m.     Sponsoring CME programs put on by Front Groups that focused
                          exclusively on the use of opioids for chronic pain;

                   n.     Developing and disseminating pro-opioid treatment guidelines with the
                          help of the KOLs as authors and promoters, and the help of the Front
                          Groups as publishers, and supporters;

                   o.     Encouraging Front Groups to disseminate their pro-opioid messages to
                          groups targeted by the RICO Marketing Defendants, such as veterans and
                          the elderly, and then funding that distribution;

                   p.     Concealing their relationship to and control of Front Groups and KOLs
                          from the Plaintiff and the public at large; and

                   q.     Intending that Front Groups and KOLs would distribute through the U.S.
                          mail and interstate wire facilities, promotional and other materials that
                          claimed opioids could be safely used for chronic pain.

            741.   The Opioid Marketing Enterprise had a hierarchical decision-making structure

that was headed by the RICO Marketing Defendants and corroborated by the KOLs and Front


                                                 -214-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 223 of 281. PageID #: 223



Groups. The RICO Marketing Defendants controlled representations made about their opioids

and their drugs, doled out funds to PBMs and payments to KOLs, and ensured that

representations made by KOLs, Front Groups, and the RICO Marketing Defendants’ sales

detailers were consistent with the Marketing Defendants’ messaging throughout the United

States and Georgia. The Front Groups and KOLS in the Opioid Marketing Enterprise were

dependent on the Marketing Defendants for their financial structure and for career development

and promotion opportunities.

            742.   The Front Groups also conducted and participated in the conduct of the Opioid

Marketing Enterprise, directly or indirectly, in the following ways:

                   a.     The Front Groups promised to, and did, make representations regarding
                          opioids and the RICO Marketing Defendants’ drugs that were consistent
                          with the RICO Marketing Defendants’ messages;

                   b.     The Front Groups distributed, through the U.S. Mail and interstate wire
                          facilities, promotional and other materials which claimed that opioids
                          could be safely used for chronic pain without addiction, and
                          misrepresented the benefits of using opioids for chronic pain outweighed
                          the risks;

                   c.     The Front Groups echoed and amplified messages favorable to increased
                          opioid use—and ultimately, the financial interests of the RICO Marketing
                          Defendants;

                   d.     The Front Groups issued guidelines and policies minimizing the risk of
                          opioid addiction and promoting opioids for chronic pain;

                   e.     The Front Groups strongly criticized the 2016 guidelines from the Center
                          for Disease Control and Prevention (CDC) that recommended limits on
                          opioid prescriptions for chronic pain; and

                   f.     The Front Groups concealed their connections to the KOLs and the RICO
                          Marketing Defendants.

            743.   The RICO Marketing Defendants’ Front Groups, “with their large numbers and

credibility with policymakers and the public—have ‘extensive influence in specific disease

areas.’” The larger Front Groups “likely have a substantial effect on policies relevant to their


                                                 -215-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 224 of 281. PageID #: 224



industry sponsors.”250 “By aligning medical culture with industry goals in this way, many of the

groups described in this report may have played a significant role in creating the necessary

conditions for the U.S. opioid epidemic.”251

            744.   The KOLs also participated in the conduct of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

                   a.     The KOLs promised to, and did, make representations regarding opioids
                          and the RICO Marketing Defendants’ drugs that were consistent with the
                          Marketing Defendants’ messages themselves;

                   b.     The KOLs distributed, through the U.S. Mail and interstate wire facilities,
                          promotional and other materials which claimed that opioids could be
                          safely used for chronic pain without addiction, and misrepresented the
                          benefits of using opioids for chronic pain outweighed the risks;

                   c.     The KOLs echoed and amplified messages favorable to increased opioid
                          use—and ultimately, the financial interests of the RICO Marketing
                          Defendants;

                   d.     The KOLs issued guidelines and policies minimizing the risk of opioid
                          addiction and promoting opioids for chronic pain;

                   e.     The KOLs strongly criticized the 2016 guidelines from the Center for
                          Disease Control and Prevention (CDC) that recommended limits on opioid
                          prescriptions for chronic pain; and

                   f.     The KOLs concealed their connections to the Front Groups and the RICO
                          Marketing Defendants, and their sponsorship by the RICO Marketing
                          Defendants.

            745.   The scheme devised and implemented by the RICO Marketing Defendants and

members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course

of conduct, and many aspects of it continue through to the present.


250
      Id. at 2.
251
      Id.

                                                 -216-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 225 of 281. PageID #: 225



                   3.     The RICO Marketing Defendants Controlled and Paid Front Groups
                          and KOLs to Promote and Maximize Opioid Use

            746.   As discussed in detail above, the RICO Marketing Defendants funded and

controlled the various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient

Access, USPF, and AGS. The Front Groups, which appeared to be independent, but were not,

transmitted the RICO Marketing Defendants' misrepresentations. The RICO Marketing

Defendants and the Front Groups thus worked together to promote the goals of the Opioid

Marketing Enterprise.

            747.   The RICO Marketing Defendants worked together with each other through the

Front Groups that they jointly funded and through which they collaborated on the joint

promotional materials described above.

            748.   Similarly, as discussed in detail above, the RICO Marketing Defendants paid

KOLs, including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations

and promote their products. The RICO Marketing Defendants and the KOLs thus worked

together to promote the goals of the Opioid Marketing Enterprise.

                   4.     Pattern of Racketeering Activity

            749.   The RICO Marketing Defendants’ scheme described herein was perpetrated, in

part, through multiple acts of mail fraud and wire fraud, constituting a pattern of racketeering

activity as described herein.

            750.   The pattern of racketeering activity used by the RICO Marketing Defendants and

the Opioid Marketing Enterprise likely involved thousands of separate instances of the use of the

U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing Enterprise,

including essentially uniform misrepresentations, concealments and material omissions regarding

the beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute


                                                 -217-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 226 of 281. PageID #: 226



and non-cancer pain, with the goal of profiting from increased sales of the RICO Marketing

Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiff’s reliance on the

RICO Marketing Defendants’ misrepresentations.

            751.   Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering

activity, through which the RICO Marketing Defendants, the Front Groups and the KOLs

defrauded and intended to defraud the Plaintiff, and other intended victims.

            752.   The RICO Marketing Defendants devised and knowingly carried out an illegal

scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The RICO

Marketing Defendants and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA approved use these drugs, and were not supported by actual

evidence. The RICO Marketing Defendants intended that that their common purpose and

scheme to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally

and knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

            753.   By intentionally concealing the material risks and affirmatively misrepresenting

the benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including

Plaintiff, the RICO Marketing Defendants, the Front Groups and the KOLs engaged in a

fraudulent and unlawful course of conduct constituting a pattern of racketeering activity.

            754.   The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire

facilities to perpetrate the opioids marketing scheme involved thousands of communications,



                                                  -218-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 227 of 281. PageID #: 227



publications, representations, statements, electronic transmissions, payments, including, inter

alia:

                   a.     Marketing materials about opioids, and their risks and benefits, which the
                          RICO Marketing Defendants sent to health care providers, transmitted
                          through the internet and television, published, and transmitted to Front
                          Groups and KOLs located across the country and Plaintiff’s Community;

                   b.     Written representations and telephone calls between the RICO Marketing
                          Defendants and Front Groups regarding the misrepresentations, marketing
                          statements and claims about opioids, including the non-addictive, safe use
                          of chronic long-term pain generally;

                   c.     Written representations and telephone calls between the RICO Marketing
                          Defendants and KOLs regarding the misrepresentations, marketing
                          statements and claims about opioids, including the non-addictive, safe use
                          of chronic long-term pain generally

                   d.     E-mails, telephone and written communications between the RICO
                          Marketing Defendants and the Front Groups agreeing to or implementing
                          the opioids marketing scheme;

                   e.     E-mails, telephone and written communications between the RICO
                          Marketing Defendants and the KOLs agreeing to or implementing the
                          opioids marketing scheme;

                   f.     Communications between the RICO Marketing Defendants, Front Groups
                          and the media regarding publication, drafting of treatment guidelines, and
                          the dissemination of the same as part of the Opioid Marketing Enterprise;

                   g.     Communications between the RICO Marketing Defendants, KOLs and the
                          media regarding publication, drafting of treatment guidelines, and the
                          dissemination of the same as part of the Opioid Marketing Enterprise;

                   h.     Written and oral communications directed to State agencies, federal and
                          state courts, and private insurers throughout the Plaintiff’s Community
                          that fraudulently misrepresented the risks and benefits of using opioids for
                          chronic pain; and

                   i.     Receipts of increased profits sent through the U.S. Mail and interstate wire
                          facilities—the wrongful proceeds of the scheme.

            755.   In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the RICO Marketing Defendants that the Front Groups and the KOLs would

distribute publications through the U.S. Mail and by interstate wire facilities, and, in those

                                                  -219-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 228 of 281. PageID #: 228



publications, claim that the benefits of using opioids for chronic pain outweighed the risks of

doing so.

            756.   To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

RICO Marketing Defendants and members of the Opioid Marketing Enterprise hid from the

consumers, prescribers, regulators and the Plaintiff: (a) the fraudulent nature of the RICO

Marketing Defendants’ marketing scheme; (b) the fraudulent nature of statements made by the

RICO Marketing Defendants and by their KOLs, Front Groups and other third parties regarding

the safety and efficacy of prescription opioids; and (c) the true nature of the relationship between

the members of the Opioid Marketing Enterprise.

            757.   The RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

of fraud and indecency in marketing prescription opioids.

            758.   Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of

them had to agree to implement similar tactics regarding fraudulent marketing of prescription

opioids. This conclusion is supported by the fact that the RICO Marketing Defendants each

financed, supported, and worked through the same KOLs and Front Groups, and often

collaborated on and mutually supported the same publications, CMEs, presentations, and

prescription guidelines

            759.   The RICO Marketing Defendants’ predicate acts all had the purpose of creating

the opioid epidemic that substantially injured Plaintiff’s business and property, while

simultaneously generating billion-dollar revenue and profits for the RICO Marketing

Defendants. The predicate acts were committed or caused to be committed by the RICO



                                                 -220-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 229 of 281. PageID #: 229



Marketing Defendants through their participation in the Opioid Marketing Enterprise and in

furtherance of its fraudulent scheme.

            B.     The Opioid Supply Chain Enterprise

            760.   Faced with the reality that they will now be held accountable for the

consequences of the opioid epidemic they created, members of the industry resort to “a

categorical denial of any criminal behavior or intent.”252 Defendants’ actions went far beyond

what could be considered ordinary business conduct. For more than a decade, certain

Defendants, the “RICO Supply Chain Defendants” (Purdue, Cephalon, Endo, Mallinckrodt,

Actavis, McKesson, Cardinal, and AmerisourceBergen) worked together in an illicit enterprise,

engaging in conduct that was not only illegal, but in certain respects anti-competitive, with the

common purpose and achievement of vastly increasing their respective profits and revenues by

exponentially expanding a market that the law intended to restrict.

            761.   Knowing that dangerous drugs have a limited place in our society, and that their

dissemination and use must be vigilantly monitored and policed to prevent the harm that drug

abuse and addiction causes to individuals, society and governments, Congress enacted the

Controlled Substances Act (“CSA”). Specifically, through the CSA, which created a closed

system of distribution for controlled substances, Congress established an enterprise for good.

The CSA imposes a reporting duty that cuts across company lines. Regulations adopted under

the CSA require that companies who are entrusted with permission to operate within this system

cannot simply operate as competitive in an “anything goes” profit-maximizing market. Instead,

the statute tasks them to watch over each other with a careful eye for suspicious activity. Driven

by greed, Defendants betrayed that trust and subverted the constraints of the CSA’s closed
252
   McKesson Responds to Recent 60 Minutes Story About January 2017 Settlement With the
Federal Government, McKesson, http://www.mckesson.com/about-mckesson/fighting-opioid-
abuse/60-minutes-response (last visited, Apr. 21, 2018).

                                                  -221-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 230 of 281. PageID #: 230



system to conduct their own enterprise for evil.

            762.   As “registrants” under the CSA, the RICO Supply Chain Defendants are duty

bound to identify and report “orders of unusual size, orders deviating substantially from a normal

pattern, and orders of unusual frequency.”253 Critically, these Defendants’ responsibilities do not

end with the products they manufacture or distribute—there is no such limitation in the law

because their duties cut across company lines. Thus, when these Defendants obtain information

about the sales and distribution of other companies’ opioid products, as they did through data

mining companies like IMS Health, they were legally obligated to report that activity to the

DEA.

            763.   If morality and the law did not suffice, competition dictates that the RICO Supply

Chain Defendants would turn in their rivals when they had reason to suspect suspicious activity.

Indeed, if a manufacturer or distributor could gain market share by reporting a competitor’s

illegal behavior (causing it to lose a license to operate, or otherwise inhibit its activity), ordinary

business conduct dictates that it would do so. Under the CSA this whistleblower or watchdog

function is not only a protected choice, but a statutory mandate. Unfortunately, however, that is

not what happened. Instead, knowing that investigations into potential diversion would only lead

to shrinking markets. The RICO Supply Chain Defendants elected to operate in a conspiracy of

silence, in violation of both the CSA and RICO.

            764.   The RICO Supply Chain Defendants’ scheme required the participation of all. If

any one member broke rank, its compliance activities would highlight deficiencies of the others,

and the artificially high quotas they maintained through their scheme would crumble. But, if all

the members of the enterprise conducted themselves in the same manner, it would be difficult for



253
      21 C.F.R. 1301.74(b).

                                                  -222-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 231 of 281. PageID #: 231



the DEA to go after any one of them. Accordingly, through the connections they made as a

result of their participation in the Healthcare Distribution Alliance (“HDA”), the RICO Supply

Chain Defendants chose to flout the closed system designed to protect the citizens. Publicly, in

2008, they announced their formulation of “Industry Compliance Guidelines: Reporting

Suspicious Orders and Prevention Diversion of Controlled Substances.” But, privately, the

RICO Supply Chain Defendants refused to act and through their lobbying efforts, they

collectively sought to undermine the impact of the CSA. Indeed, despite the issuance of these

Industry Compliance Guidelines, which recognize these Defendants’ duties under the law, as

illustrated by the subsequent industry-wide enforcement actions and consent orders issued after

that time, none of them complied. John Gray, President and CEO of the HDA said to Congress

in 2014, it is “difficult to find the right balance between proactive anti-diversion efforts while not

inadvertently limiting access to appropriately prescribed and dispensed medications.” Yet, the

RICO Supply Chain Defendants apparently all found the same profit-maximizing balance --

intentionally remaining silent to ensure the largest possible financial return.

            765.   As described above, at all relevant times, the RICO Supply Chain Defendants

operated as an association-in-fact enterprise formed for the purpose of unlawfully increasing

sales, revenues and profits by fraudulently increasing the quotas set by the DEA that would allow

them to collectively benefit from a greater pool of prescription opioids to manufacture and

distribute. In support of this common purpose and fraudulent scheme, the RICO Supply Chain

Defendants jointly agreed to disregard their statutory duties to identify, investigate, halt and

report suspicious orders of opioids and diversion of their drugs into the illicit market so that

those orders would not result in a decrease, or prevent an increase in, the necessary quotas.

            766.   At all relevant times, as described above, the RICO Supply Chain Defendants



                                                -223-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 232 of 281. PageID #: 232



exerted control over, conducted and/or participated in the Opioid Supply Chain Enterprise by

fraudulently claiming that they were complying with their duties under the CSA to identify,

investigate and report suspicious orders of opioids in order to prevent diversion of those highly

addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

production quotas and generate unlawful profits, as follows:

            767.   The RICO Supply Chain Defendants disseminated false and misleading

statements to state and federal regulators claiming that:

                   a.     the quotas for prescription opioids should be increased;

                   b.     they were complying with their obligations to maintain effective controls
                          against diversion of their prescription opioids;

                   c.     they were complying with their obligations to design and operate a system
                          to disclose to the registrant suspicious orders of their prescription opioids;

                   d.     they were complying with their obligation to notify the DEA of any
                          suspicious orders or diversion of their prescription opioids; and

                   e.     they did not have the capability to identify suspicious orders of controlled
                          substances.

            768.   The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”254


254
    HDMA is Now the Healthcare Distribution Alliance, Pharmaceutical Commerce,
http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/. (Last U updated July 6, 2016); Lenny Bernstein & Scott Higham, Investigation: The
DEA Slowed Enforcement While the Opioid Epidemic Grew Out of Control, Wash. Post (Oct. 22,
2016), https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-
opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls
for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post (Mar. 6, 2017),
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric

                                                  -224-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 233 of 281. PageID #: 233



            769.   The CSA and the Code of Federal Regulations, require the RICO Supply Chain

Defendants to make reports to the DEA of any suspicious orders identified through the design

and operation of their system to disclose suspicious orders. The failure to make reports as

required by the CSA and Code of Federal Regulations amounts to a criminal violation of the

statute.

            770.   The RICO Supply Chain Defendants knowingly and intentionally furnished false

or fraudulent information in their reports to the DEA about suspicious orders, and/or omitted

material information from reports, records and other document required to be filed with the DEA

including the Marketing Defendants’ applications for production quotas. Specifically, the RICO

Supply Chain Defendants were aware of suspicious orders of prescription opioids and the

diversion of their prescription opioids into the illicit market, and failed to report this information

to the DEA in their mandatory reports and their applications for production quotas.

            771.   The RICO Supply Chain Defendants used, directed the use of, and/or caused to be

used, thousands of interstate mail and wire communications in service of their scheme through

virtually uniform misrepresentations, concealments and material omissions regarding their

compliance with their mandatory reporting requirements and the actions necessary to carry out

their unlawful goal of selling prescription opioids without reporting suspicious orders or the

diversion of opioids into the illicit market.

            772.   In devising and executing the illegal scheme, the RICO Supply Chain Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud by means of

materially false or fraudulent pretenses, representations, promises, or omissions of material facts.



Eyre, DEA Agent: “We Had No Leadership” in WV Amid Flood of Pain Pills, Charleston
Gazette-Mail (Feb. 18, 2017), http://www.wvgazettemail.com/news/20170218/dea-agent-we-
had-no-leadership-in-wv-amid-flood-of-pain-pills-.

                                                -225-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 234 of 281. PageID #: 234



            773.   For the purpose of executing the illegal scheme, the RICO Supply Chain

Defendants committed racketeering acts, which number in the thousands, intentionally and

knowingly with the specific intent to advance the illegal scheme. These racketeering acts, which

included repeated acts of mail fraud and wire fraud, constituted a pattern of racketeering.

            774.   The RICO Supply Chain Defendants’ use of the mail and wires includes, but is

not limited to, the transmission, delivery, or shipment of the following by the Marketing

Defendants, the Distributor Defendants, or third parties that were foreseeably caused to be sent

as a result of the RICO Supply Chain Defendants’ illegal scheme, including but not limited to:

                   a.     The prescription opioids themselves;

                   b.     Documents and communications that supported and/or facilitated the
                          RICO Supply Chain Defendants’ request for higher aggregate production
                          quotas, individual production quotas, and procurement quotas;

                   c.     Documents and communications that facilitated the manufacture, purchase
                          and sale of prescription opioids;

                   d.     RICO Supply Chain Defendants’ DEA registrations;

                   e.     Documents and communications that supported and/or facilitated RICO
                          Supply Chain Defendants’ DEA registrations;

                   f.     RICO Supply Chain Defendants’ records and reports that were required to
                          be submitted to the DEA pursuant to 21 U.S.C. § 827;

                   g.     Documents and communications related to the RICO Supply Chain
                          Defendants’ mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21
                          C.F.R. § 1301.74;

                   h.     Documents intended to facilitate the manufacture and distribution of the
                          RICO Supply Chain Defendants’ prescription opioids, including bills of
                          lading, invoices, shipping records, reports and correspondence;

                   i.     Documents for processing and receiving payment for prescription opioids;

                   j.     Payments from the Distributors to the Marketing Defendants;

                   k.     Rebates and chargebacks from the Marketing Defendants to the
                          Distributors Defendants;


                                                 -226-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 235 of 281. PageID #: 235



                   l.         Payments to the RICO Supply Chain Defendants’ lobbyists through the
                              PCF;

                   m.         Payments to the RICO Supply Chain Defendants’ trade organizations, like
                              the HDA, for memberships and/or sponsorships;

                   n.         Deposits of proceeds from the RICO Supply Chain Defendants’
                              manufacture and distribution of prescription opioids; and

                   o.         Other documents and things, including electronic communications.

            775.   The RICO Supply Chain Defendants (and/or their agents), for the purpose of

executing the illegal scheme, sent and/or received (or caused to be sent and/or received) by mail

or by private or interstate carrier, shipments of prescription opioids and related documents by

mail or by private carrier affecting interstate commerce, including the following:

   Defendant                                                                   Drugs
                               Company Names
  Group Name                                                 Drug Name     Chemical Name       CSA Schedule
                                                                         Oxycodone
                                                           OxyContin     hydrochloride         Schedule II
                                                                         extended release
                                                                         Morphine sulfate
                                                           MS Contin                           Schedule II
                                                                         extended release
                        (1) Purdue Pharma, LP,
                                                                         Hydromorphone
                                                           Dilaudid                            Schedule II
     Purdue             (2) Purdue Pharma, Inc.,                         hydrochloride
                        (3) The Purdue Frederick                         Hydromorphone
                                                           Dilaudid-HP                         Schedule II
                        Company                                          hydrochloride
                                                           Butrans       Buprenorphine         Schedule II
                                                           Hysinga ER    Hydrocodone bitrate   Schedule II
                                                                         Oxycodone
                                                           Targiniq ER                         Schedule II
                                                                         hydrochloride

                        (1) Cephalon, Inc.,                Actiq         Fentanyl citrate      Schedule II
                        (2) Teva Pharmaceutical
   Cephalon             Industries, Ltd.,                  Fentora       Fentanyl citrate      Schedule II
                        (3) Teva Pharmaceuticals USA,      Generic       Oxycodone
                        Inc.                                                                   Schedule II
                                                           OxyContin     hydrochloride
                                                                         Oxymorphone
                        (1) Endo Health Solutions, Inc.,
                                                           Opana ER      hydrochloride         Schedule II
      Endo              (2) Endo Pharmaceuticals Inc.,                   extended release
                        (3) Qualitest Pharmaceuticals,                   Oxymorphone
                                                           Opana                               Schedule II
                        Inc. (wholly-owned subsidiary of                 hydrochloride



                                                           -227-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 236 of 281. PageID #: 236




   Defendant                                                                 Drugs
                            Company Names
  Group Name                                          Drug Name           Chemical Name     CSA Schedule
                    Endo)                                               Oxymorphone
                                                    Percodan            hydrochloride and   Schedule II
                                                                        aspirin
                                                                        Oxymorphone
                                                    Percocet            hydrochloride and   Schedule II
                                                                        acetaminophen
                                                    Generic oxycodone                       Schedule II
                                                    Generic oxymorphone                     Schedule II
                                                    Generic hydromorphone                   Schedule II
                                                    Generic hydrocodone                     Schedule II

                    (1) Mallinckrodt plc,                               Hydromorphone
                                                    Exalgo                                  Schedule II
                                                                        hydrochloride
 Mallinckrodt       (2) Mallinckrodt LLC (wholly-
                    owned subsidiary of                                 Oxycodone
                    Mallinckrodt plc)               Roxicodone                              Schedule II
                                                                        hydrochloride
                    (1) Allergan plc,
                                                    Kadian              Morphine Sulfate    Schedule II
                    (2) Actavis LLC,
                    (3) Actavis Pharma, Inc.,       Norco (Generic      Hydrocodone and
                                                                                            Schedule II
                                                    of Kadian)          acetaminophen
     Actavis        (4) Actavis plc,
                    (5) Actavis, Inc.,              Generic
                                                                        Fentanyl            Schedule II
                                                    Duragesic
                    (6) Watson Pharmaceuticals,
                    Inc.,                                               Oxymorphone
                                                    Generic Opana                           Schedule II
                    (7) Watson Pharma, Inc.                             hydrochloride


            776.   Each of the RICO Supply Chain Defendants, identified manufactured, shipped,

paid for and received payment for the drugs identified above, throughout the United States.

            777.   The RICO Supply Chain Defendants used the internet and other electronic

facilities to carry out their scheme and conceal the ongoing fraudulent activities. Specifically,

the RICO Supply Chain Defendants made misrepresentations about their compliance with

Federal and State laws requiring them to identify, investigate and report suspicious orders of

prescription opioids and/or diversion of the same into the illicit market.

            778.   At the same time, the RICO Supply Chain Defendants misrepresented the superior

safety features of their order monitoring programs, ability to detect suspicious orders,


                                                    -228-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 237 of 281. PageID #: 237



commitment to preventing diversion of prescription opioids, and their compliance with all state

and federal regulations regarding the identification and reporting of suspicious orders of

prescription opioids.

            779.   The RICO Supply Chain Defendants utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks.

            780.   The RICO Supply Chain Defendants also communicated by U.S. Mail, by

interstate facsimile, and by interstate electronic mail with each other and with various other

affiliates, regional offices, regulators, distributors, and other third-party entities in furtherance of

the scheme.

            781.   The mail and wire transmissions described herein were made in furtherance of the

RICO Supply Chain Defendants’ scheme and common course of conduct to deceive regulators,

the public and the Plaintiff that these Defendants were complying with their state and federal

obligations to identify and report suspicious orders of prescription opioids all while Defendants

were knowingly allowing millions of doses of prescription opioids to divert into the illicit drug

market. The RICO Supply Chain Defendants’ scheme and common course of conduct was to

increase or maintain high production quotas for their prescription opioids from which they could

profit.

            782.   Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

wire facilities have been deliberately hidden by Defendants and cannot be alleged without access

to Defendants’ books and records. However, Plaintiff has described the types of, and in some

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They

include thousands of communications to perpetuate and maintain the scheme, including the



                                                  -229-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 238 of 281. PageID #: 238



things and documents described in the preceding paragraphs.

            783.   The RICO Supply Chain Defendants did not undertake the practices described

herein in isolation, but as part of a common scheme. Various other persons, firms, and

corporations, including third-party entities and individuals not named as Defendants in this

Complaint, may have contributed to and/or participated in the scheme with these Defendants in

these offenses and have performed acts in furtherance of the scheme to increase revenues,

increase market share, and /or minimize the losses for the RICO Supply Chain Defendants.

            784.   The predicate acts constituted a variety of unlawful activities, each conducted

with the common purpose of obtaining significant monies and revenues from the sale of their

highly addictive and dangerous drugs. The predicate acts also had the same or similar results,

participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

            785.   The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by the Defendants through their participation in the Opioid

Supply Chain Enterprise and in furtherance of its fraudulent scheme.

            786.   As described above, the RICO Supply Chain Defendants were repeatedly warned,

fined, and found to be in violation of applicable law and regulations, and yet they persisted. The

sheer volume of enforcement actions against the RICO Supply Chain Defendants supports this

conclusion that the RICO Supply Chain Defendants operated through a pattern and practice of

willfully and intentionally omitting information from their mandatory reports to the DEA as




                                                  -230-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 239 of 281. PageID #: 239



required by 21 C.F.R. § 1301.74.255

            787.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, the Plaintiff. The RICO Supply Chain Defendants calculated

and intentionally crafted the diversion scheme to increase and maintain profits from unlawful

sales of opioids, without regard to the effect such behavior would have on the Plaintiff, among

others. The RICO Supply Chain Defendants were aware that Plaintiff and others rely on these

Defendants to maintain a closed system of manufacturing and distribution to protect against the

non-medical diversion and use of their dangerously addictive opioid drugs.

            788.   By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Supply Chain Defendants engaged in a fraudulent scheme and unlawful

course of conduct constituting a pattern of racketeering activity.

            789.   Sales representatives marketed OxyContin, including in and/or around the

County and surrounding areas, as a product “to start with and to stay with,” and Purdue

deliberately exploited a misconception it knew many doctors held that oxycodone was less

potent than morphine.256 Sales representatives also received training in overcoming doctors’

concerns about addiction with talking points they knew to be untrue about the drug’s abuse

potential. The New Yorker reported that “[i]n 2002, a sales manager from the company, William

Gergely, told a state investigator in Florida that Purdue executives ‘told us to say things like it is

“virtually” non-addicting.’”257



255
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
256
    Keefe, Empire of Pain, supra note 48.
257
    Id.

                                                   -231-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 240 of 281. PageID #: 240



            790.   Purdue caused the publication and distribution of false and deceptive guidelines

on opioid prescribing. For example, as set forth above, Purdue paid $100,000 to the Federation

of State Medical Boards “FSMB” to help print and distribute its guidelines on the use of opioids

to treat chronic pain to 700,000 practicing doctors.

            C.     Effect of Opioid Marketing Enterprise and Opioid Supply Chain Enterprise
                   on the Plaintiff

            791.   As described herein, Defendants engaged in a pattern of related and continuous

predicate acts for years. The predicate acts constituted a variety of unlawful activities, each

conducted with the common purpose of obtaining significant monies and revenues from

consumers, based on their misrepresentations and omissions. The predicate acts also had the

same or similar results, participants, victims and methods of commission. The predicate acts

were related and not isolated events. The predicate acts all had the purpose of generating

significant revenue and profits for Defendants, at the expense of the Plaintiff. The predicate acts

were committed or caused to be committed by Defendants through their participation in the

enterprise and in furtherance of their fraudulent scheme and were interrelated in that they

involved obtaining the Plaintiff’s funds.

            792.   As fully alleged herein, the Plaintiff, along with scores of other Sheriffs, counties

and cities, relied upon representations and omissions that were made or caused by Defendants. .

            793.   The Plaintiff’s injuries were proximately caused by Defendants’ racketeering

activity, which directly caused the over-prescription, over-purchase, and over-consumption of

opioids. But for Defendants’ misstatements and omissions and the scheme employed by the

Opioid Marketing Enterprise and the Opioid Supply Chain Enterprise, the Plaintiff would not be

bearing the costs of the current opioid epidemic.

            794.   By reason of, and as a result of the conduct of each of the Defendants, and in


                                                   -232-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 241 of 281. PageID #: 241



particular, their pattern of racketeering activity, the Plaintiff has been injured in its business and

property in multiple ways, including, but not limited to, suffering increased expenditures

associated with law enforcement and public safety dealing with the opioid epidemic, including,

but not limited to, staffing, straight time, overtime wages, and all associated costs; diminishment

of law-enforcement resources; costs of naloxone (Narcan); costs for providing medical care,

prescriptions, medicine, treatment, and services to those persons with opioid-related issues in the

Sheriff’s custody; correctional costs, including, but not limited to, food, housing, labor costs;

costs for providing court services (e.g., transport, security, etc.), including, but not limited to,

staffing, straight time, overtime wages, and all associated costs; the diversion of assets from the

provision of other needed law enforcement and correctional resources and services; human

resource costs; and other increased costs associated with this crisis.

            795.   Defendants’ violations of 18 U.S.C. § 1962(c) and (d) and the Georgia Rico Act

(O.C.G.A. § 16-14-1 et seq.) have directly and proximately caused injuries and damages to the

Plaintiff, and the Plaintiff is entitled to bring this action for three times the Plaintiff’s actual

damages, as well as injunctive/equitable relief, costs and reasonable attorneys’ fees pursuant to

18 U.S.C. § 1964(c) and O.C.G.A. § 16-14-6(c).

                                        CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF

Violation of RICO, 18 U.S.C. § 1961 et seq. and the Georgia RICO Act, O.C.G.A. § 16-14-1
                         et seq. – Opioid Marketing Enterprise
  (Against Defendants Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the “RICO
                                Marketing Defendants”))

            796.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows: The RICO Marketing Defendants through

the use of “Front Groups” that appeared to be independent of the RICO Marketing Defendants;


                                                  -233-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 242 of 281. PageID #: 242



through the dissemination of publications that supported the RICO Marketing Defendants’

scheme; through continuing medical education (“CME”) programs controlled and/or funded by

the RICO Marketing Defendants; by the hiring and deployment of so-called “key opinion

leaders,” (“KOLs”) who were paid by the RICO Marketing Defendants to promote their

message; and through the “detailing” activities of the RICO Marketing Defendants’ sales forces

conducted an association-in-fact enterprise, and/or participated in the conduct of an enterprise

through a pattern of illegal activities (the predicate racketeering acts of mail and wire fraud) to

carry-out the common purpose of the Opioid Marketing Enterprise, i.e., to unlawfully increase

profits and revenues from the continued prescription and use of opioids for long-term chronic

pain. Through the racketeering activities of the Opioid Marketing Enterprise sought to further

the common purpose of the enterprise through a fraudulent scheme to change prescriber habits

and public perception about the safety and efficacy of opioid use by convincing them that each of

the nine false propositions alleged earlier were true. In so doing, each of the RICO Marketing

Defendants knowingly conducted and participated in the conduct of the Opioid Marketing

Activities by engaging in mail and wire fraud in violation of 18 U.S.C. §§ 1962(c) and (d) and 18

U.S.C. § 1962(c) and O.C.G.A. §§ 16-14-4 (b) and (c).

            797.   The Opioid Marketing Enterprise alleged above is an association-in-fact

enterprise that consists of the RICO Marketing Defendants (Purdue Cephalon, Janssen, Endo,

and Mallinckrodt); the Front Groups (APF, AAPM, APS, FSMB, USPF, and AGS); and the

KOLs (Dr. Portenoy, Dr. Webster, Dr. Fine, and Dr. Fishman).

            798.   Each of the RICO Marketing Defendants and the other members of the Opioid

Marketing Enterprise conducted and participated in the conduct of the Opioid Marketing

Enterprise by playing a distinct role in furthering the enterprise’s common purpose of increasing



                                                 -234-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 243 of 281. PageID #: 243



profits and sales through the knowing and intentional dissemination of false and misleading

information about the safety and efficacy of long-term opioid use, and the risks and symptoms of

addiction, in order increase the market for prescription opioids by changing prescriber habits and

public perceptions and increase the market for opioids.

            799.   Specifically, the RICO Marketing Defendants each worked together to coordinate

the enterprise’s goals and conceal their role, and the enterprise’s existence, from the public by,

among other things, (i) funding, editing and distributing publications that supported and

advanced their false messages; (ii) funding KOLs to further promote their false messages;

(iii) funding, editing and distributing CME programs to advance their false messages; and

(iv) tasking their own employees to direct deceptive marketing materials and pitches directly at

physicians and, in particular, at physicians lacking the expertise of pain care specialists (a

practice known as sales detailing).

            800.   Each of the Front Groups helped disguise the role of RICO Marketing Defendants

by purporting to be unbiased, independent patient-advocacy and professional organizations in

order to disseminate patient education materials, a body of biased and unsupported scientific

“literature,” and “treatment guidelines” that promoted the RICO Marketing Defendants false

messages.

            801.   Each of the KOLs were physicians chosen and paid by each of the RICO

Marketing Defendants to influence their peers’ medical practice by promoting the Marketing

Defendants’ false message through, among other things, writing favorable journal articles and

delivering supportive CMEs as if they were independent medical professionals, thereby further

obscuring the RICO Marketing Defendants’ role in the enterprise and the enterprise’s existence.

            802.   Further, each of the RICO Marketing Defendants, KOLs and Front Groups that



                                                -235-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 244 of 281. PageID #: 244



made-up the Opioid Marketing Enterprise had systematic links to and personal relationships with

each other through joint participation in lobbying groups, trade industry organizations,

contractual relationships and continuing coordination of activities. The systematic links and

personal relationships that were formed and developed allowed members of the Opioid

Marketing Enterprise the opportunity to form the common purpose and agree to conduct and

participate in the conduct of the Opioid Marketing Enterprise. Specifically, each of the RICO

Marketing Defendants coordinated their efforts through the same KOLs and Front Groups, based

on their agreement and understanding that the Front Groups and KOLs were industry friendly

and would work together with the RICO Marketing Defendants to advance the common purpose

of the Opioid Marketing Enterprise; each of the individuals and entities who formed the Opioid

Marketing Enterprise acted to enable the common purpose and fraudulent scheme of the Opioid

Marketing Enterprise.

            803.   At all relevant times, the Opioid Marketing Enterprise: (a) had an existence

separate and distinct from each RICO Marketing Defendant and its members; (b) was separate

and distinct from the pattern of racketeering in which the RICO Marketing Defendants engaged;

(c) was an ongoing and continuing organization consisting of individuals, persons, and legal

entities, including each of the RICO Marketing Defendants; (d) was characterized by

interpersonal relationships between and among each member of the Opioid Marketing

Enterprise, including between the RICO Marketing Defendants and each of the Front Groups and

KOLs; and (e) had sufficient longevity for the enterprise to pursue its purpose and functioned as

a continuing unit.

            804.   The persons and entities engaged in the Opioid Marketing Enterprise are

systematically linked through contractual relationships, financial ties, personal relationships, and



                                                  -236-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 245 of 281. PageID #: 245



continuing coordination of activities, as spearheaded by the RICO Marketing Defendants.

            805.   The RICO Marketing Defendants conducted and participated in the conduct of the

Opioid Marketing Enterprise through a pattern of racketeering activity that employed the use of

mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud), to

increase profits and revenue by changing prescriber habits and public perceptions in order to

increase the prescription and use of prescription opioids, and expand the market for opioids.

            806.   The RICO Marketing Defendants each committed, conspired to commit, and/or

aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. See also O.C.G.A. § 16-14-

3(5)(C) (“Racketeering activity” under the Georgia RICO Act “shall also mean any conduct

defined as ‘racketeering activity’ under 18 U.S.C. Section 1961 (1),…)”

            807.   The multiple acts of racketeering activity that the RICO Marketing Defendants

committed, or aided and abetted in the commission of, were related to each other, posed a threat

of continued racketeering activity, and therefore constitute a “pattern of racketeering activity.”

The racketeering activity was made possible by the RICO Marketing Defendants’ regular use of

the facilities, services, distribution channels, and employees of the Opioid Marketing Enterprise,

the U.S. Mail and interstate wire facilities. The RICO Marketing Defendants participated in the

scheme to defraud by using mail, telephones and the Internet to transmit mailings and wires in

interstate or foreign commerce.

            808.   The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

                   a.     Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341
                          by sending or receiving, or by causing to be sent and/or received, materials
                          via U.S. mail or commercial interstate carriers for the purpose of
                          executing the unlawful scheme to design, manufacture, market, and sell


                                                 -237-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 246 of 281. PageID #: 246



                          the prescription opioids by means of false pretenses, misrepresentations,
                          promises, and omissions.

                   b.     Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1343
                          by transmitting and/or receiving, or by causing to be transmitted and/or
                          received, materials by wire for the purpose of executing the unlawful
                          scheme to design, manufacture, market, and sell the prescription opioids
                          by means of false pretenses, misrepresentations, promises, and omissions.

            809.   Indeed, as summarized herein, the RICO Marketing Defendants used the mail and

wires to send or receive thousands of communications, publications, representations, statements,

electronic transmissions and payments to carry-out the Opioid Marketing Enterprise’s fraudulent

scheme.

            810.   Because the RICO Marketing Defendants disguised their participation in the

enterprise, and worked to keep even the enterprise’s existence secret so as to give the false

appearance that their false messages reflected the views of independent third parties, many of the

precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate wire

facilities (and corresponding predicate acts of mail and wire fraud) have been hidden and cannot

be alleged without access to the books and records maintained by the RICO Marketing

Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful operation of the

Opioid Marketing Enterprise alleged herein depended upon secrecy. However, Plaintiff has

described the occasions on which the RICO Marketing Defendants, Front Groups, and KOLs

disseminated misrepresentations and false statements to Georgia consumers, prescribers,

regulators and Plaintiff, and how those acts were in furtherance of the scheme.

            811.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Georgia consumers, prescribers, regulators and

Plaintiff. The RICO Marketing Defendants, Front Groups and KOLs calculated and intentionally


                                                  -238-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 247 of 281. PageID #: 247



crafted the scheme and common purpose of the Opioid Marketing Enterprise to ensure their own

profits remained high. In designing and implementing the scheme, the RICO Marketing

Defendants understood and intended that those in the distribution chain rely on the integrity of

the pharmaceutical companies and ostensibly neutral third parties to provide objective and

scientific evidence regarding the RICO Marketing Defendants’ products.

            812.   The RICO Marketing Defendants’ pattern of racketeering activity alleged herein

and the Opioid Marketing Enterprise are separate and distinct from each other. Likewise, the

RICO Marketing Defendants are distinct from the Opioid Marketing Enterprise.

            813.   The pattern of racketeering activity alleged herein is continuing as of the date of

this complaint, and, upon information and belief, will continue into the future unless enjoined by

this Court.

            814.   The racketeering activities conducted by the RICO Marketing Defendants, Front

Groups and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

intended to deceive Georgia consumers, prescribers, regulators and the Plaintiff. Each separate

use of the U.S. Mail and/or interstate wire facilities employed by Defendants was related, had

similar intended purposes, involved similar participants and methods of execution, and had the

same results affecting the same victims, including Georgia consumers, prescribers, regulators

and the Plaintiff. The RICO Marketing Defendants have engaged in the pattern of racketeering

activity for the purpose of conducting the ongoing business affairs of the Opioid Marketing

Enterprise.

            815.   Each of the RICO Marketing Defendants aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18 U.S.C.

§§ 1341 and 1343 offenses.



                                                   -239-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 248 of 281. PageID #: 248



            816.   As described herein, the RICO Marketing Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant money

and revenue from the marketing and sale of their highly addictive and dangerous drugs. The

predicate acts also had the same or similar results, participants, victims, and methods of

commission. The predicate acts were related and not isolated events.

            817.   The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

            818.   The RICO Marketing Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff injury in its business and property.

The RICO Marketing Defendants’ pattern of racketeering activity logically, substantially and

foreseeably caused an opioid epidemic. Plaintiff’s injuries, as described below, were not

unexpected, unforeseen or independent.258 Rather, as Plaintiff alleges, the RICO Marketing

Defendants knew that the opioids were unsuited to treatment of long-term chronic, non-acute,

and non-cancer pain, or for any other use not approved by the FDA, and knew that opioids were

highly addictive and subject to abuse.259 Nevertheless, the RICO Marketing Defendants engaged

in a scheme of deception that utilized the mail and wires in order to carry-out the Opioid

Marketing Enterprises’ fraudulent scheme, thereby increasing sales of their opioid products.

            819.   It was foreseeable and expected that the RICO Marketing Defendants creating and

then participating in the Opioid Marketing Enterprise through a pattern of racketeering activities

258
      Travelers Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1030 (2017)
259
      Id. at 1041

                                                   -240-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 249 of 281. PageID #: 249



to carry-out their fraudulent scheme would lead to a nationwide opioid epidemic, including

increased opioid addiction and overdose.260

            820.   Specifically, the RICO Marketing Defendants’ creation of, and then participation

in, the Opioid Marketing Enterprise through a pattern of racketeering activities to carry-out their

fraudulent scheme has injured Plaintiff in the form of substantial losses of money and property

that logically, directly and foreseeably arise from the opioid-addiction epidemic. Plaintiff’s

injuries, as alleged throughout this complaint, and expressly incorporated herein by reference,

include:

                   a.     costs associated with law enforcement and public safety dealing with the
                          opioid epidemic, including, but not limited to, staffing, straight time,
                          overtime wages, and all associated costs;

                   b.     diminishment of law-enforcement resources;

                   c.     costs of naloxone (Narcan);

                   d.     costs for providing medical care, prescriptions, medicine, treatment, and
                          services to those persons with opioid-related issues in the Sheriff’s
                          custody;

                   e.     correctional costs, including, but not limited to, food, housing, labor costs;

                   f.     costs for providing court services (e.g., transport, security, etc.), including,
                          but not limited to, staffing, straight time, overtime wages, and all
                          associated costs;

                   g.     the diversion of assets from the provision of other needed law enforcement
                          and correctional resources and services;

                   h.     human resource costs;

                   i.     other increased costs associated with opioid addiction; and

                   j.     such other costs as to be proven at trial.

            821.   Plaintiff’s injuries were directly and thus proximately caused by these

Defendants’ racketeering activities because they were the logical, substantial and foreseeable

260
      Id.

                                                   -241-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 250 of 281. PageID #: 250



cause of Plaintiff’s injuries. But for the opioid-addiction epidemic the RICO Marketing

Defendants created through their Opioid Marketing Enterprise, Plaintiff would not have lost

money or property.

            822.   Plaintiff is the most directly harmed for these economic harms and there is no

other Plaintiff better suited to seek a remedy for the economic harms at issue here.

            823.   Plaintiff seeks all legal and equitable relief as allowed by law, including, inter

alia, actual damages; treble damages; equitable and/or injunctive relief in the form of court-

supervised corrective communication, actions and programs; forfeiture as deemed proper by the

Court; attorney’s fees; all costs and expenses of suit; and pre- and post-judgment interest,

including, inter alia:

                   a.     Actual damages and treble damages, including pre-suit and post-judgment
                          interest;

                   b.     An order enjoining any further violations of RICO;

                   c.     An order enjoining any further violations of any statutes alleged to have
                          been violated in this Complaint;

                   d.     An order enjoining the commission of any tortious conduct, as alleged in
                          this Complaint;

                   e.     An order enjoining any future marketing or misrepresentations regarding
                          the health benefits or risks of prescription opioids use, except as
                          specifically approved by the FDA;

                   f.     An order enjoining any future marketing of opioids through non-branded
                          marketing including through the Front Groups, KOLs, websites, or in any
                          other manner alleged in this Complaint that deviates from the manner or
                          method in which such marketing has been approved by the FDA;

                   g.     An order enjoining any future marketing to vulnerable populations,
                          including but not limited to, persons over the age of fifty-five, anyone
                          under the age of twenty-one, and veterans;

                   h.     An order compelling the Defendants to make corrective advertising
                          statements that shall be made in the form, manner and duration as
                          determined by the Court, but not less than print advertisements in national


                                                   -242-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 251 of 281. PageID #: 251



                   and regional newspapers and medical journals, televised broadcast on
                   major television networks, and displayed on their websites, concerning:
                   (1) the risk of addiction among patients taking opioids for pain; (2) the
                   ability to manage the risk of addiction; (3) pseudoaddiction is really
                   addiction, not a sign of undertreated addiction; (4) withdrawal from
                   opioids is not easily managed; (5) increasing opioid dosing presents
                   significant risks, including addiction and overdose; (6) long term use of
                   opioids has no demonstrated improvement of unction; (8) use of time-
                   released opioids does not prevent addiction; (9) abuse-deterrent
                   formulations do not prevent opioid abuse; and (10) that manufacturers and
                   distributors have duties under the CSA to monitor, identify, investigate,
                   report and halt suspicious orders and diversion but failed to do so;

             i.    An order enjoining any future lobbying or legislative efforts regarding the
                   manufacturer, marketing, distribution, diversion, prescription, or use of
                   opioids;

             j.    An order requiring all Defendants to publicly disclose all documents,
                   communications, records, data, information, research or studies
                   concerning the health risks or benefits of opioid use;

             k.    An order prohibiting all Defendants from entering into any new payment
                   or sponsorship agreement with, or related to, any: Front Group, trade
                   association, doctor, speaker, CME, or any other person, entity, or
                   association, regarding the manufacturer, marketing, distribution, diversion,
                   prescription, or use of opioids;

             l.    An order establishing a National Foundation for education, research,
                   publication, scholarship, and dissemination of information regarding the
                   health risks of opioid use and abuse to be financed by the Defendants in an
                   amount to be determined by the Court;

             m.    An order enjoining any diversion of opioids or any failure to monitor,
                   identify, investigate, report and halt suspicious orders or diversion of
                   opioids;

             n.    An order requiring all Defendants to publicly disclose all documents,
                   communications, records, information, or data, regarding any prescriber,
                   facility, pharmacy, clinic, hospital, manufacturer, distributor, person,
                   entity or association regarding suspicious orders for or the diversion of
                   opioids;

             o.    An order divesting each Defendant of any interest in, and the proceeds of
                   any interest in, the Marketing and Supply Chain Enterprises, including any
                   interest in property associated with the Marketing and Supply Chain
                   Enterprises;

             p.    Dissolution and/or reorganization of any trade industry organization, Front

                                           -243-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 252 of 281. PageID #: 252



                          Group, or any other entity or association associated with the Marketing
                          and Supply Chain Enterprises identified in this Complaint, as the Court
                          sees fit;

                   q.     Dissolution and/or reorganization of any Defendant named in this
                          Complaint as the Court sees fit;

                   r.     Suspension and/or revocation of the license, registration, permit, or prior
                          approval granted to any Defendant, entity, association or enterprise named
                          in the Complaint regarding the manufacture or distribution of opioids;

                   s.     Forfeiture as deemed appropriate by the Court; and Attorney’s fees and all
                          costs and expenses of suit.

                                   SECOND CLAIM FOR RELIEF

Violation of RICO, 18 U.S.C. § 1961 et seq. and the Georgia RICO Act, O.C.G.A. § 16-14-1
                         et seq. – Opioid Supply Chain Enterprise
           (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
McKesson, Cardinal, and AmerisourceBergen – (the “RICO Supply Chain Defendants”))

            824.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            825.   At all relevant times, the RICO Supply Chain Defendants were and are “persons”

under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

            826.   The RICO Supply Chain Defendants together formed an association-in-fact

enterprise, the Opioid Supply Chain Enterprise, for the purpose of increasing the quota for and

profiting from the increased volume of opioid sales in the United States. The Opioid Supply

Chain Enterprise is an association-in-fact enterprise within the meaning of § 1961 and O.C.G.A.

§ 16-14-3(3). The Opioid Supply Chain Enterprise consists of the RICO Supply Chain

Defendants.

            827.   The RICO Supply Chain Defendants were of members the Healthcare




                                                  -244-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 253 of 281. PageID #: 253



Distribution Alliance (the “HDA”).261 Each of the RICO Supply Chain Defendants is a member,

participant, and/or sponsor of the HDA, and has been since at least 2006, and utilized the HDA

to form the interpersonal relationships of the Opioid Supply Chain Enterprise and to assist them

in engaging in the pattern of racketeering activity that gives rise to the Count.

            828.   At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence

separate and distinct from each of the RICO Supply Chain Defendants; (b) was separate and

distinct from the pattern of racketeering in which the RICO Supply Chain Defendants engaged;

(c) was an ongoing and continuing organization consisting of legal entities, including each of the

RICO Supply Chain Defendants; (d) was characterized by interpersonal relationships among the

RICO Supply Chain Defendants; (e) had sufficient longevity for the enterprise to pursue its

purpose; and (f) functioned as a continuing unit. Each member of the Opioid Supply Chain

Enterprise participated in the conduct of the enterprise, including patterns of racketeering

activity, and shared in the astounding growth of profits supplied by fraudulently inflating opioid

quotas and resulting sales.

            829.   The RICO Supply Chain Defendants carried out, or attempted to carry out, a

scheme to defraud federal and state regulators, and the American public by knowingly

conducting or participating in the conduct of the Opioid Supply Chain Enterprise through a

pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use

of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

See also O.C.G.A. § 16-14-3(5)(C) (“Racketeering activity” under the Georgia RICO Act “shall

also mean any conduct defined as ‘racketeering activity’ under 18 U.S.C. Section 1961 (1),…)”

            830.   The RICO Supply Chain Defendants committed, conspired to commit, and/or

261
   History, Health Distribution Alliance, https://www.healthcaredistribution.org/about/hda-
history. (last accessed on September 15, 2017).

                                                  -245-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 254 of 281. PageID #: 254



aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the RICO Supply Chain Defendants committed, or aided and abetted in

the commission of, were related to each other, posed a threat of continued racketeering activity,

and therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Supply Chain Defendants’ regular use of the facilities, services,

distribution channels, and employees of the Opioid Supply Chain Enterprise. The RICO Supply

Chain Defendants participated in the scheme to defraud by using mail, telephone and the Internet

to transmit mailings and wires in interstate or foreign commerce.

            831.   The RICO Supply Chain Defendants also conducted and participated in the

conduct of the affairs of the Opioid Supply Chain Enterprise through a pattern of racketeering

activity by the felonious manufacture, importation, receiving, concealment, buying, selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

            832.   The RICO Supply Chain Defendants committed crimes that are punishable as

felonies under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it

unlawful for any person to knowingly or intentionally furnish false or fraudulent information in,

or omit any material information from, any application, report, record or other document

required to be made, kept or filed under this subchapter. A violation of § 843(a)(4) is punishable

by up to four years in jail, making it a felony. 21 U.S.C. § 843(d)(1).

            833.   Each of the RICO Supply Chain Defendants is a registrant as defined in the CSA.

Their status as registrants under the CSA requires that they maintain effective controls against

diversion of controlled substances in schedule I or II, design and operate a system to disclose to



                                                 -246-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 255 of 281. PageID #: 255



the registrant suspicious orders of controlled substances and inform the DEA of suspicious

orders when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

            834.   The RICO Supply Chain Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

                   a.     Mail Fraud: The RICO Supply Chain Defendants violated 18 U.S.C.
                          § 1341 by sending or receiving, or by causing to be sent and/or received,
                          materials via U.S. mail or commercial interstate carriers for the purpose of
                          executing the unlawful scheme to design, manufacture, market, and sell
                          the prescription opioids by means of false pretenses, misrepresentations,
                          promises, and omissions.

                   b.     Wire Fraud: The RICO Supply Chain Defendants violated 18 U.S.C.
                          § 1343 by transmitting and/or receiving, or by causing to be transmitted
                          and/or received, materials by wire for the purpose of executing the
                          unlawful scheme to design, manufacture, market, and sell the prescription
                          opioids by means of false pretenses, misrepresentations, promises, and
                          omissions.

                   c.     Controlled Substance Violations: The RICO Supply Chain Defendants
                          who are Distributor Defendants violated 21 U.S.C. § 843 by knowingly or
                          intentionally furnishing false or fraudulent information in, and/or omitting
                          material information from, documents filed with the DEA.

            835.   The RICO Supply Chain Defendants conducted their pattern of racketeering

activity in this jurisdiction and throughout the United States through this enterprise.

            836.   The RICO Supply Chain Defendants aided and abetted others in the violations of

the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and

1343 offenses.

            837.   The RICO Supply Chain Defendants hid from the general public and suppressed

and/or ignored warnings from third parties, whistleblowers and governmental entities about the

reality of the suspicious orders that the RICO Supply Chain Defendants were filling on a daily

basis – leading to the diversion of hundreds of millions of doses of prescriptions opioids into the

illicit market.


                                                  -247-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 256 of 281. PageID #: 256



            838.   The RICO Supply Chain Defendants, with knowledge and intent, agreed to the

overall objective of their fraudulent scheme and participated in the common course of conduct to

commit acts of fraud and indecency in manufacturing and distributing prescription opioids.

            839.   Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants

had to agree to implement similar tactics regarding manufacturing and distribution of

prescription opioids and refusing to report suspicious orders.

            840.   As described herein, the RICO Supply Chain Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant monies

and revenues from the sale of their highly addictive and dangerous drugs. The predicate acts

also had the same or similar results, participants, victims, and methods of commission. The

predicate acts were related and not isolated events.

            841.   The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by the RICO Supply Chain Defendants through their

participation in the Opioid Supply Chain Enterprise and in furtherance of its fraudulent scheme.

            842.   The pattern of racketeering activity alleged herein and the Opioid Supply Chain

Enterprise are separate and distinct from each other. Likewise, the RICO Supply Chain

Defendants are distinct from the enterprise.

            843.   The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.



                                                   -248-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 257 of 281. PageID #: 257



            844.   Many of the precise dates of the RICO Supply Chain Defendants’ criminal actions

at issue here have been hidden by Defendants and cannot be alleged without access to

Defendants’ books and records. Indeed, an essential part of the successful operation of the

Opioid Supply Chain Enterprise alleged herein depended upon secrecy.

            845.   By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

            846.   It was foreseeable to the RICO Supply Chain Defendants that Plaintiff would be

harmed when they refused to report and halt suspicious orders, because their violation of the

duties imposed by the CSA and Code of Federal Regulations allowed the widespread diversion

of prescription opioids out of appropriate medical channels and into the illicit drug market –

causing the opioid epidemic that the CSA intended to prevent.

            847.   The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

            848.   The RICO Supply Chain Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff injury in his business and

property. The RICO Supply Chain Defendants’ pattern of racketeering activity, including their

refusal to identify, report and halt suspicious orders of controlled substances, logically,

substantially and foreseeably cause an opioid epidemic. Plaintiff was injured by the RICO

Supply Chain Defendants’ pattern of racketeering activity and the opioid epidemic that they

created.

            849.   The RICO Supply Chain Defendants knew that the opioids they manufactured and

supplied were unsuited to treatment of long-term, chronic, non-acute, and non-cancer pain, or for



                                                   -249-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 258 of 281. PageID #: 258



any other use not approved by the FDA, and knew that opioids were highly addictive and subject

to abuse. 262 Nevertheless, the RICO Supply Chain Defendants engaged in a scheme of

deception, that utilized the mail and wires as part of their fraud, in order to increase sales of their

opioid products by refusing to identify, report suspicious orders of prescription opioids that they

knew were highly addictive, subject to abuse, and were actually being diverted into the illegal

market.263

            850.   The RICO Supply Chain Defendants’ predicate acts and pattern of racketeering

activity were a cause of the opioid epidemic which has injured Plaintiff in the form of substantial

losses of money and property that logically, directly and foreseeably arise from the opioid-

addiction epidemic.

            851.   Specifically, Plaintiff’s injuries, as alleged throughout this complaint, and

expressly incorporated herein by reference, include:

                   a.     costs associated with law enforcement and public safety dealing with the
                          opioid epidemic, including, but not limited to, staffing, straight time,
                          overtime wages, and all associated costs;

                   b.     diminishment of law-enforcement resources;

                   c.     costs of naloxone (Narcan);

                   d.     costs for providing medical care, prescriptions, medicine, treatment, and
                          services to those persons with opioid-related issues in the Sheriff’s
                          custody;

                   e.     correctional costs, including, but not limited to, food, housing, labor costs;

                   f.     costs for providing court services (e.g., transport, security, etc.), including,
                          but not limited to, staffing, straight time, overtime wages, and all
                          associated costs;

                   g.     the diversion of assets from the provision of other needed law enforcement

262
  Travelers Prop. Cas. Co. of Am. V. Actavis, Inc., 16 Cal. App. 5th 1026, 1030 (2017)
263
  City of Everett v. Purdue Pharma L.P., Case No. 17-cv-00209, 2017 WL 4236062, *2 (W.D.
Wash. Sept. 25, 2017).

                                                   -250-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 259 of 281. PageID #: 259



                          and correctional resources and services;

                   h.     human resource costs;

                   i.     other increased costs associated with opioid addiction; and

                   j.     such other costs as to be proven at trial.

            852.   Plaintiff’s injuries were proximately caused by Defendants’ racketeering activities

because they were the logical, substantial and foreseeable cause of Plaintiff’s injuries. But for

the opioid-addiction epidemic created by Defendants’ conduct, Plaintiff would not have lost

money or property.

            853.   Plaintiff’s injuries were directly caused by the RICO Supply Chain Defendants’

pattern of racketeering activities.

            854.   Plaintiff is the most directly harmed for these economic harms and there is no

other Plaintiff better suited to seek a remedy for the economic harms at issue here.

            855.   Plaintiff seeks all legal and equitable relief as allowed by law, including, inter

alia, actual damages; treble damages; equitable and/or injunctive relief in the form of court-

supervised corrective communication, actions and programs; forfeiture as deemed proper by the

Court; attorney’s fees; all costs and expenses of suit; and pre- and post-judgment interest, and all

of the relief sought into the First Claim for Relief, as the Court deems just and applicable.

                                    THIRD CLAIM FOR RELIEF
                                    Nuisance Under Georgia Law
                                       Against All Defendants

            856.   Plaintiff incorporates all preceding and subsequent paragraphs by reference.

            857.   Under Georgia law, a nuisance is “anything that causes hurt, inconvenience, or

damage to another and the fact that the act done may otherwise be lawful shall not keep it from

being a nuisance.” O.C.G.A. § 41-1-1.

            858.   A public nuisance “is one which damages all persons who come within the sphere

                                                   -251-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 260 of 281. PageID #: 260



of its operation, though it may vary in its effects on individuals.” O.C.G.A. § 41-1-2.

            859.   “Significant interference with ‘the public health, the public safety, the public

peace, the public comfort or the public convenience’ may support a finding of public nuisance.”

City of Coll. Park v. 2600 Camp Creek, LLC, 293 Ga. App. 207, 209, 666 S.E.2d 607, 608–09

(2008)(citing Restatement (Second) of Torts, § 821B (2)(a).

            860.   Defendants, individually and acting through their employees and agents, and in

concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injure the property, health, safety or comfort of a considerable

number of persons by their production, promotion, and marketing of opioids for use by persons

in the County.

            861.   A violation of any rule or law controlling the distribution of a drug of abuse in the

State of Georgia and the County is a public nuisance.

            862.   Defendants' distribution of opioids, while failing to maintain effective controls

against diversion, was proscribed by statute and regulation.

            863.   Defendants intentionally, unlawfully, and recklessly manufacture, market,

distribute, and sell prescription opioids that Defendants know—or reasonably should know—will

be diverted, causing widespread distribution of prescription opioids in and/or to the County,

resulting in addiction and abuse, an elevated level of crime, increased crime, corrections, court

proceedings, and direct costs to Plaintiff, among other things.

            864.   Defendants’ conduct and subsequent sale of its opioid products is not only

unlawful but has caused special injury to the Plaintiff.

            865.   Defendants' conduct is not insubstantial or fleeting. Indeed, Defendants' unlawful

conduct has so severely impacted public health on every geographic and demographic level that



                                                   -252-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 261 of 281. PageID #: 261



the nuisance perpetrated by Defendants' conduct is commonly referred to as a “crisis” or an

“epidemic.” It has caused deaths, serious injuries, and a severe disruption of public peace, order

and safety; it is continuous, ongoing, and it is producing permanent and long-lasting damage.

            866.   The public nuisance created by Defendants is within the control of the

Defendants.

            867.   Defendants' conduct constitutes a nuisance.

            868.   Defendants' conduct directly and proximately caused special injury to Plaintiff.

            869.   Plaintiff is uniquely injured because Plaintiff has to shoulder the burden of, and

the expenses of, providing law enforcement, public safety and correctional services to combat,

respond and deal with this epidemic, including those persons affected by opioids.

            870.   Defendants' conduct is a direct and proximate cause of special damages to the

Plaintiff that are not common to the public, including expenditures associated with law

enforcement and public safety dealing with the opioid epidemic, including, but not limited to,

staffing, straight time, overtime wages, and all associated costs; diminishment of law-

enforcement resources; costs of naloxone (Narcan); costs for providing medical care,

prescriptions, medicine, treatment, and services to those persons with opioid-related issues in the

Sheriff’s custody; correctional costs, including, but not limited to, food, housing, labor costs;

costs for providing court services (e.g., transport, security, etc.), including, but not limited to,

staffing, straight time, overtime wages, and all associated costs; the diversion of assets from the

provision of other needed law enforcement and correctional resources and services; human

resource costs; other increased costs associated with opioid addiction; and such other costs as to

be proven at trial.

            871.   These damages have been suffered, and continue to be suffered directly, by the



                                                   -253-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 262 of 281. PageID #: 262



Plaintiff.

            872.   Plaintiff further seeks to abate in the future this nuisance created by the

Defendants’ unreasonable, unlawful, intentional, ongoing, continuing, and persistent

interference. Such abatement is feasible here and can be accomplished by providing financial

resources to Plaintiff to combat the problems arising from unlawfully diverted opioids.

            873.   Defendants should be required to pay the expenses the Sheriff has incurred, and

will incur in the future, to fully abate the nuisance.

            874.   Plaintiff seeks all legal and equitable relief as allowed by law, including, inter

alia, actual damages, compensatory damages temporary and preliminary injunctive relief,

equitable relief, restitution, civil penalties, actual damages, special damages, compensatory

damages, disgorgement, abatement, expenses to abate the nuisance, punitive damages, attorneys’

fees and all costs and expenses of suit and pre- and post-judgment interest. Plaintiff seeks

economic losses (direct, incidental, or consequential pecuniary losses) resulting from

Defendants’ actions and omissions.

                                  FOURTH CLAIM FOR RELIEF
                            Negligence Against the Marketing Defendants

            875.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            876.   Negligence is established where the defendant owes the plaintiff a duty of care,

breaches that duty and the plaintiff sustained an injury or loss proximately caused by the

defendant’s breach

            877.   To prevail on a negligence claim, a plaintiff must establish (1) a duty of care

owed by the defendant to the plaintiff; (2) conduct by the defendant falling below the standard of

care amounting to a breach of that duty; (3) an injury or loss; (4) causation in fact; and (5)


                                                   -254-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 263 of 281. PageID #: 263



proximate or legal cause.

            878.   Each Defendant had an obligation and duty to exercise reasonable care in the

manufacturing, marketing and distribution of highly dangerous opioid drugs in and around the

County.

            879.   Each Defendant owed a duty to the Plaintiff, as well as to the public health and

safety in the County, because the injuries and harms, as detailed herein, which are expressly

incorporated, to the Plaintiff were foreseeable, and in fact were foreseen by each Defendant.

            880.   Each of the Marketing Defendants breached those duties by, among other things,

promoting and marketing the use of opioids for indications not federally approved, circulating

false and misleading information concerning their safety and efficacy, and downplaying or

omitting the risk of addiction arising from their use.

            881.   In so doing, the Marketing Defendants acted with actual malice.

            882.   The Plaintiff has suffered, and continues to suffer, both injuries and pecuniary

losses directly and proximately caused by the Marketing Defendants’ breaches. Among other

things, the law enforcement, public safety, and correctional services that the Sheriff provides

have seen a substantial increase in the amount of expenditures for law enforcement, public

safety, and correctional services caused by the opioid epidemic in the County including, but not

limited to, staffing, straight time, overtime wages, and all associated costs; diminishment of law-

enforcement resources; costs of naloxone (Narcan); cost for providing medical care,

prescriptions, medicine, treatment, and services to those persons with opioid-related issues in the

Sheriff’s custody; correctional costs, including, but not limited to, food, housing, labor costs;

costs for providing court services (e.g., transport, security, etc.), including, but not limited to,

staffing, straight time, overtime wages, and all associated costs; the diversion of assets from the



                                                  -255-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 264 of 281. PageID #: 264



provision of other needed law enforcement and correctional resources and services; human

resource costs; and other increased costs associated with the opioid crisis.

            883.   The Marketing Defendants’ breaches of the statutory and common-law duties they

each owed to the Plaintiff are the proximate cause of this crisis and its resultant harm to the

Plaintiff.

                                   FIFTH CLAIM FOR RELIEF
                                  Negligence Against All Defendants

            884.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            885.   Each Defendant owed a duty to the Plaintiff, as well as the public health and

safety in the County, because the injuries and harms to the Plaintiff were foreseeable, and in fact

were foreseen by each Defendant.

            886.   Each Defendant had an obligation to exercise reasonable care in manufacturing,

marketing, selling and distributing highly dangerous opioid drugs in and to the State, and in and

near the County.

            887.   Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and

impose significant costs upon the governmental entities associated with those communities. The

closed system of opioid distribution whereby wholesale distributors are the gatekeepers between

manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent

diversion, exists for the purpose of controlling dangerous substances such as opioids and

preventing diversion and abuse.

            888.   Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of


                                                  -256-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 265 of 281. PageID #: 265



addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer

Defendants.

            889.   As described above in allegations expressly incorporated herein, the Defendants

breached their duties to exercise due care in the business of wholesale distribution of dangerous

opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing to report,

and filling highly suspicious orders time and again. Because the very purpose of these duties was

to prevent the resulting harm – diversion of highly addictive drugs for non-medical purposes –

the causal connection between Defendants' breach of duties and the ensuing harm was entirely

foreseeable. All Defendants owed the statutory duty to report suspicious sales, the duty not to fill

suspicious orders, the duty to abide by any government agreements entered into regarding the

same, and the duty to comply with the federal CSA, 21 C.F.R. § 1301.74(b), which requires the

design and operation of a system to detect and disclose suspicious orders of controlled

substances.

            890.   All Defendants owed a duty of care based on Defendants’ affirmative acts,

described above, that created an unreasonable risk of harm by creating a foreseeable opportunity

for wrongful or criminal conduct by third parties. All Defendants realized or should realize that

supplying excessive amounts of dangerous, addictive opioids involves an unreasonable risk of

harm to another through the conduct of the other or a third person which is intended to cause

harm, even though such conduct is wrongful or criminal:

                   a.     All Defendants entrusted prescription opioids capable of doing serious
                          harm if misused, to individuals and entities Defendants knew or had strong
                          reason to believe were likely to misuse it to inflict intentional harm.

                   b.     All Defendants had possession or control of prescription opioids that
                          afforded a peculiar temptation or opportunity for intentional interference
                          likely to cause harm.

                                                 -257-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 266 of 281. PageID #: 266



                   c.     All Defendants knew about the likelihood that and other actors, would
                          intentionally divert and/or misuse the prescription opioids, creating a high
                          degree of risk of intentional misconduct.

                   d.     All Defendants had actual or constructive knowledge of each other
                          Defendant’s behavior.

            891.   All Defendants further owed a duty of care by virtue of their superior and

exclusive knowledge of the dangerous and addictive properties.

            892.   Each Defendant’s conduct foreseeably created a broader zone of risk that poses a

general threat of harm to others.

            893.   Each Defendant’s conduct foreseeably and substantially caused the actual injuries

to the Plaintiff.

            894.   All Defendants breached these duties by failing to design and operate a system

that would disclose the existence of suspicious orders of controlled substances or by failing to

report such suspicious orders to the appropriate regulators as required by state and federal law.

            895.   In so doing, all Defendants acted with actual malice.

            896.   The Plaintiff has suffered, and continues to suffer, both injuries and pecuniary

losses directly and proximately caused by all Defendants’ breaches.

            897.   All Defendants’ breaches of the statutory and common-law duties they each owed

to Plaintiff foreseeably and substantially caused the actual injuries alleged herein: they are the

proximate cause of this crisis and its resultant harm to the Plaintiff.

            898.   Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ actions and omissions.

            899.   Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by the


                                                   -258-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 267 of 281. PageID #: 267



Defendants, attorney fees and costs, and pre- and post-judgment interest.

                                    SIXTH CLAIM FOR RELIEF
                                         Negligence Per Se
                                       Against All Defendants

            900.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            901.   “Georgia law allows the adoption of a statute as a standard of conduct so that its

violation becomes negligence per se.” Brown v. Belinfante, 252 Ga. App. 856, 861 (2001).

            902.   “Where a statute provides a general rule of conduct, although only amounting to a

requirement to exercise ordinary care, the violation thereof is negligence as a matter of law, or

negligence per se.” Holbrook v. Exec. Conference Ctr., Inc., 219 Ga. App. 104, 107 (1995).

            903.   Violations of statutes and regulations support a cause of action for negligence per

se. See Vito v. Dhillon, 269 Ga. App. 899, 903 (2004).

            904.   Georgia's minimum requirement for controlled substance manufacture and

wholesale drug distribution is that they must comply with all “applicable Federal, State, and local

laws and regulations” and “all applicable State, Local, and DEA regulations.” Ga. Comp. R. &

Regs. 480-7-.03(10); Ga. Comp. R. & Regs. 480-7-.03(10)(b).

            905.   Georgia’s laws and regulations require Defendants to act as gatekeepers, guarding

against the diversion of the highly addictive, dangerous opioid drugs. See, e.g., O.C.G.A. § 16-

13-36(a)(1); O.C.G.A. § 16-13-37(a)(5); O.C.G.A. § 16-13-36(a)(4)

            906.   Furthermore, Ga. Comp. R. & Regs. R. 480-20-.02(1) mandates that Defendants

“shall maintain records of unusual orders of controlled substances received by the registrant and

shall inform the Director of the Georgia Drugs and Narcotics Agency (GDNA) of unusual orders

when discovered by the registrant.” An “unusual order” includes “orders of greatly increased



                                                  -259-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 268 of 281. PageID #: 268



quantity, orders deviating substantially from a normal pattern and orders of highly abnormal

frequency.” Id.

            907.   Georgia law requires companies licensed to distribute drugs in Georgia, such as

Defendants, to “automatically submit report of any excessive purchases of controlled substances

by licensed persons or firms located within this state… Such reports shall be submitted to the

Georgia Drugs and Narcotics Agency.” O.C.G.A. § 26-4-115(b)(2).

            908.   Federal law requires that Defendants must maintain “effective control against

diversion of particular controlled substances into other than legitimate medical, scientific, and

industrial channels.” 21 U.S.C. §§ 823(a)(1), (b)(1). These federal laws impose a non-delegable

duty upon both manufacturers and distributors to “design and operate a system to disclose to the

registrant suspicious orders of controlled substances. The registrant [distributor or manufacturer]

shall inform the Field Division Office of the Administration in his area of suspicious orders

when discovered by the registrant. Suspicious orders include orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency.” 21 C.F.R. §

1301.74(b).

            909.   As described above in allegations expressly incorporated herein, Defendants

breached their mandatory, non-delegable legal duties under these statutes and regulations.

            910.   Defendants' violations of the law constitute negligence per se.

            911.   The Plaintiff has suffered, and continues to suffer, both injuries and pecuniary

losses directly and proximately caused by all Defendants’ breaches.

            912.   All Defendants’ breaches of the statutory and regulatory duties foreseeably and

substantially caused the actual injuries alleged herein: they are the proximate cause of this crisis

and its resultant harm to the Plaintiff.



                                                  -260-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 269 of 281. PageID #: 269



            913.   Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ actions and omissions.

            914.   Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                                      SEVENTH CLAIM FOR RELIEF
                                   Fraud and Fraudulent Misrepresentation
                                           Against All Defendants

            915.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            916.   In Georgia, the tort of fraud has five elements: (1) a false representation or

omission of a material fact; (2) scienter; (3) intention to induce the party claiming fraud to act or

refrain from acting; (4) justifiable reliance; and (5) damages. See, e.g., Home Depot U.S.A., Inc.

v. Wabash Nat. Corp., 314 Ga. App. 360, 367 (2012).

            917.   Defendants have an obligation to disclose and not to suppress and conceal

material facts because of the particular circumstances, among other things. O.C.G.A. § 23-2-53.

            918.   Defendants violated their duty not to actively deceive, have made knowingly false

statements and have omitted and/or concealed information that made statements Defendants did

make knowingly false. Defendants acted intentionally and/or unlawfully.

            919.   As alleged herein, Defendants made false statements as to their compliance with

state and federal law regarding their duties to prevent diversion and their duties to monitor,

report and halt suspicious orders and/or concealed their noncompliance with these requirements.

            920.   As alleged herein, the Manufacturer Defendants engaged in false representations



                                                   -261-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 270 of 281. PageID #: 270



and concealments of material fact regarding the use of opioids.

            921.   As alleged herein, Defendants knowingly and/or intentionally made

representations that were false. Defendants had a duty to disclose material facts and concealed

them. Defendants made these false representations and concealed facts with knowledge of the

falsity of their representations, and did so with the intent of misleading Plaintiff, Plaintiff's

County, the public and persons on whom Plaintiff relied.

            922.   These false representations and concealments were reasonably calculated to

deceive Plaintiff and the physicians who prescribed opioids for persons in and near the County,

among others; were made with the intent to deceive; and did in fact deceive these persons. Those

persons reasonably relied on these false representations and concealments of material facts.

            923.   Plaintiff justifiably relied on Defendants' representations and/or concealments,

both directly and indirectly. This reliance proximately caused Plaintiff's injuries.

            924.   Defendants' fraudulent conduct was a direct and proximate cause of the injuries

Plaintiff alleges herein.

            925.   Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants' fraud and fraudulent misrepresentations. Plaintiff does not

seek damages for physical, personal injury or any physical damage to property caused by

Defendants' actions.

            926.   Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorneys' fees and costs, and pre- and post-judgment interest.




                                                   -262-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 271 of 281. PageID #: 271



                                 EIGHTH CLAIM FOR RELIEF
                      Deceptive Trade Practices (O.C.G.A. § 10-1-370, et seq.)
                                     Against All Defendants

            927.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            928.   Defendants violated O.C.G.A. §10-1-370, et. seq., because they engaged in

deceptive trade practices in the state of Georgia.

            929.   Defendants committed repeated and willful unfair or deceptive acts or practices

and unconscionable trade practices, in the conduct of commerce.

            930.   Each Defendant represented that opioids had certain characteristics, approvals,

uses, and benefits that were false and failed to report and/or prevent the diversion of highly

addictive prescription drugs to illegal sources.

            931.   Because of the dangerously addictive nature of these drugs, the Defendants’

manufacturing, marketing, sales, and/or distribution practices unlawfully caused an opioid

epidemic.

            932.   The Defendants also omitted material facts, causing confusion or

misunderstanding as to approval or certification of goods or services.

            933.   The Defendants failed to disclose the material facts that, inter alia, they were not

in compliance with laws and regulations requiring that they maintain a system to prevent

diversion, protect against addiction and severe harm, and specifically monitor, investigate,

report, and refuse suspicious orders. But for these material factual omissions, Defendants would

not have been able to sell opioids, and the Distributor Defendants would not have been able to

receive and renew licenses to sell opioids.

            934.   Each Manufacturer Defendant wrongfully represented that the opioid prescription



                                                   -263-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 272 of 281. PageID #: 272



medications they manufactured, marketed, and sold had characteristics, uses, or benefits that they

do not have, when such representations were untrue, false, and misleading.

            935.   The Manufacturer Defendants also used exaggeration and/or ambiguity as to

material facts and omitted material facts, which tended to deceive and/or did in fact deceive.

            936.   Because of the dangerously addictive nature of these drugs, which the

Manufacturer Defendants concealed and misrepresented, they lacked medical value, and in fact

cause addiction and overdose deaths; therefore, Defendants’ sales and marketing of opioids

constituted a violation of State law.

            937.   The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or

concealed material facts and failed to correct prior misrepresentations and omissions about the

risks and benefits of opioids. Each Defendant’s omissions rendered even their seemingly truthful

statements about opioids deceptive.

            938.   As described more specifically above, Defendants’ representations, concealments,

and omissions constitute a willful course of conduct which continues to this day.

            939.   State law prohibits representing that goods or services have sponsorship,

approval, characteristics, uses, or benefits that they do not have. State law further prohibits

representing that goods are of a standard, quality, or grade if they are of another.

            940.   Defendants committed repeated and willful unfair or deceptive acts or practices

and unconscionable trade practices, in the conduct of commerce in this State.

            941.   Each Defendant failed to report and/or prevent the diversion of highly addictive

prescription drugs.

            942.   Because of the dangerously addictive nature of these drugs, the Distributor



                                                  -264-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 273 of 281. PageID #: 273



Defendants’ manufacturing, marketing, sales, and distribution practices unlawfully caused an

opioid and heroin plague and epidemic. Each Defendant had a non-delegable duty to guard

against and prevent the diversion of prescription opioids to other than legitimate medical,

scientific, and industrial channels.

            943.   The Defendants also omitted material facts, causing confusion or

misunderstanding as to approval or certification of goods or services.

            944.   The Defendants failed to disclose the material facts that inter alia they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and

refuse suspicious orders. But for these material factual omissions, Defendants would not have

been able to sell opioids, and the Distributor Defendants would not have been able to receive and

renew licenses to sell opioids.

            945.   Each Manufacturer Defendant wrongfully represented that the opioid prescription

medications they manufactured, marketed, and sold had characteristics, uses, or benefits that they

do not have.

            946.   The Manufacturer Defendants also wrongfully misrepresented that the opioids

were safe and effective when such representations were untrue, false, and misleading.

            947.   The Manufacturer Defendants also used exaggeration and/or ambiguity as to

material facts and omitted material facts, which had a tendency to deceive and/or did in fact

deceive.

            948.   Defendants concealed and misrepresented, they lacked medical value, and in fact

caused addiction and overdose deaths; therefore, Defendants’ sales and marketing of opioids

constituted a violation of State law.



                                                   -265-
1706122.1
      Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 274 of 281. PageID #: 274



            949.   The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or

concealed material facts and failed to correct prior misrepresentations and omissions about the

risks and benefits of opioids. Each Defendant’s omissions rendered even their seemingly truthful

statements about opioids deceptive.

            950.   Defendants acted intentionally and /or unlawfully.

            951.   Plaintiff seeks an injunction preventing Defendants from continuing to make

statements in violation of O.C.G.A. § 10-1-370, et seq.

            952.   Plaintiff seeks recovery of costs and attorneys’ fees under O.C.G.A. § 10-1-373.

                                       NINTH CLAIM FOR RELIEF
                                      Georgia Drug Dealer Liability Act
                                          Against All Defendants

            953.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            954.   This Claim for Relief is brought pursuant to the Georgia Drug Dealer Liability

Act, O.C.G.A. § 51-1-46 (“DDLA”).

            955.   One “purpose of [the DDLA] is to provide a civil remedy for damages to persons

in a community injured as a result of illegal drug use. Those persons include parents, employers,

insurers, governmental entities, and others who pay for drug treatments, as well as infants injured

as a result of exposure to drugs in utero.” O.C.G.A. § 51-1-46 (b)

            956.   The DDLA enables persons injured as a result of illegal drug use to “recover from

those persons in the community who have joined the illegal drug market.” O.C.G.A. § 51-1-46

(b)

            957.   “A further purpose of [the DDLA] is to shift, to the extent possible, the cost of



                                                  -266-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 275 of 281. PageID #: 275



the damage caused by the existence of the illegal drug market in a community to those who

illegally profit from that market.” O.C.G.A. § 51-1-46 (b)

            958.   Under the DDLA, “[a] person injured by an individual drug abuser may bring an

action under this Code section for damages against a person who participated in illegal marketing

of the controlled substance used by the individual abuser.” O.C.G.A. § 51-1-46(d)(1).

            959.   Plaintiff is a “person” under the DDLA. O.C.G.A. § 51-1-46 (c)(10)

            960.   Under the DDLA, “’[p]articipate in illegal marketing’ means doing any of the

following in violation of state or federal law: (A) Manufacturing, distributing, or delivering or

attempting or conspiring to manufacture, distribute, or deliver, a controlled substance; or (B)

Possessing or attempting or conspiring to possess a controlled substance with the intent to

manufacture, distribute, or deliver a controlled substance.” O.C.G.A. § 51-1-46(9).

            961.   As more fully described in this Complaint, each Defendant manufactured,

distributed, or delivered or attempted or conspired to manufacture, distribute, or deliver opioids

in violation of Georgia and /or Federal law.

            962.   As more fully described in this Complaint, each Defendant possessed or

attempted or conspired to possess opioids with the intent to manufacture, distribute, or deliver

said controlled substance in violation of Georgia and /or Federal law.

            963.   Hence, each Defendant “participated in illegal marketing,” as that phrase is

defined by O.C.G.A. § 51-1-46(9).

            964.   The opioids at issue in this case constitute “controlled substances” under the

DDLA. O.C.G.A. § 51-1-46 (c)(1)

            965.   As a direct result of Defendants’ knowing and/or intentional conduct, the Plaintiff

has suffered actual injury entitling it to an award of all damages available under the DDLA that it



                                                  -267-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 276 of 281. PageID #: 276



has incurred in the past and are likely to incur in the future, including punitive damages.

            966.   The Plaintiff seeks all damages available under O.C.G.A. § 51-1-46, including

economic, noneconomic, and exemplary damages and reasonable attorneys' fees and costs,

including, but not limited to, reasonable expenses for expert testimony.

                                    TENTH CLAIM FOR RELIEF
                                         Punitive Damages
                                       Against All Defendants

            967.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            968.   Defendants’ conduct, as set forth herein above, showed willful misconduct,

malice, fraud, wantonness, oppression, and that entire want of care which raises the presumption

of conscious indifference to the consequences. Accordingly, Plaintiff is entitled to recover

punitive damages from Defendants in an amount to be determined by the jury.

            969.   Defendants’ conduct evidenced a specific intent to cause harm, as defined by law,

to Plaintiff. Accordingly, Plaintiff is entitled to recover punitive damages from Defendants in an

amount to be determined by the jury, not subject to any cap or limit.

            970.   Plaintiff seeks uncapped punitive damages, pursuant to O.C.G.A. § 51-12-5.1(f),

because Defendants acted with specific intent to cause harm. Plaintiff seeks punitive damages in

an amount to be determined by the enlightened conscience of a fair and impartial jury.

                                     ELEVENTH CLAIM FOR RELIEF
                                            Attorneys’ Fees
                                         Against All Defendants

            971.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            972.   Each Defendant has acted in bad faith, been stubbornly litigious and caused



                                                  -268-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 277 of 281. PageID #: 277



Plaintiff unnecessary trouble and expense.

            973.   Plaintiff is entitled to recover the expenses of litigation, including reasonable

attorneys' fees, pursuant to O.C.G.A. § 13-6-11.

                                   TWELFTH CLAIM FOR RELIEF
                                        Civil Conspiracy
                                      Against All Defendants

            974.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein, and further alleges as follows:

            975.   All Defendants conspired together as more fully alleged in the above causes of

action.

            976.   In pursuance of the conspiracy, all Defendants committed the following overt

act(s):

                   a.     All Defendants engaged in a civil conspiracy to commit fraud and
                          misrepresentation in conjunction with their unlawful distribution and
                          diversion of opioids into and around the County.

                   b.     Through an express or implied agreement among them, all Defendants
                          were involved in a concerted action to perpetrate a fraud on Plaintiff by
                          the unlawful distribution and diversion of opioids into and around the
                          County.

                   c.     All Defendants acted in furtherance of their agreement which was a
                          concerted action between and among Defendants.

                   d.     Specifically, Marketing Defendants led a nationwide conspiracy to bribe
                          medical practitioners to unnecessarily prescribe opioids.

                   e.     All Defendants acted with malice, purposefully, unlawfully, and without
                          reasonable excuse.

                   f.     All Defendants’ conspiracy to bribe practitioners generated substantial
                          profits for Defendants, their companies, and for co-conspirators.

                   g.     The purpose of the concerted action was to accomplish a criminal or
                          unlawful goal or to accomplish a lawful purpose by the use of criminal or
                          unlawful means.



                                                   -269-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 278 of 281. PageID #: 278



                   h.     All Defendants unlawfully failed to act to prevent the fraud and failed to
                          monitor, report, and prevent suspicious orders of opioids.

                   i.     All Defendants acted with a common understanding and design to commit
                          unlawful acts as alleged, acted purposefully, without reasonable or lawful
                          excuse, to create injuries alleged herein.

                   j.     All Defendants knew of, or acquiesced in, this wrongful and fraudulent
                          conduct.

            977.   All Defendants’ conspiracy and actions and omissions in furtherance thereof

caused foreseeable losses. All Defendants’ conspiracy and acts are also alleged in greater detail,

including but without limitation, in Plaintiff’s RICO allegations, contained above, and are

incorporated herein.

            978.   The Sheriff was damaged as a result of Defendants’ conspiracy to commit fraud.

            979.   All Defendants benefited by this wrongful and fraudulent conduct.

            980.   All Defendants committed tortious acts in concert with each other and any co-

conspirator.

            981.   As a direct and proximate result of all Defendants’ conspiracy and illegal,

wrongful or tortious conduct, the Plaintiff has been damaged. The Plaintiff suffered injuries and

pecuniary losses as a result of the acts performed pursuant to the conspiracy. Among other

things, the Plaintiff has made increased expenditures associated with law enforcement and public

safety dealing with the opioid epidemic, including, but not limited to, staffing, straight time,

overtime wages, and all associated costs; diminishment of law-enforcement resources; costs of

naloxone (Narcan); costs for providing medical care, prescriptions, medicine, treatment, and

services to those persons with opioid-related issues in the Sheriff’s custody; costs for providing

court services (e.g., transport, security, etc.), including, but not limited to, staffing, straight time,

overtime wages, and all associated costs; correctional costs, including, but not limited to, food,

housing, labor costs; the diversion of assets from the provision of other needed law enforcement

                                                  -270-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 279 of 281. PageID #: 279



and correctional resources and services; human resource costs; other increased costs associated

with opioid addiction; and such other costs as to be proven at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, Randy F. Royal in his Official Capacity as the Sheriff of Ware

County, Georgia, prays that the Court grant the following relief:

            A.     Enjoin the Distributor Defendants from failing to report suspicious orders as

required by the federal CSA;

            B.     Order all Defendants to pay costs, losses and damages, in excess of $75,000, for

injuries sustained by Plaintiff, as a proximate result of Defendants’ unlawful conduct as set forth

herein; and

            C.     Plaintiff respectfully requests that this Court enter an order of judgment granting

all relief requested in this Complaint, and/or allowed at law or in equity, including:

                   a.     abatement of the nuisance;

                   b.     actual damages;

                   c.     declaratory relief;

                   d.     treble or multiple damages and civil penalties as allowed by RICO and
                          other statutes;

                   e.     punitive damages;

                   f.     exemplary damages;

                   g.     statutory damages;

                   h.     disgorgement of unjust enrichment;

                   i.     equitable and injunctive relief, including relief in the form of Court-
                          enforced corrective action, programs, and communications;

                   j.     forfeiture, disgorgement, restitution and/or divestiture of proceeds and
                          assets;

                   k.     attorneys’ fees;

                                                  -271-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 280 of 281. PageID #: 280



                   l.      expenses of litigation, including reasonable attorneys' fees, pursuant to
                           O.C.G.A. § 13-6-11;

                   m.      costs and expenses of suit;

                   n.      pre- and post-judgment interest; and

                   o.      such other and further relief as this Court deems appropriate.

                                             JURY DEMAND

            Plaintiff respectfully demands a trial by jury on all claims so triable.

Dated: March 22, 2019.                      /s/ Mark P. Chalos
                                            /s/ Kenneth S. Byrd
                                            Mark P. Chalos (Tennessee Bar Number 19328)
                                            Kenneth S. Byrd (Tennessee Bar Number 23541)
                                            John T. Spragens (Tennessee Bar Number 31445)
                                            LIEFF CABRASER HEIMANN &
                                              BERNSTEIN, LLP
                                            222 2nd Avenue South, Suite 1640
                                            Nashville, Tennessee 37201
                                            Telephone: (615) 313-9000
                                            Facsimile: (615) 313-9965
                                            Email: mchalos@lchb.com
                                            Email: kbyrd@lchb.com
                                            Email: jspragens@lchb.com

                                            LIEFF CABRASER HEIMANN &
                                             BERNSTEIN, LLP
                                            Elizabeth J. Cabraser
                                            275 Battery Street, 29th Floor
                                            San Francisco, California 94111-3339
                                            Telephone: (415) 956-1000
                                            Facsimile: (415) 956-1008
                                            Email: ecabraser@lchb.com




                                                    -272-
1706122.1
    Case: 1:19-op-45169-DAP Doc #: 1 Filed: 03/22/19 281 of 281. PageID #: 281




                                /s/ Richard K. Strickland
                                /s/Paul Scott
                                Richard K. Strickland (Georgia Bar Number 687830)
                                Paul M. Scott (Georgia Bar Number 140960)
                                BROWN, READDICK, BUMGARTNER,
                                CARTER, STRICKLAND & WATKINS, LLP
                                5 Glynn Avenue
                                Brunswick, Georgia 31521-0220
                                Telephone: (912) 264-8544
                                Facsimile: (912) 264-9667
                                Email: rstrickland@brbcsw.com
                                Email: pscott@brbcsw.com

                                /s/ Kellye C. Moore
                                /s/ Larry Walker
                                Kellye C. Moore (Georgia Bar Number 520035)
                                Larry Walker (Georgia Bar Number 732300)
                                WALKER, HULBERT, GRAY & MOORE, LLP
                                909 Ball Street
                                Perry, Georgia 31069
                                Telephone: (478) 987-1415
                                Facsimile: (478) 987-1077
                                Email: kmoore@whgmlaw.com
                                Email: lwalker@whgmlaw.com

                                Attorneys for Plaintiff




                                       -273-
1706122.1
